Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 1 of 184




   EXHIBIT A
          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 2 of 184

                                                                 Honorable Judge James L. Robart


 1
 2
 3
 4

 5
 6
 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                                        No. 2:18-cv-01543-JLR
 9
                           Plaintiff,                        DECLARATION OF JOHN D.
10                                                           DENKENBERGER
                   v.
11
     MITSUBISHI AIRCRAFT CORPORATION,
12   MITSUBISHI AIRCRAFT CORPORATION
     AMERICA INC., AEROSPACE TESTING
13
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                         Defendants.
18
19          I, John D. Denkenberger, declare as follows:

20          1.     I am an attorney with the law firm of Christensen O’Connor Johnson Kindness

21   PLLC and counsel of record for Plaintiff Bombardier Inc. (“Plaintiff” or “Bombardier”). I

22   have personal knowledge of the matters addressed herein. This declaration is being submitted

23   in support of the Amended Complaint filed in this matter.

24          2.     Attached hereto as Exhibit 1 is a true and correct copy of what on its face

25   appears to be the LinkedIn profile of Defendant Michel Korwin-Szymanowski obtained from

26   https://www.linkedin.com/in/michelk17/ on May 15, 2018.

27


     DECLARATION OF JOHN D. DENKENBERGER
     (2:18-cv-01543-JLR) - 1
           Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 3 of 184




 1          3.      Attached hereto as Exhibit 2 is a true and correct copy of what on its face

 2   appears to be the LinkedIn profile of Defendant Laurus Basson obtained from

 3   https://www.linkedin.com/in/laurus-basson-2586b430 on May 15, 2018.

 4          4.      Attached hereto as Exhibit 3 is a true and correct copy of what on its face

 5   appears to be the notes from the representative of Seattle Legal Messengers who attempted to

 6   affect service on Marc-Antoine Delarche on October 24, 2018.

 7          5.      Attached hereto as Exhibit 4 is a true and correct copy of what on its face

 8   appears to be the LinkedIn profile of Defendant Marc-Antoine Delarche obtained from

 9   https://www.linkedin.com/in/marc-antoine-delarche-872634b2/ on May 15, 2018.

10          6.      Attached hereto as Exhibit 5 is a true and correct copy of what on its face

11   appears to be the LinkedIn profile of Defendant Cindy Dornéval obtained from

12   https://ca.linkedin.com/in/cindy-dorneval-59624042 on May 15, 2018.

13          7.      Attached hereto as Exhibit 6 is a true and correct copy of what on its face

14   appears to be the LinkedIn profile of Defendant Keith Ayre obtained from

15   https://jp.linkedin.com/in/keith-ayre-84324a128 on April 24, 2019.

16          8.      Attached hereto as Exhibit 7 is a true and correct copy of an article entitled

17   “Moses Lake to be test site for Mitsubishi Aircraft regional jet,” obtained at

18   https://www.seattletimes.com/business/moses-lake-to-be-test-site-for-mitsubishi-aircraft-

19   regional-jet/ on May 15, 2018.

20          9.      Attached hereto as Exhibit 8 is a true and correct copy of Volume 25 of the

21   MRJ          Newsletter,         dated     June        1,       2017,        obtained        at

22   http://www.flythemrj.com/media/newsletter.php.

23          10.     Attached hereto as Exhibit 9 is a true and correct copy of Volume 4 of the MRJ

24   Newsletter, dated August, 2015, obtained at http://www.flythemrj.com/media/newsletter.php.

25          11.     Attached hereto as Exhibit 10 is a true and correct copy of an article entitled,

26   “Splashy ceremony marks new 150-engineer Seattle site for testing Mitsubishi jet,” obtained

27


     DECLARATION OF JOHN D. DENKENBERGER
     (2:18-cv-01543-JLR) - 2
           Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 4 of 184




 1   at      https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-

 2   work-on-testing-of-mitsubishi-jet/ on May 16, 2018.

 3             12.      Attached hereto as Exhibit 11 is a true and correct copy of an article entitled,

 4   “Inside     Moses       Lake,     The      MRJ’s      U.S.   Flight    Test      Center,”    obtained    at

 5   http://progress.flythemrj.com/inside-moses-lake-flight-test-center on April 25, 2019.

 6             13.      Attached hereto as Exhibit 12 is a true and correct copy of Volume 8 of the

 7   MRJ             Newsletter,             dated        December,           2015,           obtained        at

 8   http://www.flythemrj.com/media/newsletter.php.

 9             14.      Attached hereto as Exhibit 13 is a true and correct copy of Volume 18 of the

10   MRJ               Newsletter,           dated         October,           2016            obtained        at

11   http://www.flythemrj.com/media/newsletter.php.

12             15.      Attached hereto as Exhibit 14 is a true and correct copy of Volume 21 of the

13   MRJ               Newsletter,           dated         January,         2017,             obtained        at

14   http://www.flythemrj.com/media/newsletter.php.

15             16.      Attached hereto as Exhibit 15 is a true and correct copy of an article entitled,

16   “The aircraft certification process,” obtained at https://www.ainonline.com/aviation-

17   news/aviation-international-news/2006-12-18/aircraft-certification-process on April 25, 2019.

18             17.      Attached hereto as Exhibit 16 is a true and correct copy of an article entitled

19   “MRJ entering more stable phase,” obtained at https://leehamnews.com/2017/06/28/mrj-

20   entering-stable-phase/ on April 25, 2019.

21             18.      Attached hereto as Exhibit 17 is a true and correct copy of a press release

22   entitled, “MHI Officially Launches Mitsubishi Regional Jet Program -- Mitsubishi Aircraft

23   Corp.        to       Conduct       MRJ           Business       Operations       --,”      obtained     at

24   http://www.mhi.com/news/story/200803281230.html on May 15, 2018.

25             19.      Attached hereto as Exhibit 18 is a true and correct copy of an article entitled,

26   “AA09:      Mitsubishi        unveils     major    changes   to    MRJ     programme,”        obtained   at

27


     DECLARATION OF JOHN D. DENKENBERGER
     (2:18-cv-01543-JLR) - 3
          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 5 of 184




 1   https://www.flightglobal.com/news/articles/aa09-mitsubishi-unveils-major-changes-to-mrj-

 2   progra-332045/ on April 25, 2019.

 3          20.       Attached hereto as Exhibit 19 is a true and correct copy of an article entitled,

 4   “Mitsubishi      Aircraft   Proceeds     With        MRJ       Manufacturing     Phase,”    obtained   at

 5   www.flythemrj.com/news/date/news_100915.html on April 25, 2019.

 6          21.       Attached hereto as Exhibit 20 is a true and correct copy of an article entitled,

 7   “Mitsubishi          Regional          Jet           Schedule         Update,”        obtained         at

 8   http://www.flythemrj.com/news/date/news_120425.html on April 25, 2019.

 9          22.       Attached hereto as Exhibit 21 is a true and correct copy of an article entitled

10   “Mitsubishi      Aircraft   delays      regional       jet     delivery    to    2017,”     obtained   at

11   https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-

12   delivery-to-2017-idUSBRE97L09720130822 on April 25, 2019.

13          23.       Attached hereto as Exhibit 22 is a true and correct copy of an article entitled

14   “Certification       Delegation      Causes           Latest      MRJ       Delay,”        obtained    at

15   http://aviationweek.com/commercial-aviation/certification-delegation-causes-latest-mrj-delay

16   on April 25, 2019.

17          24.       Attached hereto as Exhibit 23 is a true and correct copy of an article entitled

18   “MRJ               Completes                 First              Flight,”           obtained            at

19   http://www.flythemrj.com/news/date/news_151111.html on April 25, 2019.

20          25.       Attached hereto as Exhibit 24 is a true and correct copy of an article entitled

21   “MRJ airliner delay won’t disrupt jobs here, says local partner,” obtained at

22   https://www.seattletimes.com/business/boeing-aerospace/japans-mrj-airliner-delayed-by-

23   another-year/ on May 15, 2018.

24          26.       Attached hereto as Exhibit 25 is a true and correct copy of an article entitled

25   “Mitsubishi expected to announce another MRJ delay,” that upon information and belief was

26   obtained at http://dashboard.flightglobal.com/app/#/articles/433396?context=newssearch on

27   May 9, 2017.


     DECLARATION OF JOHN D. DENKENBERGER
     (2:18-cv-01543-JLR) - 4
          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 6 of 184




 1             27.    Attached hereto as Exhibit 26 is a true and correct copy of an article entitled

 2   “Mitsubishi       delays        MRJ    deliveries     by     two       years,”       obtained     at

 3   https://www.flightglobal.com/news/articles/mitsubishi-delays-mrj-deliveries-by-two-years-

 4   433402/ on May 9, 2017.

 5             28.    Attached hereto as Exhibit 27 is a true and correct copy of an article entitled

 6   “Latest     revisions   bring   MRJ   back   to     preliminary    design   work,”     obtained   at

 7   https://www.flightglobal.com/news/articles/latest-revisions-bring-mrj-back-to-preliminary-

 8   desig-433445/ on April 25, 2019.

 9             29.    Attached hereto as Exhibit 28 is a true and correct copy of an article entitled

10   “Mitsubishi rationalizes MRJ design change,” that upon information and belief was obtained

11   at http://dashboard.flightglobal.com/app/#/articles/436743?context=newssearch on May 9,

12   2017.

13             30.    Attached hereto as Exhibit 29 is a self-authenticating copy of Mitsubishi’s

14   Montréal Job Fair announcement published in the Montréal Gazette on July 9, 2016.

15             31.    Attached hereto as Exhibit 30 is a true and correct copy of an email string

16   purportedly from October 22, 2015 between two Bombardier employees identifying the

17   AeroTEC Job Fair trucks advertising for a job fair on October 23-24 of 2015 in Wichita,

18   Kansas.

19             32.    Attached hereto as Exhibit 31 is a true and correct redacted copy of an

20   apparent LinkedIn message sent from Nichelle Williams to Andrew Bromsey on September

21   17, 2015.

22             33.    Attached hereto as Exhibit 32 is a true and correct copy of an email string

23   evidently from October 20, 2015 disclosing distribution of an email sent “to 247 Bombardier

24   accounts.”

25             34.    Attached hereto as Exhibit 33 is a true and correct copy of e-mail

26   correspondence evidently from October 25, 2015 between Michel Korwin-Szymanowski and

27   Mr. Stephen Stowe.


     DECLARATION OF JOHN D. DENKENBERGER
     (2:18-cv-01543-JLR) - 5
          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 7 of 184




 1           35.      Attached hereto as Exhibit 34 is a true and correct copy of an e-mail evidently

 2   sent by Michel Korwin-Szymanowski on October 20, 2015 regarding an upcoming hiring

 3   event in Mirabel on October 28, 2015.

 4           36.      Attached hereto as Exhibit 35 is a true and correct copy of an article entitled

 5   “Q&A:         Mitsubishi    Aircraft   CEO        on    Japan’s    New     Jet”      obtained     at

 6   https://blogs.wsj.com/japanrealtime/2014/10/17/qa-mitsubishi-aircraft-ceo-on-japans-new-jet

 7   on April 25, 2019.

 8           37.      Attached hereto as Exhibit 36 is a true and correct copy of an article entitled

 9   “Japan jet may not make money, but aims to revive dormant industry” obtained at

10   https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-

11   money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE on April 25, 2019.

12           38.      Attached hereto as Exhibit 37 is a true and correct copy of a page entitled the

13   Mitsubishi Aircraft Corporation’s “Company Profile” obtained at www.flythemrj.com/corp/

14   on April 26, 2019.

15           39.      Attached hereto as Exhibit 38 is a true and correct copy of what on its face

16   appears    to    be   the   LinkedIn    profile    of   Hirofumi   Takahashi      obtained      from

17   https://www.linkedin.com/in/hirofumi-takahashi-2b5bb432 on April 26, 2019.

18           I declare under penalty of perjury that the foregoing is true and correct.

19
20           Dated this 30th day of April, 2019.

21
                                                    CHRISTENSEN O'CONNOR
22                                                  JOHNSON KINDNESSPLLC
23
24
25                                                  s/ John D. Denkenberger
                                                    John D. Denkenberger, WSBA No.: 25,907
26
                                                    Brian F. McMahon, WSBA No.: 45,739
27


     DECLARATION OF JOHN D. DENKENBERGER
     (2:18-cv-01543-JLR) - 6
         Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 8 of 184



                                           E. Lindsay Calkins, WSBA No.: 44,127
 1                                         Christensen O’Connor Johnson KindnessPLLC
 2                                         1201 Third Avenue, Suite 3600
                                           Seattle, WA 98101-3029
 3                                         Telephone: 206.682.8100
                                           Fax: 206.224.0779
 4                                         E-mail: john.denkenberger@cojk.com,
                                           brian.mcmahon@cojk.com,
 5
                                           lindsay.calkins@cojk.com, litdoc@cojk.com
 6
                                           Attorneys for Plaintiff Bombardier Inc.
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     DECLARATION OF JOHN D. DENKENBERGER
     (2:18-cv-01543-JLR) - 7
          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 9 of 184




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on April 30, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                  Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                PERKINS COIE LLP
     Email:                         Email:                          Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com         MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com     docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com         jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation and Mitsubishi Aircraft Corporation America
15   Inc.
16

17   Richard J. Omata                               Mark A. Bailey
     KARR TUTTLE CAMPBELL                           KARR TUTTLE CAMPBELL
18   Email: romata@karrtuttle.com                   Email: mbailey@karrtuttle.com
     jnesbitt@karrtuttle.com                        jsmith@karrtuttle.com
19
     swatkins@karrtuttle.com                        mmunhall@karrtuttle.com
20                                                  sanderson@karrtuttle.com
     Daneil T. Hagen
21   KARR TUTTLE CAMPBELL
     Email: dhagen@karrtuttle.com
22   ksagawinia@karrtuttle.com
23
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
24   Szymanowski, Laurus Basson, and Cindy Dornéval

25
26
27


     DECLARATION OF JOHN D. DENKENBERGER
     (2:18-cv-01543-JLR) - 8
         Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 10 of 184




 1   James P. Savitt              Jacob P. Freeman
 2   SAVITT BRUCE &               SAVITT BRUCE &
     WILLEY LLP                   WILLEY LLP
 3   Email: jsavitt@sbwLLP.com    Email:
     eservice@sbwllp.com          jfreeman@sbwLLP.com
 4
     Attorneys for Marc-Antoine Delarche and Keith Ayre
 5
 6                                            s/ John D. Denkenberger
                                              John D. Denkenberger, WSBA No.: 25,907
 7                                            Brian F. McMahon, WSBA No.: 45,739
                                              E. Lindsay Calkins, WSBA No.: 44,127
 8                                            Christensen O’Connor Johnson KindnessPLLC
 9                                            1201 Third Avenue, Suite 3600
                                              Seattle, WA 98101-3029
10                                            Telephone: 206.682.8100
                                              Fax: 206.224.0779
11                                            E-mail: john.denkenberger@cojk.com,
12                                            brian.mcmahon@cojk.com,
                                              lindsay.calkins@cojk.com, litdoc@cojk.com
13
                                              Attorneys for Plaintiff Bombardier Inc.
14
15
16

17
18
19
20
21
22

23
24
25
26
27


     DECLARATION OF JOHN D. DENKENBERGER
     (2:18-cv-01543-JLR) - 9
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 11 of 184




     EXHIBIT 1
Michel Korwin-Szymanowski - Director, Test & Evaluation - AeroTEC ...                                                                     https://www.linkedin.com/in/michelk17/
                           Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 12 of 184

                                                                                                                                                                              Sign in




                                                Michel Korwin-                                                     500+    ® View this profile in another language
                                                                                                             connections
                                                Szymanowski                                                                People Also Viewed
                                                Director, Test & Evaluation at AeroTEC
                                                Seattle, Washington    Airlines/Aviation                                               Nev in Oouangvilay
                                                                                                                                       Flight Test Engineer at AeroTEC
                                                Current             AeroTEC - Aerospace Testing
                                                                    Engineering & Certification L.L.C.
                                                Previous            Bombardier Aerospace , Exploration                                 Sylvie Brown
                                                                    Place, Bell Helicopter                                             Integrated Business Team Sr.
                                                                                                                                       Manager at Spirit AeroSystems
                                                Education           United States Naval Test Pilot School
                                                Recommendations     1 person has recommended Michel
                                                                    Korwin-Szymanowski                                                 Harita Mehta
                                                                                                                                       Flight Test Engineer & Commercial
                                                                                                                                       Pilot


                                                                                                                                       Eric Nordberg

                View Michel Korwin-                                                                                                    Section Chief / Senior Test Pilot at
                                                                                                                                       Bombardier Aerospace


                Szymanowski's full profile.                                                                                            William (Bill) Hartman
                                                                                                                                       Flight Test Project Engineer at
                                                                                                                                       Bombardier Flight Test Center
                It's free!                                                                                                             Michael Mansfield
               Your col leagues, classma tes, and 500 million other professiona ls are on Linked In.                                   Flight Test Air Vehicle Engineering
                                                                                                                                       Lead at Northrop Grumman
                  View Michel 's Full Profile
                                                                                                                                       Charles Thomas
                                                                                                                                       Supervisor Flight Test
                                                                                                                                       Instrumentation Coordination - Data
                                                                                                                                       Management at Bombardier
              Michel Korwin-Szymanowski's Activity                                                                                     Annie Kasper
                                                                                                                                       Flight Test Team Lead, CSeries FTV2
                Michel Korwin-Szymanowski liked this                   Michel Korwin-Szymanowski liked this

                          AeroTEC is at #SciTech2018 in                          One of our employees                                  Prospero 'Paco' Uybarreta
                          Kissimmee , Florida this                               recognized for his leadership.                        Chief Test Pilot, Martin Aircraft
                          week!...                                                                                                     Company


                                                                                                                                       Justin McDonald
                                                                                                                                       Loving Flight Test



                Experience


                Director, Test & Evaluation                                                                                Public profile badge
                AeroTEC - Aerospace Testing Engineering & Certification L.L.C ,                             AfroTEC
                                                                                                                           Include this Linked In profile on other websites
               May 2015 - Present (3 years 1 month) Seattle, WA

               Responsible for the operational , financia l and technical performance of Flight Test, Ground and
               Flight Operations, Test Planning and Instrumentation.                                                                    Michel Korwin-
                                                                                                                                        Szymanowski
                                                                                                                                        Director, Test & Evaluation at
                                                                                                                                        AeroTEC

                Director, CSeries Flight Test Teams                                                                               AeroTEC - Aerospace Testing
                Bombard ier Aerospace                                                                                             Engineering & Cert1ficahon L.l.C.
               August 2013- May 2015 (1 year 10 months) Montreal, Canada Area
                                                                                                                             United States Naval Test Pilot School
               Lead the Bombardier CSeries Flight Test Teams in Montreal, Canada and WicMa KS , comprised of
               Flight Test Operations (Pilots and Flight Test Engineers), Project Management and Aircraft Cross-                View profile                Linked (m
               Functional Teams. Responsible for the conduct of development and certification flight test of the
               new Bombardier CSeri es Transport Category Aircraft.

                                                                                                                             View profile badges


                Trustee
                Explo ration P lace
                                                                                                                           Search by name
                July 2012 -September 2013 (1 year 3 months) Wichita , Kansas Area
                                                                                                                           Over 500 million professionals are already on




1 of 3                                                                                                                                                                 5/15/2018, 11:12 AM
Michel Korv.•in-Szymanowski - Director, Test & Evaluation - AeroTEC ...                                                            https ://www.linkedin.com/in/michelk 17/
                           Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 13 of 184

                                                                                                                                                                   Sign in


                                                                                                                      Example: Jeff Weiner
                Director, Bombardier Flight Test Center
                B omba rdier Aorospooo
                April 2010-August 2013 (3 years 5 months) Wichita. KS

                Lead the Bombardier Flight Test Center in Wichita, Kansas, comprised of Flight Test Operations
                (Pilots and Flight Test Engineers), Engineering, Maintenance, Quality, Instrumentation, Data Center
                and Project Management. Responsible for the development and certification flight test at
                Bombardier Aerospace. Launched a company shuttle service between Montreal, Wichita and
                Queretaro to allow Bombardier e mployees to have a quick means of traveting between
                manufacturing and engineering sites.




                Manager Learjet Systems and Project Engineering
                Bomba rdier Aerospace
                April 2005-April 2010 (5 years t month)




                                                                                                                      Learn new skills with online courses
                Section Chief Learjet Project Engineering
                Bomba rdier Aerospace                                                                                                  Product Management:
                October 2003 -April 2005 (1 year 7 months)                                                                             Building a Product
                                                                                                                                       Roadmap
                                                                                                                                       Viewers: 6574


                                                                                                                                       SharePoint: Creating No-
                Lead Flight Test Engineer                                                                                              Code Business Solutions
                Bombardier Aerospace                                                                                                   with Composites
                May 2000 - October 2003 (3 years 6 months) Wichija, KS                                                                 Viewers: 13431


                                                                                                                                       Office 365: Provision


                Section Chief, Flight Test Engineering
                                                                                                                           0           Office 365
                                                                                                                                       Viewers: 6449

                B ell Helicopter
                1994 - 2000 (6 years)
                                                                                                                                         View all online courses   •


                Flight Test Engineer (Capt)
                Department of National Defence
                1985 - 1994 (9 years)




                Capt
                Canadian A ir Force
                1982-1994 (12 years)




                Education


                United States Naval Test Pilot School
                Graduate, Flight Test Engineering
                1968 - 1986




                Canadian Forces School of Aerospace Engineering
                Graduate, Aerospace Engineering
                1985 - 1985




                Carleton University




2 of3                                                                                                                                                     5/ 15/2018, 11 :12 AM
Michel Korwin-Szymanowski - Director, Test & Evaluation - AeroTEC ...                                                                              https://www.linkedin.com/in/michelk17/
                          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 14 of 184

                                                                                                                                                                         Sign in




                Lycee Claudel
                H igh School
                1977 - 1981




               Skills


                 Systems Engineering         Flight Test    Project Eng ineering       Aircraft    Avionics

                 Aerospace         Aircraft Performance    Airworth iness      Av iation

                 Engineering Management          Helicopters       Flight Operations       Aircraft Design    Military

                 Six Sigma         See 31+




                Languages


                English                                              French
               Native or bilingual proficiency                       Native or bil ingual proficiency




                Recommendations

               A preview of what Linked In members have to say about Michel :

                , , Michel is a compassional'e a nd cal'ing
                    leader with incredible intellectual capacity.
                    He is a great listener and his open and
                    patient leadership style creates an
                     See more

               Sign up to see who recommended Michel




                View Michel Korwin-Szymanowski's full profile
                to ...
                • See who you know in common
                • Get introduced
                • Contact Michel Korwin-Szymanowski directly

                   View Michel 's Full Profile




                                       LinkedIn member directory: a b c d e f g h i j k l m n o p q r s t u v w x y z more         Browse members by country



                     © 2018     User Agreement    Privacy Policy    Community Guidelines      Cookie Policy   Copyright Policy   Unsubscribe




3 of 3                                                                                                                                                              5/15/2018, 11:12 AM
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 15 of 184




     EXHIBIT 2
Laurus Basson - Mechanical Systems Engineer (Flight Control & Hydrau...                                                             https://www.linkedin.com/in/laurus-basson-2586b430
                         Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 16 of 184

                                                                                                                                                                            Sign in          Join now




                                                                                                                                    ~ View this profile in another lang uage
                                                       Laurus Sasson                                                       416
                                                                                                                      connections
                                                      Mechanical Systems Engineer (FCS ) at
                                                                                                                                    People Also Viewed
                                                      Aerospace Testing Engineering Certification
                                                      (AeroTEC) L. L.C                                                                           Francesco Longo
                                                       United States                                                                             Manager Propul slon , Pneumatics &
                                                                                                                                                 Engine Performance at Bombardier
                                                       Current     AeroTEC -Aerospace Testing Engineering &                                      Aerospace
                                                                   Certification Inc .
                                                                                                                                                 Melissa Campbell
                                                       Previous    Bombardier Aerospace, International Test Pilots                               Systems Integrator - Product
                                                                   School (ITPS Canada ltd), Pilatus Aircraft Ltd.                               Development at Bombardier
                                                       Education   a. University of Stellenbosch                                                 Aerospace
                                                                                                                                                 Janet Qu
                                                                                                                                                 Engineering Specialist at Bombardier
                                                                                                                                                 Aerospace


                     View Laurus Basson's full profile.                                                                                          Shawn Schillemore
                                                                                                                                                 Engineering Specialist, Technical
                                                                                                                                                 Operations (Liaison) Engineer at
                     It's free!                                                                                                                  Bombardier Aerospace

                                                                                                                                                 Chris Razl
                     Your colleagues, classmates, and 500 million other professionals are on Linkedln.                                           Manager, Systems Integration at
                                                                                                                                                 Safe Flight Instrument Corporation
                       View Laurus, Full Profile
                                                                                                                                                 Jean-Sebastien Guay
                                                                                                                                                 Au service de rAeronautique



                    Laurus Basson's Activity                                                                                                     Nestor Li
                                                                                                                                                 Engineering Analyst at Bombardier
                     Laurus Sasson liked th is                                Laurus Sasson liked th is                                          Aerospace


                                The International Test Pilots                            Pilatus PC-24 Certification                             Michelangelo Graziano
                                School is an exhibitor at the .. .                       Schedule Remains on Track                               System Engineering Group Leader -
                                                                                                                                                 Eurofighter Typhoon Avionics Joint
                                                                                                                                                 Team at BAE Systems
                                                                              The PIlatus PC-24 1s expected to achieve
                                                                              FM and EASA approval before the end of                             Janice Faulconbridge
                     Laurus Sasson liked this
                                                                                                                                                 ~er, Aircraft Consultant & Project
                                                                              the year
                                                                                                                                                 Manager at Faulconbridge
                                It is my pleasure to start                                                                                       Completion Seivices Inc.
                                teaching a class at the ...                                                                                      Shazad Abraham -Doman
                                                                                                                                                 Avionics Engineering Analyst at
                                                                                                                                                 BOMBARDIER




                     Experience
                                                                                                                                    Public profile badge


                     Mechanical Systems Engineer (Flight Control & Hydraulic                                                        Include this Linkedl n profile on other webs ites
                     Systems)                                                                                        AeroTEC
                     AeroTEC - Aerospace Testing Engineering & Certification Inc.                                                     View profile badges      I
                     March 2016 - Present (2 years 3 months)

                     Development of the MRJ Flight Control and Hydraulic Systems

                                                                                                                                    Search by name

                                                                                                                                    Over 500 million professionals are already on
                     Senior Engineering Specialist (Flight Controls). Candidate                                                     Linkedln . Find who you know.
                     Design Approval Designee (FCS)
                     Bombardier Aerospace
                                                                                                                                     Fust Name               Last Name               0..
                     March 2013- March 2016 (3 years 1 month)                                                                       Example: Jeff Weiner

                     Development of the Global 7000/8000 and sustaining engineering of the Global 5000/6000 Flight
                     Control Systems




                     Flight Test Engineering Instructor (part time)
                     International Test Pilots School (ITPS Canada Ltd)
                     2008- 2013 (5 years)

                     Interim instructor for aircraft performance, fl ying quamies and flight control systems




                     Mechanical Systems Engineer
                     Pilat us Aircraft Lid .
                     October 201 1 -October2012 (1 year 1 month)




1 of 3                                                                                                                                                                                     5/15/2018, 11:21 AM
Lamus Basson - Mechanical Systems Engineer (Flight Control & Hydrau ...                                                     https://www.linkedin.com/in/lawus-basson-2586b430
                        Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 17 of 184

                                                                                                                                                        Sign in          Join now

                                                                                                                                       CATIA VS: Surfacing
                                                                                                                                       Viewers: 15699


                     Mechanical Systems Engineer


                                                                                                                            I~
                                                                                                                                       Learning SOLIDWORKS
                     Diamond Aircraft
                                                                                                                                       PDM
                     September 2007 - September 2011 (4 years 1 monlh)                                                                 Viewers: 451
                     Development of the DJET's Primary and Secondary (trim and flaps) Flight Control Systems
                                                                                                                                       Autodesk Inventor 2018
                                                                                                                                       Essential Training
                                                                                                                                       Viewers: 76931
                     Mechanical Systems Engineer
                     Pilatus Aircraft Ltd.                                                                      ,PILATUSP

                     May 2005 -August 2007 (2 years 4 monllls)
                                                                                                                                         Vi&w all online courses   •
                     Development and sustaining engineering or Pila1u s Trainer ailcraffs mechanical syS1ems




                     Mechanical & Flight Test Engineer
                     South African Air Force
                     Janu:.ary 1984-April 2005 (21 years 4 months)

                     Mechanical & Flight Tesl Engineer al the Mechanical Engineering Office (initially) and Test Flight &
                     Development Centre. including first flight of the OVID all-composites technolog~ trainer aircraft




                     Mechanical & Flight Test Engineer
                     South African Air Force@ AgustaWestland Helicopters, Italy
                     August 2000- February 2005 (4 years 7 months)

                     Mechanical & Flight Test Engineer for the co-development and acquisition of the Agusta A109 Light
                     Utility Helicopter (LUH)




                     Education

                     a. University of Stellenbosch
                     M.Eng, Mechanical Engineering




                     b. University of Stellenbosch
                     B.Eng, Mechanical Engineering




                     c. National Test Pilot School
                     Graduate Flight Test Engineer (FTE}




                     d. Pretoria Technikon
                     National Higher Diploma, Mechanical Engineering




                     e. Pretoria Technikon
                     National Diploma, Mechanical Engineering




                     f. University of Kansas
                     Hydraulics & FCS Short Course




2 of3                                                                                                                                                                  5/ 15/2018, 11:21 AM
Laurus Basson - Mechanical Systems Engineer (Flight Control & Hydrau...                                                                    https://www.linkedin.com/in/laurus-basson-2586b430
                        Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 18 of 184

                                                                                                                                                                    Sign in     Join now

                     Design Analysis Short Course




                     h. University of Kansas
                     Aircraft Structural Loads: Requirements, Analysis, Testing and Certification Short Course




                     i. Fanshawe College (London, Canada)
                     Hydraulics




                     j . Vibration Institute of South Africa (VISA)
                     Vibration




                     Skills


                      Catia      Aircraft    Flight Test      Aircraft Design     Aerospace        Flights   Airworthiness

                      Aircraft Maintenance       Avionics        Mechanical Engineering       Aeronautics      Engineering

                      Testing      Helicopters     Flight Control Systems        See 24+




                                                                                -
                     Groups



                     Canadian Aerospace ...      Canadian Aerospace ...      Flight Test and Certlf...




                      View Laurus Basson's full profile to ...
                      • See who you know In common
                      • Get introduced
                      • Contact Laurus Sa sson directty


                        View Laurus' Full Profile




                                            LinkedIn member directory: a b c d e f g h i j k l m n o p q r s t u v w x y z more         Browse members by country



                          © 2018    User Agreement        Privacy Policy   Community Guidelines    Cookie Policy   Copyright Policy   Unsubscribe




3 of 3                                                                                                                                                                        5/15/2018, 11:21 AM
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 19 of 184




     EXHIBIT 3
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 20 of 184
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 21 of 184




     EXHIBIT 4
5/15/2018            Marc-Antoine
                     Case         Delarche - Aircraft Performance
                           2:18-cv-01543-JLR                      Engineer 143-1
                                                            Document       - AeroTEC Filed
                                                                                     - Aerospace Testing Engineering
                                                                                             04/30/19       Page 22  & Certification
                                                                                                                        of 184 L.L.C. | LinkedIn
                                                                                                                                                                            Sign in   Join now




                                                 Marc-Antoine Delarche                                                 344
                                                                                                                  connections
                                                                                                                                 View this profile in another language           
                                                 Aircraft Performance Focal at AeroTEC -                                        People Also Viewed
                                                 Aerospace Testing Engineering & Certification
                                                 L.L.C.                                                                                     Kenneth J Klein
                                                 Seattle, Washington        Aviation & Aerospace                                            Director Of Flight Operations

                                                 Current      AeroTEC - Aerospace Testing Engineering &
                                                              Certification L.L.C., Bombardier Aerospace
                                                                                                                                            raymond iskenderian
                                                 Previous     Bombardier Aerospace                                                          Aircraft Performance Engineer
                                                 Education    Université de Technologie de Compiègne


                                                                                                                                            Fadi Hajjar
                                                                                                                                            Senior Project Manager at Mitsubishi
                                                                                                                                            Aircraft Corporation Global Career

              View Marc-Antoine Delarche’s                                                                                                  Stephen Watkins

              full profile. It's free!                                                                                                      Manager, Flight Sciences at
                                                                                                                                            AeroTEC - Aerospace Testing
                                                                                                                                            Engineering & Certification L.L.C.
              Your colleagues, classmates, and 500 million other professionals are on LinkedIn.                                             Talar K.
                                                                                                                                            Senior Administrative Assistant at
                View Marc-Antoine’s Full Profile                                                                                            BOMBARDIER


                                                                                                                                            Nigel Waterhouse
                                                                                                                                            Aircraft Certification

             Marc-Antoine Delarche’s Activity
                                                                                                                                            Grégoire Dubois
              Marc-Antoine Delarche liked this                              Marc-Antoine Delarche liked this                                Engineering Supervisor - Project
                                                                                                                                            Engineer - Core Team Lead at Parker
                                                                                                                                            Aerospace
                         Encore un passage TV, cette                                 'Sleep should be prescribed':
                         fois-ci sur TF1 : https://lnkd...                           what those late nights out...                          Alexander Bellamy CEng
                                                                                                                                            FRAeS
                                                                                                                                            Chief Development Officer (最高開発
                                                                            Leading neuroscientist Matthew Walker on                        責任者) at Mitsubishi Aircraft
                                                                            why sleep deprivation is increasing our risk                    Corporation Global Career
                                                                            of cancer,...
                                                                                                                                            Mathieu GALLEA
                                                                                                                                            Working on MRJ200 program



                                                                                                                                            Michelangelo Graziano
                                                                                                                                            System Engineering Group Leader -
              Summary                                                                                                                       Eurofighter Typhoon Avionics Joint
                                                                                                                                            Team at BAE Systems


              Aircraft Performance
              Flight Test Center Engineering
              Telemetry support                                                                                                 Public profile badge
              Flight test data reduction
              Certification                                                                                                     Include this LinkedIn profile on other websites
              Engine Performance
              Aviation enthusiast!
              Private Pilot - Aircraft, Glider Pilot w/ Instructor Rating
                                                                                                                                              Marc-Antoine Delarche
                                                                                                                                              Aircraft Performance Focal at
                                                                                                                                              AeroTEC - Aerospace Testing
                                                                                                                                              Engineering & Certification
                                                                                                                                              L.L.C.
              Experience
                                                                                                                                       AeroTEC - Aerospace Testing
                                                                                                                                       Engineering & Certification L.L.C.
              Aircraft Performance Engineer
                                                                                                                                       Université de Technologie de
              AeroTEC - Aerospace Testing Engineering & Certification L.L.C.                                                           Compiègne
              July 2016 – Present (1 year 11 months) Seattle, WA

              Aircraft Performance Engineer on the Mitsubishi MRJ-90 program.                                                        View profile




                                                                                                                                  View profile badges
              Engineering Specialist - Aircraft Performance
              Bombardier Aerospace
              June 2007 – Present (11 years)
                                                                                                                                Search by name
              Flight test support for field performance (takeoff, landing, braking) and drag polar / climb
              performance on: CRJ1000 (2008-2009), Challenger 350 (2012-2013) and CSeries (2015-present).                       Over 500 million professionals are already on
              On-site support including briefing/debriefing, telemetry support, data reduction and data review with             LinkedIn. Find who you know.
              certification authorities (TCCA).
                                                                                                                                 First Name             Last Name                

https://www.linkedin.com/in/marc-antoine-delarche-872634b2/                                                                                                                                1/3
5/15/2018              Marc-Antoine
                       Case         Delarche - Aircraft Performance
                             2:18-cv-01543-JLR                      Engineer 143-1
                                                              Document       - AeroTEC Filed
                                                                                       - Aerospace Testing Engineering
                                                                                               04/30/19       Page 23  & Certification
                                                                                                                          of 184 L.L.C. | LinkedIn
              Support to Re-configurable Engineering Flight Simulators (REFS) testing.
                                                                                                                            Example: Jeff Weiner
              Aircraft Performance methodology for certified Airplane Flight Manual (AFM) performance models.

              Candidate Design Approval Designee (DAD) for the Aircraft Performance discipline on the CSeries
                                                                                                                            Learn new skills with online courses
              program.

              Flight Guidance development, testing and tuning: takeoff and go-around pitch guidance, single                                  Chief Technology Officer
              engine sideslip guidance.
                                                                                                                                            Career Guide
                                                                                                                                             Viewers: 23430


                                                                                                                                             Cert Prep: FAA Part 107
              Engineering Professional - Engine Performance
              Bombardier Aerospace
                                                                                                                                            Commercial Drone License
                                                                                                                                             Viewers: 28043

              January 2005 – June 2007 (2 years 6 months)
                                                                                                                                             Autodesk Inventor

                                                                                                                                            Professional: Stress
                                                                                                                                             Analysis Tools
                                                                                                                                             Viewers: 67071
              Education
                                                                                                                                                   View all online courses
              Université de Technologie de Compiègne
              Bachelor's Degree, Mechanical Engineering
              1999 – 2004




              École de technologie supérieure
              Final Internship Study
              2003 – 2003

              6 month internship at Laboratoire sur les Alliages à Mémoire et Systèmes Intelligents (LAMSI).




              École de technologie supérieure
              Aerospace
              2002 – 2002

              6 month exchange program to study Aircraft Design and Avionics.




              Skills


               Aircraft     Aerospace         Aircraft Performance         Aircraft Design     Engineering       Avionics

               Flight Test Engineering        Aircraft Certification       Aviation    Aerodynamics

               Aerospace Engineering           Systems Engineering           Flights    Aeronautics        Flight Test

               Private Pilot - Airplane       Flight Instructor - Glider      Private Pilot - Helicopter




              Languages


              English                                                  French
              Full professional proficiency                            Native or bilingual proficiency




              Spanish
              Elementary proficiency




              Groups




https://www.linkedin.com/in/marc-antoine-delarche-872634b2/                                                                                                                   2/3
5/15/2018            Marc-Antoine
                     Case         Delarche - Aircraft Performance
                           2:18-cv-01543-JLR                      Engineer 143-1
                                                            Document       - AeroTEC Filed
                                                                                     - Aerospace Testing Engineering
                                                                                             04/30/19       Page 24  & Certification
                                                                                                                        of 184 L.L.C. | LinkedIn




              Society of Aircraft Pe…




               View Marc-Antoine Delarche’s full profile to...
               • See who you know in common
               • Get introduced
               • Contact Marc-Antoine Delarche directly


                 View Marc-Antoine’s Full Profile




                                   LinkedIn member directory: a b c d e f g h i j k l m n o p q r s t u v w x y z more     Browse members by country



                   © 2018    User Agreement    Privacy Policy   Community Guidelines   Cookie Policy   Copyright Policy   Unsubscribe




https://www.linkedin.com/in/marc-antoine-delarche-872634b2/                                                                                            3/3
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 25 of 184




     EXHIBIT 5
Cindy Dorneval - Aircraft Performance Engineer - AeroTEC - Aerospac...                                                     https://ca.linkedin.com/in/cindy-dorneval-59624042
                           Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 26 of 184

                                                                                                                                                                               Sign in




                                                    Cindy Dorneval                                                135      ® View this profile in another language
                                                                                                             connections
                                                   A ircraft Performance Engineer at Ae roTEC -
                                                                                                                           People Also Viewed
                                                   Aerospace Testing Engineeri ng & Certi fication
                                                    LLC .                                                                              Juan Carlos Rubio
                                                    Montreal, Canada Area     Aviation & Aerospace                                     Airline Pilot/ Production Test Pilot I
                                                                                                                                       Aerospace-Performance Engineering
                                                   Current      AeroTEC - Aerospace Testing Engineering &
                                                                Certification LLC., Bombard ier Aerospace
                                                                                                                                        Patricia Vu
                                                    Previous    Bombardier Aerospace                                                    Professionnelle en lngenierie,
                                                    Education   Ecole Polytechnique de Montreal                                         Performance Moteur


                                                                                                                                       Francesco Longo
                                                                                                                                       Manager Propulsion, Pneumatics &
                                                                                                                                       Engine Performance at Bombardier

                View Cindy Dorneval's full                                                                                             Aerospace
                                                                                                                                        Balaji Kaush ik
                                                                                                                                        Engineering Specialist at
                profile. It's free!                                                                                                     BOMBARDIER


                Your colleagues, cl assmates, and 500 mil lion oth er professionals are on Linked In.                                  Bastien Fulchiron
                                                                                                                                       Senior Engineer in Aeronautics,
                  View Cindy's Full Profile                                                                                            International experience


                                                                                                                                       Charles A . Tatossian
                                                                                                                                       Engineering Specialist in Advanced
                                                                                                                                       Aerodynamics at Bombardier
                                                                                                                                       Aerospace
                Experience
                                                                                                                                        Olivier Desgeorges
                                                                                                                                        Engine Performance Lead at
                                                                                                                                        Bombardier Aerospace
                Aircraft Performance Engineer
                AeroTEC - Aerospace Testing Engineering & Certification LLC .                               AeroTEC
                                                                                                                                       raymond iskenderian
                February 2017 - Present (1 year 4 months) Seattle, Washington                                                          Aircraft Performance Engineer



                                                                                                                                       Talar K.
                                                                                                                                       Senior Administrative Assistant at
                Aircraft performance engineer                                                                                          BOMBARDIER
                Bombard ier Aerospace
                January 2012 - Present (6 years 5 months)                                                                              Ali Reza Sedaghatian
                                                                                                                                       Flight Test and Development, Aircraft
                                                                                                                                       Performance Lead, AeroTEC



                Design engineer
                Bom bard ier Aerospace
                July 2007 - January 2012 (4 years 7 months)                                                                Public profile badge

                                                                                                                           Include this linked In profile on other we bsites




                Education                                                                                                               Cindy Dorneval
                                                                                                                                        Aircraft Performance Engineer
                                                                                                                                        at AeroTEC -Aerospace Testing
                                                                                                                                        Engineering & Certification



                                                                                                            II
                Ecole Polytechnique de Montreal                                                                                         LLC .
                B . Eng., Aerospace, M echanical
                2002-2007                                                                                                          AeroTEC - Aerospace Testing
                                                                                                                                   Engineering & CertIficalton LLC

                                                                                                                             Iii   Ecole Polytechnique de Montreal


                Skills                                                                                                                                      Linked fm

                 Aerospace       Catia        Aircraft Design    Composites      Aircraft    Aeronautics                     View profile badges      I
                 Aerospace Eng ineering          Aerodynamics       VPM


                                                                                                                           Search by name




1 of 2                                                                                                                                                                   5/15/2018, 11:16 AM
Cindy Dorneval - Aircraft Performance Engineer - AeroTEC - Aerospac...                                                               https://ca.linkedin.com/in/cindy-dorneval-59624042
                          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 27 of 184

                                                                                                                                                                                     Sign in

                                                                                                                                       First Name             Last Name

                English                                               French                                                          Example : Jeff Weiner
                Professional working proficiency                      Native or bil ingual proficiency




                                                                                                                                                        F·!sbbii
                Groups                                                                                                                              TOP TALENT

                Canadian Aerospace ...   Canadian Aerospace . ..
                                                                        -
                                                                       B Connection (BCon ...       Aerospace & Defens ...
                                                                                                                                                     CONCERNS
                                                                                                                                                    AND HOW TO
                                                                                                                                                      FIX THEM


                Montreal Aerospace ...




                                                                                                                                      Learn new skills with online courses
                View Cindy Dorneval's full profile to ...
                • See who you know in common                                                                                                            Introduction to Composite
                • Get introduced                                                                                                                        Manufacturing
                • Contact Cindy Dorneval directly                                                                                                       Viewers: 6594


                   View Cindy 's Full Profile
                                                                                                                                                        Learning CATIA vs
                                                                                                                                                        Viewers: 41455




                                                                                                                                                        CATIA VS: Surfacing
                                                                                                                                                        Viewers: 15899




                                                                                                                                                          View al l online courses   •



                                   LinkedIn members in Canada: a b c d e f g h i j k l m n o p q r s t u v w x y z more             Browse members by country



                     © 2018   User Agreement        Privacy Policy   Community Guidelines     Cookie Policy   Copyright Policy   Unsubscribe




2 of 2                                                                                                                                                                      5/15/2018, 11:16 AM
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 28 of 184




     EXHIBIT 6
4/24/2019                           Keith Ayre - Project
                     Case 2:18-cv-01543-JLR              Manager - Mitsubishi
                                                     Document       143-1Aircraft Corporation
                                                                              Filed 04/30/19  Global Page
                                                                                                     Career | 29
                                                                                                              LinkedIn
                                                                                                                  of 184

                                                                                                               Sign in     Join now




            Keith Ayre                                                                         Mitsubishi Aircraft
                                                                                               Corporation Global Career
            Project Manager at Mitsubishi Aircraft Corporation
                                                                                               Bombardier Aerospace
            Global Career
            Japan                                                                       8 connections

            Airlines/Aviation




            View Keith Ayre’s full profile. It's free!
            Your colleagues, classmates, and 500 million other                                      Join LinkedIn
            professionals are on LinkedIn.




            Experience

                           Project Manager
                           Mitsubishi Aircraft Corporation Global Career
                           2016 – Present • 3 years
                           Nagoya, Aichi, Japan



                           Aerospace Engineer
                           Bombardier Aerospace
                           1984 – 2016 • 32 years
                           Montreal, Canada Area

                           More than 32 years of experience in aircraft and systems product development.

https://jp.linkedin.com/in/keith-ayre-84324a128                                                                                       1/4
4/24/2019                           Keith Ayre - Project
                     Case 2:18-cv-01543-JLR              Manager - Mitsubishi
                                                     Document       143-1Aircraft Corporation
                                                                              Filed 04/30/19  Global Page
                                                                                                     Career | 30
                                                                                                              LinkedIn
                                                                                                                  of 184

                                                                                                               Sign in     Join now



            Join LinkedIn to see Keith’s skills, endorsements, and full profile




            View Keith Ayre’s full profile to...
                See who you know in common
                Get introduced
                Contact Keith Ayre directly


                  Join LinkedIn


      People also viewed

                   Toshio Ono, PMP
                   BGS Country Manager - Japan


                   Motomasa Sakuma
                   Business Partner at Mitsubishi Aircraft Corporation.


                   Nagao Jo
                   Mitsubishi Aircraft Corporation Global Career - Manager


                   Dave Barrow
                   Vice President - Supplier and Engineering Integration


                   Sylvain Lavelle
                   Liaison officer chez Aeroconseil


                   Koichi Murakami
                   Mitsubishi Aircraft Corporation Global Career - Manager


                   Noriko Kamegai
                   Senior Corporate HR Recruiter at MITAC Nagoya, Japan



https://jp.linkedin.com/in/keith-ayre-84324a128                                                                                       2/4
4/24/2019                           Keith Ayre - Project
                     Case 2:18-cv-01543-JLR              Manager - Mitsubishi
                                                     Document       143-1Aircraft Corporation
                                                                              Filed 04/30/19  Global Page
                                                                                                     Career | 31
                                                                                                              LinkedIn
                                                                                                                  of 184

                                                                                                               Sign in     Join now



                   Alexander Bellamy CEng FRAeS
                   Chief Development Officer (最高開発責任者) at Mitsubishi Aircraft Corporation Global Career


                   James Sykes
                   V.P. and Head of Engineering at Mitsubishi Aircraft Corporation




      Search for other people you know

        First name                    Last name




                                                                  English (English)




                                                                    © 2018
                                                           User Agreement
                                                            Privacy Policy
                                                         Community Guidelines
                                                            Cookie Policy

                                                       Page not
                                                           Copyright Policy
                                                            Guest Controls




      Learn new skills with online

                              SOLIDWOR
                                     RKS: Tools Suite




                              Exam Tips: Project Management Professional (PMP)®




                              Cert Prep: Word 2013 Microsoft Office Specialist (77-418)
                                                                               (77-




      View all online courses

https://jp.linkedin.com/in/keith-ayre-84324a128                                                                                       3/4
4/24/2019                           Keith Ayre - Project
                     Case 2:18-cv-01543-JLR              Manager - Mitsubishi
                                                     Document       143-1Aircraft Corporation
                                                                              Filed 04/30/19  Global Page
                                                                                                     Career | 32
                                                                                                              LinkedIn
                                                                                                                  of 184

                                                                                                               Sign in     Join now



                      Keith Ayre
                      Project Manager at Mitsubishi Aircraft Corporation Global Career


                  Project Manager at Mitsubishi Aircraft Corporation Global Career


            View profile


      View profile badges




                   © 2019                                             Copyright Policy

     About                                                            Brand Policy

     User Agreement                                                   Guest Controls

     Privacy Policy                                                   Community Guidelines

     Cookie Policy                                                    Language




https://jp.linkedin.com/in/keith-ayre-84324a128                                                                                       4/4
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 33 of 184




     EXHIBIT 7
Moses Lake to be test site for Mitsubishi Aircraft regional jet | The Seattl...               https://www.seattletimes.com/business/moses-lake-to-be-test-site-for-mi...
                               Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 34 of 184

                                                                                                                                                     p   Search


                                     C,
                                                                                                                             GET A

                                                                                                                             NOW!

          Business


          Moses Lake to be test site for Mitsubishi Aircraft regional jet
            f         •         "#
          Originally published July 14, 2014 at 4:05 am Updated July 22, 2014 at 5:38 pm




          Engines from Pratt & Whitney are mounted on MRJ's first flight-test aircraft, shown last month in Nagoya, Japan.




                      By Dominic Gates 'I
                     Seattle Times Boeing reporter



          Japan's Mitsubishi Aircraft will create a flight-test center at Moses Lake for its new Mitsubishi Regional Jet (MRJ), bringing
          dozens of pilots, engineers and technicians to the Central Washington town, the company will announce Monday at the



1 of 6                                                                                                                                            5/15/2018, 11:46 AM
Moses Lake to be test site for Mitsubishi Aircraft regional jet | The Seattl...       https://www.seattletimes.com/business/moses-lake-to-be-test-site-for-mi...
                          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 35 of 184
          Farnborough Air Show.

          Mitsubishi, which is completing Japan's first new commercial passenger aircraft in more than 40 years, was attracted by the
          long, uncrowded runways at Grant County International Airport and the new-plane expertise available in Washington.




          In all, about 100 people in Moses Lake will work on the flight-testing project, Mitsubishi Aircraft Corporation president
          Teruaki Kawai said in an interview.

          The MRJ, smaller than any of Boeing's jets, will come initially in 92-seat and 78-seat variants. Launched seven years ago, it
          has experienced considerable program delays and is scheduled to enter service in 2017.

          Most Read Business Stories

            1   A look at Seattle businesses facing the head tax

            2   Amazon has been looking outside Seattle to add jobs for years - and now trend is accelerating

            3   After head-tax vote, Amazon resuming work on one building, but unsure of plans for another

            4   Albertsons closing two Seattle stores

            5   Flipkart CEO steered around Amazon to deliver Indian consumers to Walmart I In Person



                                                               Unlimited Digital Access: $1 for 4 weeks



          Gov. Jay Inslee, sporting a gold MRJ pin in his lapel, said in an interview on the sidelines of Washington state's pre-
          Farnborough reception Sunday that the project "sets up an infrastructure for airplane certification and testing that may
          lead to bigger and better things. The infrastructure could be available to other companies over time."

          Some 50 to 60 Japanese engineers and technicians will be based in Moses Lake for at least a year, Kawai said. A smaller
          number will stay for three or more years as follow-on variants of the MRJ are tested,

          Seattle-based AeroTEC, a small engineering company that provides flight-testing and aircraft certification services, will
          provide technical support for Mitsubishi, according to a letter of intent signed by the Japanese company.

          AeroTEC president Lee Human said his company will hire about 20 engineers and technicians for its part in the flight tests.

          It will also build a new 65,000-square-foot hangar at the airfield in Moses Lake, Human said.

          Initially that will house three flight-test MRJs, but he said it will be sized for potential future work "to accommodate every
          Boeing airplane, including the upcoming 777-9X."




2 of 6                                                                                                                                    5/15/2018, 11:46 AM
Moses Lake to be test site for Mitsubishi Aircraft regional jet | The Seattl...               https://www.seattletimes.com/business/moses-lake-to-be-test-site-for-mi...
                          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 36 of 184




          Kawai said initial flights of the airplane will begin next spring in Japan. Then, in fall 2015, the majority of the testing will
          shift to Moses Lake. Three test aircraft will be based there, two in Japan.

          Kawai said his company chose to come to the U.S. because the air space in Japan is congested and there are few long
          runways available for testing purposes.

          Grant County International Airport, an Air Force base until 1966, will offer ideal flight-test conditions: runways up to 13,500
          feet long, the newly built hangar, little competing air traffic and clear weather.

          The expertise offered by AeroTEC is also part of the draw.

          "The reason we had delays for this program is that we didn't have any experience in how to get certification," said Kawai.
          In Washington state, "there are a lot of experienced people."

          The MRJ flight-test program will renew a longstanding cultural link between Moses Lake and Japan.
                                                            C,                                                               ~I
                                                             Summer
                                                             Starts Here
                                                                 Even t Ends June 4 t11




                                                             @ TOYOTA                     (     MOOE L~ING TERMS             )
                                                                     un:<;oPUc~
                                                                                              0,:.i.:nt ..... P.,_~,p!Lng...._~




          For 40 years until 2008, Japan Airlines (JAL) used the airfield as a base to train pilots to fly its 747-4oos, the last of which
          JAL retired in 2011.

          Over the decades, more than 10,000 JAL crew members were based there for short periods of training.

          Boeing also conducts frequent flight tests of its much bigger jets out of Moses Lake.

          Once largely rural, Moses Lake is growing rapidly as a center of heavy industry and high-tech manufacturing.

          German firms SGL and BMW have just announced an expansion of their carbon-fiber plant there that by next year will
          make it the largest in the world, employing about 200 people.

          The town is also home to REC Silicon, which makes silicon for solar panels and employs about 500 people.




3 of 6                                                                                                                                            5/15/2018, 11:46 AM
Moses Lake to be test site for Mitsubishi Aircraft regional jet | The Seattl...   https://www.seattletimes.com/business/moses-lake-to-be-test-site-for-mi...
                          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 37 of 184




          The largest employer is Genie Industries, which makes aerial work platforms and employs 1,350 people.

          Patrick Jones, executive director of the Port of Moses Lake, said having Mitsubishi join ATS, the aircraft-modification
          company, at the Grant County International Airport "is going to be another jump forward in our ability to support large-
          scale aviation services."

          Jones said the hangar construction is mostly funded by private money from AeroTEC.

          Inslee said the state also provided "some strategic reserve funds" for infrastructure to help make the Mitsubishi project
          come together.

          "Relatively small investments by the state, but they are really going to pay off," he said.

          The state's pre-air show reception Sunday afternoon was at the Shangri-La hotel in the Shard, a modernist skyscraper in
          central London.




          The venue on the 34th floor offered stunning views of the river Thames, Tower Bridge and a wide vista of central London.

          It was more impressive by far than the locations of state receptions at previous air shows.

          The Washington Aerospace Partnership, a collaboration of state business, labor and government leaders co-sponsored the
          reception with HSBC, a British bank involved in trade between the U.K. and the state.

          Alex Pietsch, director of the governor's aerospace office, said the aerospace partnership "felt that the 777X was a
          tremendous win for the state, and to celebrate that and to celebrate the Washington aerospace industry here in London on
          the eve of the air show, that this was a fitting venue."

          Inslee's trip was funded by the fees paid by the 40-strong delegation. "I'm not here on the public dime," the governor said.

          At this week's show, Inslee will meet with a selection of top aerospace executives, including Boeing CEO Jim McNerney and
          Airbus Americas Chairman Allan McArtor.




4 of 6                                                                                                                                5/15/2018, 11:46 AM
Moses Lake to be test site for Mitsubishi Aircraft regional jet | The Seattl...            https://www.seattletimes.com/business/moses-lake-to-be-test-site-for-mi...
                          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 38 of 184




          He'll also meet with Fred Hochberg, chairman of the U.S. Export-Import Bank, and will be one of 31 governors signing a
          letter asking Congress to reauthorize the bank.

          Dominic Gates: 206-464-2963 or dgates@seattletimes.com



          Dominic Gates: 206-464-2963 or dgates@seattletimes.com; on Twitter: @dominicgates.




                                       We need your support
                                       In-depth journalism takes time and effort to produce, and it depends on paying subscribers. If you
                                       value these kinds of stories, consider subscribing.

                                           Subscribe




                                                                             . . View o Comments




                                                                 Recommended in




          Seattle Councilmember                  'Cry me a river that Amazon              Porn star's lawyer says                        UW Huskies forward Noah
          Mike O'Brien shoved out ...            has to start ...                         Russian paid Trump ...                         Dickerson snubbed from ...


          Around the Web
                         Looking To Lose Weight? Here’s Our Pick                                            The Best Security Systems for your Home
                         for Best Weight Loss Program                                                       Sponsored | Yahoo! Search
                         Sponsored | Topdust


                         The Crazy Facial That Celebrities Say “Takes                                       Make Your Bed Like a Hotel
                         10 Years Off” Your Face                                              _} l .-   -
                                                                                                            Sponsored | The Daily Doze
                         Sponsored | Hanacure on Town and Country Magazine




5 of 6                                                                                                                                                    5/15/2018, 11:46 AM
Moses Lake to be test site for Mitsubishi Aircraft regional jet | The Seattl...                  https://www.seattletimes.com/business/moses-lake-to-be-test-site-for-mi...
                          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 39 of 184

                          [Gallery] Boy Goes Missing For Years, Then                                           Top Gut Doctor Says Carbs Are Not The
                          Police Check Behind Dresser                                                          Problem (These Are)
                          Sponsored | Absolutehistory                                                          Sponsored | SmartConsumerToday


                                                                                                                                                Recommended by




          Contact
          About the company
          Advertise
          Subscriber Services
          Today's Front Page
           f   Facebook
          )I   Twitter

                                                        Copyright© 2018 The Seattle Times   I   Privacy statement   I   Terms of service




6 of 6                                                                                                                                                           5/15/2018, 11:46 AM
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 40 of 184




     EXHIBIT 8
                Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 41 of 184
Vol. 25
Jun. 1, 2017                MRJ Newsletter
                    “Program Update”                                Latecoere Interconnection Systems
                                                                    to join the MRJ program
 PW1200G Engine for MRJ Acquires                                    Mitsubishi Aircraft selected Latecoere Interconnection
 Type Certification                                                 Systems (previously LATelec) as a partner for the MRJ
                                                                    program supporting the Electrical Wiring Interconnect
  Pratt & Whitney’s PurePower® Geared Turbofan™
                                                                    System (EWIS). This partnership is a significant step
  PW1200G engine has successfully acquired type
                                                                    towards resolution of the MRJ wiring design challenges
  certification from the Federal Aviation Administration
                                                                    announced in January. The onboarding of their expert
  (FAA) of United States. More than 15 critical engine
                                                                    team has already been kicked off at Mitsubishi Aircraft
  system level certification tests were successfully
                                                                    Head Office in Nagoya, and state-of-the-art EWIS tools
  completed to meet FAA certification requirements. These
                                                                    and technologies are being deployed. Together with
  captured required data for certification performance,
                                                                    Latecoere we will continue advancing the MRJ project.
  stress, endurance, emissions, acoustics, bird impact, and
  fan blade containment. The MRJ-70 and MRJ-90 will
  each be powered by two PW1200G engines. The engine
  was optimized specifically for the MRJ program, which in
  turn designed the wing and aerodynamics with the
  PW1200G in mind. The engines’ advanced technology
  will contribute to a 10-20% reduction in operating costs
  and 50% lower in regulated emissions compared to the
  current generation of regional aircraft, enabling the MRJ
  to offer best-in-class efficiency and environmental
                                                                                     Team of Latecoere and Mitsubishi Aircraft
  performance.

                                                                   Mitsubishi Aircraft Signs Airframe MRO
                                                                   Licensing Agreements with two
                                                                   partners in North America
                                                                   Mitsubishi Aircraft signed definitive agreements with
                                                                   HAECO Americas and PEMCO World Air Services as the
                                                                   MRJ preferred airframe MRO (Maintenance, Repair and
                                                                   Overhaul) partners in North America (The LOI signing was
           PurePower® Geared Turbofan™ PW1200G engine              announced last year). These agreements will greatly
                                                                   strengthen our customer support capabilities for our aircraft
                    “Hot Topic”                                    MRO services. We continue to reinforce and enhance our
                                                                   customer support network and infrastructure to provide
  From Moses Lake Flight Test Center                               higher-quality services to our customers.

    At Moses Lake Flight Test Center, four test aircraft are being used efficiently amid high utilization rates under a busy
    testing program.




                                                                                           Four MRJs are arrayed together
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 42 of 184




     EXHIBIT 9
                Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 43 of 184
Vol. 4
Aug. 2015                   MRJ Newsletter
                                                  “Program Update”
 Mitsubishi Aircraft holds an opening ceremony
         of Seattle Engineering Center
Mitsubishi Aircraft held a ceremony on August 3 (US date/time) to
celebrate the opening of Seattle Engineering Center (SEC) in Seattle,
Washington, a hub for MRJ development in the U.S.
The ceremony took place at the Museum of Flight in Seattle with
approximately 200 guests in attendance, including Jay Inslee,
Washington State Governor and Masahiro Omura, Consul General of
Japan in Seattle.
                                                                                      “Kagami-biraki” at opening ceremony
During the ceremony, we received strong welcoming messages from
guests saying the SEC opening would mark a new chapter in the
history of long-term friendships between Washington State and
Japan. A traditional “kagami-biraki” sake barrel opening activity was
carried out to celebrate the initiation of our new relations while also
wishing for the project’s success.
SEC’s approximately 150 members will work with AeroTEC, a partner
company, to accelerate the MRJ’s conformity activities and provide
prompt support for flight tests in the U.S. that are scheduled to start in
the second quarter of 2016.                                                     Speech by Jay Inslee, Washington State Governor


                     Mitsubishi Aircraft conducts media tour to Moses Lake
                                (Base for flight tests in the U.S.)
On August 4, the next day after the ceremony, Mitsubishi Aircraft conducted a media tour to the Grant County
International Airport at Moses Lake in Washington, located three hours inland from Seattle by ground transportation.
Clear blue skies on the tour day characterized the local greater chance of fair weather, in keeping with the location's
more than 90% sunny day average, which is actually one of the reasons we selected the airport as our base for MRJ's
flight tests in the U.S.
The media toured by bus on the long 4,000-meter runways necessary for special flight tests that are difficult to be
conducted in Japan. The tour also took the media to the 65,000-square feet hangar that could accommodate three
MRJs and fire stations at the airport.
Moses Lake is a sister city with Yonezawa City, Yamagata Prefecture and has a very close relationship with Japan,
including numerous exchanges including participation by thousands of Japanese students in local farm training
programs. The MRJ program will also push forward to success amid this amicable relationship.




        On a 4,000-meter runway                                     MRJ hangar (under construction)
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 44 of 184




     EXHIBIT 10
5/16/2018                      Splashy ceremony marks
                     Case 2:18-cv-01543-JLR           new 150-engineer
                                                   Document       143-1SeattleFiled
                                                                              site for 04/30/19
                                                                                       testing Mitsubishi jet | The
                                                                                                       Page       45Seattle
                                                                                                                      of 184Times


                                                                                                                                     Search




  Boeing & Aerospace


  Splashy ceremony marks new 150-engineer Seattle site
  for testing Mitsubishi jet
                          

  Originally published August 3, 2015 at 4:04 pm Updated August 3, 2015 at 9:19 pm



                                                                                                                                      




                                                                                                                                     




https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-work-on-testing-of-mitsubishi-jet/                    1/9
5/16/2018                       Splashy ceremony marks
                      Case 2:18-cv-01543-JLR           new 150-engineer
                                                    Document       143-1SeattleFiled
                                                                               site for 04/30/19
                                                                                        testing Mitsubishi jet | The
                                                                                                        Page       46Seattle
                                                                                                                       of 184Times



  1 of 2 Gov. Jay Inslee, left, and Hiromichi Morimoto, president of Mitsubishi Aircraft Corp., smash open a
  ceremonial cask of sake at the Museum of Flight on Monday in celebration of the company’s new Seattle... (Mike
  Siegel / The Seattle Times) More 




  Sign up for Breaking News. When a story breaks, you'll be among the first to know.

     Your email address                                                                                                   Sign up
  By signing up you are agreeing to our Privacy Policy and Terms of Service.




  Mitsubishi Aircraft Corp. executives opened their new Seattle engineering center,
  which will work on flight test analysis of the forthcoming Mitsubishi Regional Jet.

                 By Dominic Gates                     
                 Seattle Times aerospace reporter


  Smashing and splashing barrels of Japanese sake, Seattle on Monday celebrated a new
  airplane company in town.
https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-work-on-testing-of-mitsubishi-jet/              2/9
5/16/2018                      Splashy ceremony marks
                     Case 2:18-cv-01543-JLR           new 150-engineer
                                                   Document       143-1SeattleFiled
                                                                              site for 04/30/19
                                                                                       testing Mitsubishi jet | The
                                                                                                       Page       47Seattle
                                                                                                                      of 184Times

  The enthusiasm of dignitaries at an event to celebrate Mitsubishi Aircraft Corp.’s new
  engineering center in Seattle left Mayor Ed Murray, Gov. Jay Inslee and other guests with
  more than a little sake splattered on the traditional Japanese ceremonial jackets they
  had donned over their suits.




  The engineering center in Georgetown will by next year more than double its staff to 150
  people.

  One hundred U.S. workers and about 50 Mitsubishi Aircraft engineers from Japan will
  work there on analyzing flight-test data to get the new Mitsubishi Regional Jet (MRJ)
  certified and into service with airlines.


  Featured Video




               Play Video                                                  
  1955 barrel roll in a Boeing 707 (1:08)

  Most Read Business Stories

     1      A look at Seattle businesses facing the head tax

    2       Albertsons closing two Seattle stores

    3       Passenger helps subdue naked man on flight to Alaska

https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-work-on-testing-of-mitsubishi-jet/             3/9
5/16/2018                      Splashy ceremony marks
                     Case 2:18-cv-01543-JLR           new 150-engineer
                                                   Document       143-1SeattleFiled
                                                                              site for 04/30/19
                                                                                       testing Mitsubishi jet | The
                                                                                                       Page       48Seattle
                                                                                                                      of 184Times


    4       WTO ruling opens way for U.S. tariffs over Airbus subsidies

            After head-tax vote, Amazon resuming work on one building, but unsure of plans for
    5
            another



                                                    Unlimited Digital Access: $1 for 4 weeks



  And the new engineering center will be tied tightly to the MRJ flight test program, most
  of which will be conducted at Moses Lake in Eastern Washington where another 200
  people will be employed — twice the number touted a year ago when Moses Lake was
  first announced as a test site.

  In a celebration at the Museum of Flight, some 200 guests heard speeches from Inslee
  and Mitsubishi Aircraft President and CEO Hiromichi Morimoto. Then the event
  culminated in a traditional “kagami” ceremony in which invited dignitaries broke open
  large barrels of sake with big wooden hammers.

  Lee Human, chief executive of Mitsubishi Aircraft’s local partner, AeroTEC, broke
  through the top of his barrel with extra force, eliciting laughter as those who shared his
  barrel — Murray and Rep. Suzan DelBene — were liberally doused with sake.

  The MRJ is Japan’s first all-new commercial plane since an unsuccessful 1960s-era
  turboprop. It’s aimed at the market for regional jets, just below the capacity of the
  smallest jets built by Boeing and Airbus.

  The first MRJ is an 88-seat version, to be followed a year later by a 76-seat version. The
  majority of the MRJ’s total of 223 firm orders come from three U.S. regional airlines that
  operate low-density routes for the bigger U.S. carriers.

  The MRJ’s first flight is set for September or October in Japan. It is scheduled to enter
  service in 2017.




https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-work-on-testing-of-mitsubishi-jet/             4/9
5/16/2018                      Splashy ceremony marks
                     Case 2:18-cv-01543-JLR           new 150-engineer
                                                   Document       143-1SeattleFiled
                                                                              site for 04/30/19
                                                                                       testing Mitsubishi jet | The
                                                                                                       Page       49Seattle
                                                                                                                      of 184Times




  Morimoto said Mitsubishi chose to set up here “to make the best use of the resources
  and skill sets of the aircraft engineers and professionals of Seattle, which is a global
  hub of the aviation industry.”

  About half of the components inside the new jet are U.S.-made, including a significant
  portion in Washington.

  Zodiac in Bellingham, formerly Heath Techna, provides the cabin interior.

  The Korry unit of Esterline in Everett supplies various cockpit controls.

  And Avtech Tyee, also in Everett, supplies the intercom phone system connecting the
  cabin and the cockpit.

  Echoing Boeing’s marketing in Japan — which advertises the 787 Dreamliner as “made
  with Japan” — Morimoto declared that “the MRJ is developed and made with the state of
  Washington.”




https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-work-on-testing-of-mitsubishi-jet/             5/9
5/16/2018                      Splashy ceremony marks
                     Case 2:18-cv-01543-JLR           new 150-engineer
                                                   Document       143-1SeattleFiled
                                                                              site for 04/30/19
                                                                                       testing Mitsubishi jet | The
                                                                                                       Page       50Seattle
                                                                                                                      of 184Times

  Inslee, who will visit Japan on a trade mission next month, happily concurred.

  He said the MRJ work represents “a new chapter in the long partnership between
  Washington state and Japan.”

  And he said the broadening of the state’s aerospace industry signals that “we are not
  going to cede our leadership in world aerospace.”

  Scott Hamilton, Issaquah-based aviation analyst with Leeham.net, has long advocated
  that the state look “beyond Boeing” to maintain and grow its aerospace industrial base.

  “Getting Mitsubishi here for flight testing is a good step,” Hamilton said.

  The Seattle engineering center will be tied tightly to the MRJ flight test program, most of
  which will be conducted in Eastern Washington.




  After some initial flight tests in Japan, Mitsubishi Aircraft will fly four of the five flight
  test MRJ airplanes out of Moses Lake in Eastern Washington starting next spring.

  That site provides plenty of open air space and dry weather that will allow more
  frequent test flights than are possible in Japan’s crowded air space.

  Mitsubishi is collaborating in the U.S. with AeroTEC, a Seattle firm that provides
  airplane manufacturers with “testing, engineering and certification” support (hence the
  name) to speed development and certification of a new airplane.

  AeroTEC is hiring the U.S. engineers, airplane maintenance mechanics and
  administrative staff to fill the positions not covered by Mitsubishi Aircraft’s Japanese
  employees.

https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-work-on-testing-of-mitsubishi-jet/             6/9
5/16/2018                      Splashy ceremony marks
                     Case 2:18-cv-01543-JLR           new 150-engineer
                                                   Document       143-1SeattleFiled
                                                                              site for 04/30/19
                                                                                       testing Mitsubishi jet | The
                                                                                                       Page       51Seattle
                                                                                                                      of 184Times

  It currently has 52 engineers working with the first 13 engineers from Japan, with more
  to come in the near future.

  AeroTEC CEO Human said the plan to build the engineering center came together only
  this year.




  And he thanked Inslee for “substantial financial support to our Moses Lake project.”

  Inslee said last year that the state provided “some strategic reserve funds” for
  infrastructure — a 65,000-square-foot hangar now under construction at Grant County
  International Airport — to help make the Mitsubishi project come together.

  Mitsubishi Aircraft is a unit of Japanese industrial giant Mitsubishi, which does
  extensive aerospace manufacturing. It is a major supplier to Boeing, with work that
  includes building the wings of the 787 Dreamliner.

  Nobuo Kishi, senior executive vice president with Mitsubishi Aircraft’s MRJ division,
  said the Seattle engineering center represents a beginning of collaboration with
  Washington state that will only increase in future.

  “After the MRJ program, I expect more and more business in the Seattle area,” Kishi
  said.



  Dominic Gates: 206-464-2963 or dgates@seattletimes.com




https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-work-on-testing-of-mitsubishi-jet/             7/9
5/16/2018                      Splashy ceremony marks
                     Case 2:18-cv-01543-JLR           new 150-engineer
                                                   Document       143-1SeattleFiled
                                                                              site for 04/30/19
                                                                                       testing Mitsubishi jet | The
                                                                                                       Page       52Seattle
                                                                                                                      of 184Times



                                                                View 14 Comments


                                              Recommended in




  UW Huskies                             Amazon shows risk                      Sweden admits its                         Elderly German
  forward Noah                           of Seattle City Hall                   meatballs are                             neo-Nazi
  Dickerson snubbed                      head tax                               poached…                                  apprehended, sent
  from…                                                                                                                   to…

  Around the Web
                         [Gallery] Little Boy                                                        [Gallery] NCIS Alum
                         Goes Missing Without a                                                      Cote de Pablo Is No
                         Trace, Then Stranger                                                        Longer An Actress, Or
                         Sponsored | Absolutehistory                                                 Sponsored | FetchSport


                         [Gallery] The Wild                                                          Cable Companies Are
                         Wolf's Reaction To The                                                      Furious Over This
                         Man Who Rescued Him                                                         Improved Antenna
                         Sponsored | Nocartridge                                                     Sponsored | www.skywiretvantenna.com


                         Landlines Are Finished.                                                     16 Discounts Seniors
                         See the Technology                                                          Didn't Know They
                         That's Replacing Them                                                       Could Get In
                         Sponsored | Yahoo! Search                                                   Sponsored | Prime8


                                                                                                                  Recommended by


                                                                                                                                              ×
         PLAY
         HOT                                                             DRAKE
                                                                         ONE DANCE
                                                                                                                              FULL TRACK

         ARTISTS




https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-work-on-testing-of-mitsubishi-jet/                       8/9
5/16/2018                      Splashy ceremony marks
                     Case 2:18-cv-01543-JLR           new 150-engineer
                                                   Document       143-1SeattleFiled
                                                                              site for 04/30/19
                                                                                       testing Mitsubishi jet | The
                                                                                                       Page       53Seattle
                                                                                                                      of 184Times


  Contact
  About the company
  Advertise
  Subscriber Services
  Today’s Front Page
   Facebook

   Twitter


                           Copyright © 2018 The Seattle Times | Privacy statement | Terms of service




https://www.seattletimes.com/business/boeing-aerospace/150-engineers-in-seattle-will-work-on-testing-of-mitsubishi-jet/             9/9
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 54 of 184




  EXHIBIT 11
4/25/2019            Case 2:18-cv-01543-JLR Inside Moses Lake,
                                             Document          The MRJ’s
                                                           143-1         U.S. Flight
                                                                     Filed           Test Center
                                                                              04/30/19        Page 55 of 184




       Inside Moses Lake, The MRJ’s U.S. Flight
       Test Center
       Posted by The MRJ Team on Dec 7, 2017 12:32:58 PM

       It’s a sunny and hot July afternoon in Eastern Washington, and Kenji Okimoto is racing down
       the runway of Grant County International Airport. Okimoto, a vice president at Mitsubishi Aircraft
       Corporation America who runs operations support at Moses Lake Flight Test Center, is looking
       to position himself near the right runway so he can take a group of guests to observe today’s
       take-off of the Mitsubishi Regional Jet (MRJ). Air traffic control switched the runway due to a
       change in the wind conditions.

       “It’s right around here,” he says, pulling the car over onto the side of the tarmac. Minutes later,
       the sleek regional jet quietly whooshes by and lifts off into the clear blue sky.

       The Moses Lake Flight Test Center (MFC) is an under-the-radar, but pivotal part of the MRJ
       development program. MFC is where the MRJ is immersed in a rigorous testing schedule on its
       way toward type certification in 2019. Led by Hank Iwasa and stationed about 200 miles east of
       Seattle, Washington, Moses Lake serves as the central testing hub for the MRJ where all flight
       tests are currently managed. The center is home to a giant hangar housing four flight test


https://progress.flythemrj.com/inside-moses-lake-flight-test-center                                            1/6
4/25/2019            Case 2:18-cv-01543-JLR Inside Moses Lake,
                                             Document          The MRJ’s
                                                           143-1         U.S. Flight
                                                                     Filed           Test Center
                                                                              04/30/19        Page 56 of 184
       aircraft (FTA) and approximately 250 Mitsubishi Aircraft Corporation employees and important
       partner AeroTEC.

       On the surface, Moses Lake might seem to be an unlikely place to center the testing of a next-
       generation regional jet, but in many ways, it’s ideal. The center is adjacent to the Grant County
       International Airport, and it’s surrounded by open airspace that’s sparsely populated and
       receives little rain in the shadow of the Cascade Mountains. In addition, AeroTEC – a turnkey
       flight testing, engineering and certification partner – keeps an office on-site.




       Moses Lake is also nearby a well-known aviation center in Seattle—where the MRJ has its own
       engineering team—that allows for a constant flow of communication with Mitsubishi Aircraft
       Corporation in Nagoya, Japan.

       “Any data that needs crunching, engineering that needs to be worked out, we can hand over to
       Japan and they can take a stab at it while we’re asleep,” said Morgan Heysse, who works in the
       MRJ’s operations support group.

       At Moses Lake, there’s no such thing as a typical day. Work starts early so the team can take
       advantage of as much optimal flying weather as possible. The maintenance day shift arrives
       around 5:30 a.m., and executives arrive soon after for the morning leadership meeting.
       Everyone reviews the plan for the day, and the hive prepares for a flight test. For certain tests,
       pilots go through required simulator exercises to get a feel for the actual flight.


https://progress.flythemrj.com/inside-moses-lake-flight-test-center                                            2/6
4/25/2019            Case 2:18-cv-01543-JLR Inside Moses Lake,
                                             Document          The MRJ’s
                                                           143-1         U.S. Flight
                                                                     Filed           Test Center
                                                                              04/30/19        Page 57 of 184
       “If there's a particularly interesting test going on, people's interest gets really piqued and you'll
       find more people than usual standing by the fence, watching the MRJ take off,” said Heysse.




       Once a flight test has been performed, there’s a debrief in the afternoon where results are
       reviewed and data is prepared for transmission to Japan. As the day progresses, Nagoya wakes
       up and the cycle begins anew. Workers on site say it feels similar to working at a commercial
       airport, where there’s a constant flurry of activity.

       Rather than two teams working separately from opposite sides of the world, the MRJ operation
       has evolved and come together as one team. The process began around 18 months ago when
       Mitsubishi Heavy Industries and Mitsubishi Aircraft Corporation restructured the MRJ
       development program, including operations at Moses Lake. Each flight test aircraft now has its
       own functional leader, with a core team of around 10 people who work on each aircraft across
       all disciplines – spanning engineering, supply chain, manufacturing, flight operations, pilots and
       engineers – to drive performance.

       This relationship is already producing results: In recent months, the MRJ’s development has
       accelerated and the company has set important benchmarks on tests critical to achieving type
       certification. Major steps have been taken with tests for static strength, natural icing, cold and
       hot soak, cargo smoke containment and hot weather.

https://progress.flythemrj.com/inside-moses-lake-flight-test-center                                            3/6
4/25/2019            Case 2:18-cv-01543-JLR Inside Moses Lake,
                                             Document          The MRJ’s
                                                           143-1         U.S. Flight
                                                                     Filed           Test Center
                                                                              04/30/19        Page 58 of 184
       Importantly, the MRJ is seeing just a 1% takeoff cancellation rate due to technical issues during
       the testing program. That bodes well for the MRJ’s future as a regional jet, which often rely on
       quick turnaround during commercial service.

       The plane also made a successful debut at the Paris Air Show this June where CNN’s aviation
       correspondent wrote, “the 92-passenger plane promises to reshape regional flying in the U.S.
       and upend a market long dominated by Canada's Bombardier and Embraer of Brazil.”

       With a slate of upcoming tests and a united development team in place, Moses Lake will
       continue to be critical to the MRJ’s development, performance and first delivery in mid-2020.




                    1 of 7




       Tags: Testing, Flight Testing, Engineering, Ground Testing, Program Management Office, Moses Lake
       Flight Test Center, Program Developments




https://progress.flythemrj.com/inside-moses-lake-flight-test-center                                            4/6
4/25/2019            Case 2:18-cv-01543-JLR Inside Moses Lake,
                                             Document          The MRJ’s
                                                           143-1         U.S. Flight
                                                                     Filed           Test Center
                                                                              04/30/19        Page 59 of 184




                     Subscribe to updates to see the MRJ’s
                                   progress
            Email




                                                                      Subscribe




         Popular Posts The Mitsubishi Regional Jet is Answering the Call for Choice
         AvWeek: MRJ70 Approved and MRJ90 Program on Schedule

         Watch the MRJ in Flight at Farnborough

         MRJ: Delivering Choice for the New Era in Regional Travel

         Inside Moses Lake, The MRJ’s U.S. Flight Test Center




         Related Articles
         The Mitsubishi Regional Jet is Answering the Call for Choice

         Highlights From the Past Year of the MRJ


         Mapping the MRJ's Key USA Partners




         Archives
         January 2019

         August 2018

         July 2018

https://progress.flythemrj.com/inside-moses-lake-flight-test-center                                            5/6
4/25/2019             Case 2:18-cv-01543-JLR Inside Moses Lake,
                                              Document          The MRJ’s
                                                            143-1         U.S. Flight
                                                                      Filed           Test Center
                                                                               04/30/19        Page 60 of 184
         June 2018

         February 2018

         January 2018


         View All Posts >




            Design                                                                  mitsubishi.com
            Efficiency                                                              About Us
            Passenger Experience                                                    Terms of Use
            Environment                                                             Privacy Policy
            Craftsmanship
            Support
            News
            Media Center




                                                   © 2008-2019, Mitsubishi Aircraft Corporation. All Rights Reserved.

                                     Eagle® is a registered trademark of United Technologies Corporation, Pratt & Whitney Division.




https://progress.flythemrj.com/inside-moses-lake-flight-test-center                                                                   6/6
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 61 of 184




  EXHIBIT 12
                Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 62 of 184
Vol. 8
Dec. 2015                  MRJ Newsletter
                                                   “Program Update”
                                                                                 Update on the MRJ’s flight tests
                                                                         Mitsubishi Aircraft conducted the second and third
                                                                         flight tests of the MRJ’s first flight test aircraft on
                                                                         November 19 and 27 respectively, completing a total of
                                                                         three flight tests including the first flight test on
                                                                         November 11. The flight tests has confirmed its basic
                                                                         characteristics and functionality in ascent, descent,
                                                                         cruising and turning in airspace.
                                                                         The landing gear and the flap have been in operations
                                                                         since the second test, verifying performance and outer
                                                                         appearance of the aircraft after operations.
                                                                         Based on the flight tests that were carried out, we have
                                                                         confirmed functional performances to be according to
                                                                         specifications. We are currently making planned system
                                                                         upgrades on the aircraft based on the feedback of the
                                                                         results from ground, taxiing and flight tests.


 【Customer Support】Milestone achievement ceremony held with Boeing
 After signing a customer support contract with Boeing in June 2011, Mitsubishi Aircraft has
 moved forward with the construction of its customer support system. The partners recently
 unveiled their ongoing development of the MMF (My MRJ Fleet.com) Web portal enabling
 customers to access MRJ customer support services from anywhere and at any time.
 A ceremony was held on December 10 at the Museum of Flight in Seattle to celebrate the
 achievement of a major milestone toward the completion of the Web portal. Mitsubishi
 Aircraft’s President Morimoto was in attendance, as was Mr. Per Noren, Boeing’s Vice
 President of Digital Solutions. Both reaffirmed their partnership and their commitment to
 work together to create a state-of-the-art customer support system.                                    Vice President Mr. Noren and
                                                                                                             President Morimoto

                                                          “Hot Topic”
                                         MRJ Partners Conference held
 A Partners Conference was held in Nagoya on December 2. A total of 25 partners and support companies from both Japan and
 abroad gathered for this ninth conference, sharing information on the MRJ and engaging in broad-ranging discussions and
 exchanges of views regarding flight testing, development and manufacturing.
 The conference kicked off with a video of the MRJ in flight, enabling          << Three honorable partners in 2015 >>
 everyone to share once again the success of its first flight. This
 meeting also included the presentation of honors to express
 gratitude to the partners who have supported the MRJ program.
 Three partners were honored for 2015:
  AIDC (Aerospace Industrial Development Corporation) [Taiwan]
  Airbus Helicopters [Germany]
  Nabtesco Corporation [Japan]
 To realize the MRJ project, engagement in team activities and
 working together as an integrated unit have been crucial. These
 conferences will prove to be even more important in coming            From Left: Mr. Jung-Hsin (Anson) Liao, Chairman, AIDC; Dr. Hans
                                                                       Bartosch, Vice President, Head of Airplane Door Programme,
 months, as the MRJ program moves forward with development and         Airbus Helicopters; Mr. Nobutaka Osada, Representative Director,
 manufacturing.                                                        Senior Managing Executive Officer, Nabtesco Corporation
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 63 of 184




  EXHIBIT 13
                 Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 64 of 184
Vol. 18
October 2016                 MRJ Newsletter
                         “Program Update”
  The MRJ starts flight tests in the U.S.
The MRJ (Mitsubishi Regional Jet) first flight test aircraft
(FTA-1) carried out flight tests in the U.S. for the first
time on October 17 (PST, October 18 (JST)). FTA-1,
which arrived at Moses Lake in Washington State on
September 28 (PST, (September 29 (JST)), took off
from Grant County International Airport shortly after
1:00 pm (PST) and confirmed its flight envelope and
functionality of the onboard systems in airspace near
Moses Lake during the 3.5-hour flight. MRJ has
achieved a memorable milestone in the U.S., the
largest market for regional jetliners.


                          “Hot Topic”
        Matsusaka Plant completed;                             Message
         Riveting ceremony held                                 - Aerolease Aviation, LLC -
 A riveting ceremony was held at the Matsusaka Plant on        Jep Thornton, Partner, Aerolease
 October 3 with more than 100 people in attendance to
                                                               Aviation, gave an encouraging
 commemorate the launch of assembly for the horizontal
 and vertical tails of the MRJ. Riveting work was              message to the employees of
 performed on a structural component of the vertical tail      Mitsubishi Aircraft at a lecture held
             st
 of the 1       delivery aircraft. At the ceremony,            at its headquarters on Oct. 11,
 congratulations were received from All Nippon Airways         saying, “We believe that aircraft getting to Moses Lake
 Co., MRJ’s launch customer. Following the                     was a huge milestone -- it was a very, very cool thing,
 sub-assembly work at the Matsusaka Plant, final
                                                               and those kind of milestones -- our order, Rockton's
 assembly work will continue at the Komaki South Plant.
                                                               order -- these are all great, great milestones. It is
                                                               important   for   everybody,    including   ourselves,   to
                                                               understand that this is the process to find success and
                                                               that there will be challenges. Always believe in
                                                               yourselves and keep moving forward. We believe that
                                                               the MRJ will be a great piece.”


                                                                             ERA 2016 / JA 2016
      Mitsubishi Aircraft awarded from                         Mitsubishi Aircraft participated in ERA (European
      Aerospace Industry in Washington                         Regions Airline Association) General Assembly 2016.
  Mitsubishi Aircraft won on October 6 the “Company of         During the Assembly, Yoshihisa Kumagai, President of
  the Year Award” at a summit held by Aerospace                Mitsubishi Aircraft Corporation Europe B.V. was named
  Futures Alliance, an aerospace industry
                                                               an associate board member for the first time. We also
  association in Washington State, for its
  contribution to employment and economy                       took part in Japan International
  in the State. At the ceremony where                          Aerospace Exhibition 2016
  President Hiromichi Morimoto attended,                       (JA2016), which is held once
  we received an honorable comment from                        every four years in Japan,
  Washington Governor Jay Inslee, showing                      achieving a great success with
  high expectations for the MRJ from the
                                                               a large number of visitors.
  State.                                                                                          MRJ’s mock-up at JA2016
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 65 of 184




  EXHIBIT 14
               Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 66 of 184
Vol. 21
January 2017              MRJ Newsletter
                  “Program Update”
  MRJ FTA-2 starts flight tests in the U.S.
  The 2nd MRJ (Mitsubishi Regional Jet) Flight Test Aircraft (FTA-2) carried out flight tests in the U.S. for the first
  time on January 5 (PST). FTA-2, which arrived at Moses Lake in Washington State on December 19, 2016, took
  off from Grant County International Airport at noon and confirmed its basic characteristics and functionality. After a
  flight of approximately 2 hours and 20 minutes, FTA-2 returned to the airport at 2:20 pm.
  The MRJ have made a steady progress in flight tests with multiple flight tests on a daily basis even in
  record-setting freezing cold weather conditions in the area surrounding Moses Lake Flight Test Center (MFC).




                                                                                                          FTA-2’s takeoff


             Press Conference held                                                “Hot Topic”
          on MRJ Business Promotion
                                                                  President Morimoto participates in
                                                                    Governor’s Aerospace Meeting
                                                              President Morimoto took part in the Governor’s
                                                              Aerospace Meeting supported by the Washington State
                                                              Department of Commerce on January 12, 2017 (PST),
                                                              in which the representatives from the aerospace
                                                              industry exchanged their views and opinions with Jay
                                                              Robert Inslee, the Governor of the State. Companies
                Shunichi Miyanaga, President and CEO, MHI     such as airlines that have bases in the State participated
                                                              in the meeting. President Morimoto expressed his
 A press conference was held on Jan. 23 on MRJ
                                                              gratitude to the State for ongoing support of our
 business promotion, explaining the program update
                                                              activities in Seattle and Moses Lake, and asked for their
 and steps to take in the future.
                                                              continued cooperation for our efforts to efficiently carry
  The first delivery of the MRJ is adjusted from
                                                              out flight tests and obtain type certificate. The Governor
   mid-2018 to mid-2020 due to revisions of certain
                                                              and President Morimoto agreed to build and further
   systems and electrical configurations on the aircraft
                                                              strengthen mutually cooperative relationships. After the
   to meet the latest requirements for certification.
                                                              meeting, an MRJ photo was presented to the Governor.
  These design changes will not affect aircraft
   performance, fuel consumption, or functionality of
   systems. We will continue with ongoing flight test
   program with current test aircraft configuration and
   obtain certification flight test data of performance,
   flight characteristics for type certificate.
  MHI is committed to the development and delivery
   of the MRJ with world-class performance and
   compatibility with the latest industry certifications.
 Please see the link for more details.                                     An MRJ’s photo presented to the Governor
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 67 of 184




  EXHIBIT 15
4/25/2019            Case 2:18-cv-01543-JLR           Document
                                   The aircraft certification process |143-1     Filed News:
                                                                       Business Aviation 04/30/19      Page 68News
                                                                                             Aviation International of 184
BUSINESS AVIATION


The aircraft certification process
by Matt Thurber
December 18, 2006, 5:41 AM




You are sitting in a diner, sipping your fourth cup of coffee, solving aviation’s problems with an old friend, when the idea comes to
you in a caffeinated burst of inspiration: a new jet, one that will fill a niche no manufacturer has yet tackled, with safety features,
performance, efficiency and comfort that will open new markets and sell like hot cakes around the globe.

You grab a fistful of napkins and begin sketching frantically, trying to get the idea on paper before it loses its luster. Your friend
adds some helpful details, the rough outline takes shape, including the number of engines and the basic configuration, and after
a few minutes, you start throwing names around. In that diner-inspired creative session, a new airplane manufacturer is born.

Welcome!

You are about to embark on one of the most frustrating, time-consuming, bureaucratically convoluted, mind-bogglingly expensive
yet ultimately rewarding business ventures of all.
While nothing can prepare you for how much hair will fall out or turn gray, here is a basic outline about what to expect after the
napkin-conceptual phase and advice from those who have been through this process. Aircraft design, certification and production
is not for the faint of heart. If you’re not willing to give up a normal life; spend every dime you have and anyone else’s money that
you can pry loose; and maintain a positive outlook while the media and other critics rip into your dreams and plans, then tear up
that napkin and leave the dangerous journey of aircraft certification and manufacturing to the experts, brave dreamers, call them
what you will.
Step 1 | The Idea
After some initial research on the FAA Web site (www.faa.gov), you’ll likely come across some documents pertinent to aircraft
certification. You might assume that you should carefully read these documents before doing anything else, but not so, according
to David Hempe, the FAA’s manager of the Aircraft Engineering Division, Aircraft Certification Branch. “Those are all tools,” he
said, “and just reading them without talking to the FAA probably isn’t going to add much value.”

Instead, Hempe suggests making an appointment for a “pre-familiarization” meeting at the regional FAA office that will handle
your certification project. This meeting is where you say to the FAA, “I have a new product; here’s what I’m thinking.” You’ll learn
about when and where to submit the application for the type certificate, what will be expected of your organization and of the FAA
people you will work with and the kind of personnel you will need to employ to bring the airplane through the certification process.
https://www.ainonline.com/aviation-news/aviation-international-news/2006-12-18/aircraft-certification-process                       1/5
Hempe
4/25/2019has seen Case
                   all kinds2:18-cv-01543-JLR
                             of certification hopefuls
                                         The aircraft      during
                                                            Document
                                                      certification  his career,
                                                                    process      fromAviation
                                                                            |143-1
                                                                             Business established
                                                                                      Filed         manufacturers
                                                                                              04/30/19
                                                                                              News: Aviation  Page 69   that
                                                                                                             International  ofhave
                                                                                                                           News 184finely honed
certification processes to start-up entrepreneurs with no idea of what certification entails and no experience working with FAA
certification experts.

“Whether it’s sophisticated or new,” Hempe said, “if it’s a new technology or a new product, the expectation is that you visit with
the region that’s going to affect you the most.” Before the pre-familiarization meeting with the FAA, it’s safe to noodle around as
much as you want with the design, but keep it simple and don’t go spending money on consultants or the aerodynamicist-of-the-
month or any other steps that you think will take you closer to FAA certification. You need an idea of the lay of the land before
you start asking questions.
After your meeting is a good time to review the documents on the FAA Web site because they will reinforce exactly what you’re
facing, and they will also help you ask the right questions when you begin paying for expert advice.
There are a few ways you can approach the initial design phase. Your napkin was your first inspiration, but it shouldn’t box you
into a design corner. The overall goals of the airplane should drive the design. To meet those goals, it’s likely that only a few
airframe-engine configurations will be suitable, meaning they can be manufactured productively, operated safely and efficiently
and maintained at a reasonable cost.

How the major OEMs conduct this phase can be instructive for new entrants. Most manufacturers were reluctant to discuss these
issues, however, probably due to competitive concerns. This whole process–design, certification, production–is the heart of each
company’s competitive advantage, its own special secret sauce, and they are not about to reveal the recipe.

Watching companies operate, however, provides some clues and lessons for budding aviation entrepreneurs. Cessna, for
example, has an excellent track record with new-airplane programs. The Mustang was designed, certified and has entered
production right on the schedule the company laid out at the unveiling of the program four years ago, a remarkable achievement
and one that Cessna accomplishes consistently.

Bombardier has much the same record, having certified a number of new designs, although that pace has slowed. Gulfstream’s
record is good, too, although it was one of the first to publicize the use of an odd wrinkle in FAA certification, the provisional type
certificate, which it obtained presumably to show the financial world that the GV was on the proper certification trajectory during
the final stages of its program. The company’s latest project, the midsize G150, was FAA certified in November 2005, at a lower
weight than originally planned and with better-than-forecast range and runway performance.
Eclipse Aviation also took the provisional certification step last summer, and Cessna has used provisional certification on one jet
program. Raytheon Aircraft made some bold moves in new airplane development with the composite-fuselage Premier I and
Hawker 4000, and the 4000 program suffered numerous delays and took twice as long as the company initially announced.

The Hawker 4000 (née Horizon) was provisionally certified in December 2004 and received full FAA type certification almost two
years later, last November. Eclipse also took longer than initially expected. Embraer’s record is good, but the Phenom 100 and
300 programs will better illustrate the company’s certification expertise in the clean-sheet business jet arena. Dassault Falcon Jet
not only is highly accurate about staying on track but also in its estimates of final weight. New entrant Spectrum Aeronautical
projects an ambitious schedule for two new jets; time will tell, as it will for the PiperJet, Cirrus’s planned jet and Diamond’s D-Jet.
The Program Announcement
How much of a new design is complete by the time the company unveils the program at a press conference? Most manufacturers
declined to comment, but it’s likely that the design is well beyond the conceptual phase when the big OEMs announce the project
to the world. At the time of the announcement, many OEMs have already been through multiple rounds of customer feedback,
which helps refine the design and gives early indications of the potential size of the market.
An extreme example of pre-announcement preparation is Honda’s new HondaJet. Michimasa Fujino, president and CEO of
Honda Aircraft, has been working on Honda airplane concepts since 1986. It seems reasonable to suppose that he has got
through many napkins to arrive at today’s HondaJet.
What is unusual about Honda’s effort is that the announcement of a commercial go-ahead for the HondaJet came not only after
the conceptual design phase but also after refinement, wind-tunnel testing and freezing of the design, prototype construction and
240 hours of sophisticated ground and flight testing, not to mention near-simultaneous design, development, testing and
installation of a completely new Honda turbofan engine.

Honda Aircraft applied for an FAA type certificate on October 11 and plans to begin deliveries in 2010, which should be
achievable given all the work the company has done thus far. The company didn’t begin taking deposits until a week after it
applied for FAA certification, just months after it announced that the HondaJet would be a formal program.

By contrast, Eclipse Aviation announced the airplane that launched the recent very light jet frenzy well before the company had
https://www.ainonline.com/aviation-news/aviation-international-news/2006-12-18/aircraft-certification-process                                     2/5
constructed
4/25/2019   a prototype. The actual certification
                 Case 2:18-cv-01543-JLR            program
                                                        Document
                                     The aircraft certification  might take
                                                                process      the same
                                                                        |143-1
                                                                         Business  Filedtime
                                                                                  Aviation    orAviation
                                                                                                 even less
                                                                                           04/30/19
                                                                                           News:          Pagethan70Honda’s,
                                                                                                         International  of 184but an aviation
                                                                                                                       News
consumer might understandably perceive the Eclipse program to be longer, given the early announcement.

Last-minute Design Changes
Although experienced manufacturers generally wait until the design is close to final before announcing the program, changes
often happen during the final design tweaking that inevitably takes place during certification. These sometimes include
performance improvements, but often they are necessary to meet an unanticipated regulatory need, a shortfall in performance or
something as major as a mid-program engine switch.
The Eclipse 500 grew heavier and sprouted wing tip tanks, for example, when Eclipse Aviation switched from a small Williams
International turbofan to the larger Pratt & Whitney Canada PW600. Later, Eclipse had to install bigger tip tanks to achieve range
performance goals.
Dassault’s Falcon 7X came out ahead of the performance curve after installation of a forward-fuselage fuel tank, modified
winglets and redesigned empennage during the certification program. Launched with a 5,700-nm range, the 7X will be certified at
5,950 nm, although certification is now expected later, in the first or second quarter of this year instead of late last year.

Bombardier has certified 18 aircraft since 1989. The company learned a lot from the rather protracted development and
certification process for the Learjet 45. While some of these 18 aircraft are derivative models such as the Learjet 40XR, others
are entirely new clean-sheet designs that have demonstrated Bombardier’s robust certification process.
For a new airplane program, Bombardier begins with conceptual development, focusing on the configuration and aerodynamics,
and it conducts marketing studies to see how the new airplane might be accepted. “That’s all part of our initial design,” said Dan
Burns, chief airworthiness engineer, Bombardier Aerospace. Burns has worked on certification programs for Bombardier for the
past 18 years and, along with Transport Canada and EASA certification officials, is a key player in new ways to improve the
certification process.

Once the conceptual development is done, the next step for Bombardier is “authorization to offer,” which means that company
leadership gives the go-ahead to the program. Only then do Burns and his team prepare to apply to Transport Canada for a type
certificate. “Sometimes we take the conceptual design a little further before authorization to offer,” he said. “But once we have
authorization to offer, [the program] is essentially public.”

Step 2 | Type Certification Application
Applying for a type certificate is the next step, and the timing is important because this is where the clock starts ticking. Part 23
airplanes generally have three years from the date of application to be certified; Part 25 airplanes have five years. This is a
critical stage for any aircraft program because of something called “certification basis.”

When a company applies for a type certificate, the rules that are in force at the time of application are the rules with which the
applicant must comply. If, for example, the FAA changed the certification rules after someone applied for certification, requiring
that icing tests be done with 100-micron freezing drizzle instead of the current 40-micron droplet size, the applicant would not
have to meet that new regulation.

This is where a protracted certification program can run into problems, because if there are delays that push the program beyond
the three- or five-year limit, then the applicant has to apply for an extension and might have to comply with rules that took effect
after the initial application. This situation recently caught up with Raytheon Aircraft on the Hawker 4000/Horizon program, and
Raytheon had to apply for an exemption to post-application fuel system regulations. Raytheon Aircraft will eventually have to
redesign the 4000’s fuel system to meet those regulations. Eclipse Aviation also had to apply for an extension of the model 500’s
certification program.
The FAA’s Hempe recommends that after the pre-familiarization meeting, an applicant assemble a team that will form the core of
the certification effort. The team may include FAA designees like DARs (designated airworthiness representatives) or the
company’s own experts under an ODAR system (organized designated airworthiness representative). Spectrum Aeronautical
recently received ODAR status, allowing it to hire and train its own team of airworthiness experts who can approve some of the
certification work. This should speed up the certification process because Spectrum won’t have to rely on independent
representatives who will also be serving other clients on other certification projects.

Hempe cautioned that applicants should be thinking at this point about the end of the tunnel, which is not just the type certificate,
although that is one of the three goals of the program. The other two are the production certificate and airworthiness certificates.
The production certificate (PC) is almost as hard to obtain as the type certificate, according to Joe Walker, president and COO of
Adam Aircraft, which is nearing certification of its A700 jet and has received type and production certification for the A500 piston
twin. The production certificate is basically a quality system that shows the FAA that a manufacturer is capable of reproducing
many copies of an aircraft to the same standards.
https://www.ainonline.com/aviation-news/aviation-international-news/2006-12-18/aircraft-certification-process                                   3/5
 4/25/2019         Case 2:18-cv-01543-JLR                  Document
                                        The aircraft certification process |143-1     Filed News:
                                                                            Business Aviation 04/30/19      Page 71News
                                                                                                  Aviation International of 184
Efficient Production
Without the production certificate, FAA inspectors would have to inspect every aircraft coming off the assembly line before
issuing the airworthiness certificate. With the PC in hand, the manufacturer’s designees can perform those inspections and sign
off the airworthiness certificates. “You have to focus on a program that leads to the production and airworthiness certificates,”
Hempe said.

Applicants also have to consider how the airplane will be used, how pilots will train and the structure of continuous airworthiness
(maintenance) programs. The sooner a manufacturer creates these programs, the better. Bombardier likes to have flight
simulators ready before type certification and first delivery and even uses the simulators with their realistic aerodynamic modeling
to help with aircraft development, according to chief airworthiness engineer Burns.

As the certification program develops, the company simultaneously updates the simulator. “We use the simulator for engineering
support for high-risk maneuvers and for workups,” he said. “It’s not so much practice but trying the maneuvers on the simulator
before going in the actual aircraft.”

Step 3 | Certification Program
This is the meat and potatoes of new airplane development, the process of testing and evaluating and proving compliance
according to the certification plan. This is also where a manufacturer really begins tapping FAA resources.

The FAA region that is overseeing the certification program assigns a program manager to run the project, and the manager
forms a team of FAA experts in disciplines such as powerplants, structures, flight testing, avionics, systems and so on. While the
program manager sticks with one certification project, the team members might move from team to team, depending on how
much of their time is needed on a particular program. “The system wasn’t set up for us to be at every single place in time for
every report that has to be approved,” said Hempe. This is where the certification plan helps because most of the tasks that the
FAA needs to directly oversee have already been determined.

The determination of which tasks require FAA involvement is done, said Hempe, “using risk-management approaches from
lessons learned in the past.”

Bombardier has been working closely with regulators using a process called “level of involvement” and “work-statement
approach,” which Burns helped develop on the Q400 regional turboprop program. This method more clearly defines
responsibilities early in the program and provides more detail in the compliance phase, including not only method of compliance
but also precisely what kind of testing and analysis will be conducted and whether the regulator or manufacturer designees need
to oversee the compliance.

“We agree what [the FAA] needs to see, and that’s what we deliver,” Burns said. “It takes out the ambiguity. We build a work
statement, we manage it and if something pops up, the authorities have the right to change something. We try to work with them
in partnership.”

The Q400 program also used “gated certification phases,” where type board meetings were held at key intervals to make sure
that all required work was completely finished before moving on to the next phase. “If the requirements are not done,” Burns said,
“we’re not going to the next phase.” This helps keep everyone involved accountable to the program. The FAA uses a similar
process of phase checks.

To speed certification outside Canada, because first deliveries typically take place in the U.S., Bombardier has asked regulators
to work together closely. The Global Express program, for example, has three regulatory teams working in parallel on essentially
the same certification program. For the Challenger 300, Bombardier’s latest clean-sheet design, there was one regulatory team
led by Transport Canada with FAA and EASA members, which helped make the 300 program much more efficient.

Certification by the FAA and EASA now takes place within weeks of Transport Canada’s OK, Burns said, a significant
achievement. “We recognize that all three have different processes,” Burns said. “Transport Canada is the state of design, and
we want them to take the lead and bring in the FAA and EASA.”

Inevitably, there will be problems during certification, and sometimes they include big issues such as a redesign or change of
materials. “We have the ability to generate issue papers,” said the FAA’s Hempe. “It’s a good way to get the issue on the table,
then we negotiate an agreement. This is used heavily in certification projects to resolve things that might come up that you didn’t
know about in the pre-familiarization meeting.”
In addition to evaluating certification compliance, FAA personnel will also pre-audit production facilities during this stage to help
spot any problems that could hold up the program.

Before the OEM flies a prototype of the design, the FAA will need to issue an experimental type certificate. FAA personnel will
https://www.ainonline.com/aviation-news/aviation-international-news/2006-12-18/aircraft-certification-process                       4/5
conduct
 4/25/2019a safety review
                    Case and     check that
                                         Thethe
                             2:18-cv-01543-JLR   airplane
                                             aircraft         conforms
                                                            Document
                                                      certification       to|143-1
                                                                    process  its design.
                                                                             Business    A plan
                                                                                       Filed
                                                                                      Aviation   for Aviation
                                                                                                     test flying
                                                                                               04/30/19
                                                                                               News:           Pagewill cover
                                                                                                                            ofall184
                                                                                                                         72News
                                                                                                              International       requirements. And
before FAA test pilots fly in the airplane it must have flown through its full flight envelope. Flight testing is a challenging part of the
certification program and can take a year or more, meeting requirements for compliance with various certification standards,
noise testing, reliability testing, human factors analysis and qualitative assessments of the flying qualities to make sure it meets
the standards for pilots to receive type ratings.
Proof-of-concept prototypes, which don’t conform to the final design, can be used for flight testing in areas where they do
conform, if the test isn’t in an area where non-conformity is an issue.
Step 4 | Production and Delivery
“Anyone who wants to move into the marketplace needs a production certificate,” said Hempe. The best way to make the
process of obtaining the production certificate smooth is to plan for production certification in parallel with type certification. That
way, you don’t end up at the end of type certification with an airplane that isn’t ready for volume production because the FAA has
to perform a detailed inspection on each airplane. Both Sino Swearingen and Eclipse have found themselves in this situation.
“Production,” he explained, “is the birth certificate of allowing these aircraft to take the next stage [of development].”

While the certification process is complicated, the actual manufacturing process is another hugely complex operation. There are
myriad suppliers to deal with, quality-control issues, problems to fix, development of a quality-control system and then the issues
of finishing completed aircraft to customer specifications. FAA designees can help with these, too.

 REGULATIONS AND GOVERNMENT              REGULATIONS AND GOVERNMENT


https://www.ainonline.com/aviation-news/aviation-international-news/2006-12-18/aircraft-certification-process

There are no comments yet, please Login or Register to begin a discussion.




https://www.ainonline.com/aviation-news/aviation-international-news/2006-12-18/aircraft-certification-process                                  5/5
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 73 of 184




  EXHIBIT 16
4/25/2019                                MRJDocument
                    Case 2:18-cv-01543-JLR  entering more stable
                                                           143-1 phaseFiled
                                                                      - Leeham News and Analysis
                                                                             04/30/19     Page 74 of 184




                   There's more to real news than a news release.




                   MRJ entering more stable phase
                   By Bjorn Fehrm                                                  DOWNLOAD


                                        June 28, 2017, ©. Leeham Co:aThe Mitsubishi Regional
                                        Jet, MRJ, has been through troubled years. The aircraft,
                                        which should have entered the market 2013, will now be
                                        delivered to Õrst customer, All Nippon Airways (ANA), in
                   mid-2020.


                   The latest delay, announced in January 2017, was signiÕcant: from
                   mid-2018 to mid-2020.




https://leehamnews.com/2017/06/28/mrj-entering-stable-phase/                                               1/5
4/25/2019                                MRJDocument
                    Case 2:18-cv-01543-JLR  entering more stable
                                                           143-1 phaseFiled
                                                                      - Leeham News and Analysis
                                                                             04/30/19     Page 75 of 184




                   We sat down with MRJ’s Program and Flight test management to
                   understand what is going on.

                   Discovery of certi}cation problems

                   We sat with Alex Bellamy, Head of the MRJ Program Management
                   oÞce, Michel Korwin-Szymanowski, Head of MRJ Flight Testing (an
                   Aerotec consultant) and Hideyuki Kamiya, MRJ Strategic marketing, at
                   the sidelines of the Paris Air Show.


                   We Õrst wanted to understand exactly what caused the last delay.
                   Bellamy, who was manager for the CSeries Flight Test program at
                   Bombardier before joining MAC last spring, explained it was because
                   of concerns the present aircraft conÕguration would be challenging to
                   get through certiÕcation.


                   When MAC engaged Aerotec L.L.C. of Seattle to aid with Öight tests
                   and certiÕcation, the experienced Aerotec team began analyzing how
                   the MRJ should be certiÕed. They soon saw problems with the criteria
                   for safety for avionics and its wiring. Damage from explosion/engine
                   part penetration, water Öooding (from a ruptured fresh waterline) and
                   Õre damage to the avionics and its wiring could cause single point of
                   failure.

https://leehamnews.com/2017/06/28/mrj-entering-stable-phase/                                               2/5
4/25/2019                                MRJDocument
                    Case 2:18-cv-01543-JLR  entering more stable
                                                           143-1 phaseFiled
                                                                      - Leeham News and Analysis
                                                                             04/30/19     Page 76 of 184

                   The separation of avionics functions and its wiring would not pass the
                   tests in the two below deck avionics compartments in front of and aft
                   of the wing. As an example, the landing gear controller, while being
                   dual channel, had both functions in one box. One event could knock
                   out the landing gear extension function.

                   Review of all systems

                   After the detection of the avionics safety problem, independent
                   experts were called in to review all aspects of the aircraft during
                   autumn 2016. No other major issues were found.


                   The hardware changes in the bays and the box changes are now
                   frozen. What is not Õnished is the redesign of the Electrical Wiring
                   Interconnect Systems (EWIS). Here, a specialist company, Latecoere
                   Interconnection Systems, with special tools and know-how was hired.
                   The company experts now work with MAC personnel in Nagoya Japan,
                   to make sure the EWIS is reconÕgured correctly.

                   Cause of certi}cation lapse

                   One can wonder how the lapse could happen. Bellamy and Korwin-
                   Szymanowski explained it’s almost impossible to understand the full
                   certiÕcation criteria for an aircraft, if one has not been through it once
                   or twice. The MRJ is Korwin-Szymanowski’s sixth aircraft certiÕcation.


                   To beef up MAC’s organization with experienced experts, the
                   necessary Western experts were hired over the last year. These now
                   work in a revised MRJ organization.


                   Engineering, Customer Support and Flight test are now coordinated
                   by a Program Management OÞce, headed by Bellamy. Bellamy is
                   responsible for the delivery of a certiÕed aircraft by mid-2020 to ANA.


                   During a Press Conference with MAC’s President, Hisakazu Mizutani, it
                   was revealed the internal target was mid-2019. Bellamy conÕrmed,

https://leehamnews.com/2017/06/28/mrj-entering-stable-phase/                                               3/5
4/25/2019                                MRJDocument
                    Case 2:18-cv-01543-JLR  entering more stable
                                                           143-1 phaseFiled
                                                                      - Leeham News and Analysis
                                                                             04/30/19     Page 77 of 184
                   but said: “It shall be considered as margin. OÞcial delivery is mid-
                   2020. We can’t be late another time.”

                   Ongoing testing

                   The present Õve test aircraft can Õnish all testing except for the tests
                   that need Õnal conÕguration of the aircraft (HIRF/EMI tests, Function
                   and Reliability tests). MAC is building a sixth aircraft to complete such
                   testing and to use for route proving tests. A seventh aircraft could be
                   built if this would speed up testing further.


                   Testing is now progressing at a high rate. The test program has
                   passed 940 hours out of an estimated 3,000 hours (includes new
                   tests). Dispatch reliability of the four test aircraft at Moses Lake (WA) is
                   above 98%.


                   “It’s a high Õgure at this stage of a test program,” says Korwin-
                   Szymanowski. “This enables full days of test Öying.aClimatic tests at
                   McKinley (hot and cold soak, Figure 1) were passed at Õrst try and
                   tests into known icing has conÕrmed no deice is needed on the
                   empennage. Progress is good.”




                           Figure 1. MRJ90 at cold soak test. Source: Mitsubishi Aircraft Corporation

https://leehamnews.com/2017/06/28/mrj-entering-stable-phase/                                               4/5
4/25/2019                                MRJDocument
                    Case 2:18-cv-01543-JLR  entering more stable
                                                           143-1 phaseFiled
                                                                      - Leeham News and Analysis
                                                                             04/30/19     Page 78 of 184
                    MRJ70

                    The Õrst MRJ70 Öight test aircraft is in fuselage join at Nagoya FAL
                    (Final Assembly Line). The certiÕcation and delivery of the MRJ70 will
                    follow about one year after MRJ90.


                    Share this:


                         Print        Email          Twitter            Pinterest     WhatsApp         LinkedIn

                         Tumblr           Facebook             Reddit



                    Related


                    MRJ regional jet                  2019 Outlook: A critical          Laser focus for MRJ
                    delayed until mid-2020            year for Mitsubishi’s             program
                    January 23, 2017                  MRJ regional jet                  July 5, 2018
                    In “Mitsubishi”                   January 8, 2019                   In “Airlines”
                                                      In “Mitsubishi”




                     aCategory: Mitsubishi, Paris Air Show,               aTags: Mitsubishi, MRJ70, MRJ90, Paris Air
                    Pratt & Whitney                                       Show, Pratt & Whitney

                    ← Airbus augments A350-1000 capability
                                                                          Qantas’ ultra-long haul dream, Part 2 →




            Copyright © 2019 · All Rights Reserved · Leeham News and Analysis
            Sitemap · RSS Feed · Log in                                                                                    




https://leehamnews.com/2017/06/28/mrj-entering-stable-phase/                                                                     5/5
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 79 of 184




  EXHIBIT 17
5/15/2018                      MHI Officially Launches Mitsubishi
                       Case 2:18-cv-01543-JLR            Document Regional143-1
                                                                           Jet Program | Mitsubishi
                                                                                     Filed          Heavy Industries,
                                                                                             04/30/19        Page Ltd.80 Global
                                                                                                                         of 184 Website
         PRESS INFORMATION
                                                                                                                                       MEDIA CONTACTS
       MHI Oﬃcially Launches Mitsubishi Regional Jet                                                                                     Media Inquiry

       Program
       -- Mitsubishi Aircraft Corp. to Conduct MRJ Business
       Operations --
       2008-03-28 No.1230


       Tokyo, March 28, 2008 – Mitsubishi Heavy Industries, Ltd. (MHI) oﬃcially launched the Mitsubishi Regional Jet
       (MRJ), a next-generation regional jetliner, on March 28. Beginning April 1, Mitsubishi Aircraft Corporation (tentative name),
       a new company established by MHI to conduct MRJ business, will accelerate the MRJ's development and further
       strengthen sales activities to potential customers worldwide. As Japan's ﬁrst company to manufacture and market
       original passenger jetliners, Mitsubishi Aircraft will fulﬁll a long-cherished wish of the Japanese aircraft industry,
       leveraging technological expertise that MHI has built up through its aerospace business.



       Mitsubishi Aircraft will be responsible for various key activities in the MRJ project, including the jetliner's design,
       acquisition of type certiﬁcation (T/C), procurement, sales and customer support. MHI's Nagoya Aerospace Systems Works
       will manufacture both the prototype aircraft and production models; it will also be in charge of the MRJ's ﬂight testing.

       Mitsubishi Aircraft was established as a wholly owned subsidiary of MHI capitalized at 3 billion yen (common stock and
       capital reserve), with plans calling for an increase up to 100 billion yen in line with business operations development. MHI
       plans to furnish roughly two-thirds of the requisite capital, and to secure the remaining equity investment it has
       approached companies including Toyota Motor Corporation, Mitsubishi Corporation, Mitsui & Co., Ltd., Sumitomo
       Corporation and the Development Bank of Japan. Mitsubishi Aircraft, headquartered in Nagoya, is to start with
       approximately 200 employees. Nobuo Toda, Director and Senior Vice President at MHI, has been named its ﬁrst president.

       The MRJ is a 70–90 seat class regional jet currently being developed by MHI with cutting-edge technology that will enable
       dual achievement of top-class operational economy and outstanding cabin comfort. The MRJ will be the ﬁrst regional jet to
       adopt composite materials for its wings and vertical ﬁns on signiﬁcant scale. In combination with new engines and an
       advanced aerodynamic design, the aircraft is being planned to reduce fuel consumption substantially and to contribute
       greatly to enhanced competitiveness and lower operating costs for the airline companies.

       Since deciding on authorization to oﬀer (ATO) the MRJ in October 2007, MHI has been conducting full-scale marketing
       activities worldwide. Based on positive responses from potential customers, including an order for 25 aircraft (15 ﬁrm, 10
       optional) from All Nippon Airways Co., Ltd., MHI has now decided to formally launch the MRJ program, targeting the
       aircraft's entry into service in 2013. MHI, by getting the country's domestic passenger jet business, which is seen to have
       high growth potential, oﬀ the ground with sales expansion of the MRJ overseas – a feat enabled by its having secured
       cooperation from entities including trading houses and Nippon Export and Investment Insurance (NEXI) – aims to
       contribute to this ongoing development of Japan's industries.

       Among the major partners in the MRJ program, Pratt & Whitney will supply its most advanced, highly eﬃcient Geared
       Turbofan™ (GTF) engines. Other major companies participating are: Parker Aerospace, to supply the aircraft's hydraulic
       system; Hamilton Sundstrand Corporation, furnishing various systems, including electrical power, air management and
       auxiliary power units; Rockwell Collins, providing the ﬂight control computers and avionics; Nabtesco Corporation, to
       furnish the ﬂight control actuators; and Sumitomo Precision Products Co., Ltd., supplying the landing gear.

       Going forward MHI will continue to devote its utmost eﬀort to the promotion of its MRJ business and penetration of the
       aircraft into the global market.

       Outline of the new company for MRJ business


         Company name:           Mitsubishi Aircraft Corporation (tentative name)

        Major activities:        Development and design of commercial aircraft, acquisition of type
                                 certiﬁcation (T/C), procurement, sales, customer support, etc.

        Capital (common stock 3 billion yen
        and capital reserve):

        President:               Nobuo Toda (currently Director & Senior Vice President at Mitsubishi
                                 Heavy Industries, Ltd.)

         Main oﬃce:              Oye-cho, Minato-ku, Nagoya, Japan

         Number of employees:  Approximately 200




            BACK TO NEWS INDEX


https://www.mhi.com/news/story/200803281230.html                                                                                                         1/2
5/15/2018                       MHI Officially Launches Mitsubishi
                        Case 2:18-cv-01543-JLR            Document Regional143-1
                                                                            Jet Program | Mitsubishi
                                                                                      Filed          Heavy Industries,
                                                                                              04/30/19        Page Ltd.81 Global
                                                                                                                          of 184 Website




       FOLLOW US :

       SITE MAP TERMS OF USE PRIVACY POLICY CONTACT      SPECTRA

       © MITSUBISHI HEAVY INDUSTRIES, LTD.




https://www.mhi.com/news/story/200803281230.html                                                                                           2/2
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 82 of 184




  EXHIBIT 18
4/25/2019           Case 2:18-cv-01543-JLRAA09: Mitsubishi unveils
                                            Document         143-1 major Filed
                                                                         changes04/30/19
                                                                                 to MRJ programme
                                                                                              Page 83 of 184


                                                                                                         
                                                                                                            SIGN IN / REGISTER
                                                                                                                                  
                                                                                                                                  
                                                                   ADVERTISING
                                                                   ADVE
                                                                   AD VER
                                                                        RTI
                                                                         TISI
                                                                           SING
                                                                             NG




 NEWS    AA09: MITSUBISHI UNVEILS MAJOR CHANGES TO MRJ PROGRAMME


 AA09: Mitsubishi unveils major changes
 to MRJ programme
                                                                                                                 
                                                                                                                 
                                                                                                                      |



 09 SEPTEMBER, 2009 | SOURCE: FLIGHT DAILY NEWS | BY: SIVA GOVINDASAMY | HONG KONG




 Mitsubishi Aircraft has introduced a stretched variant to its MRJ regional
 jet family and unveiled extensive design changes, including using
 aluminium instead of carbonfibre composites for the aircraft's wings.

 The changes are being made after discussions with potential customers in Europe and the
 USA, and the final design will now be frozen in mid-2010 instead of the third-quarter of
 2009.


 As a result, the first flight is delayed from the fourth quarter of 2011 to the second quarter of
 2012. Launch customer All Nippon Airways will receive its first aircraft in the first quarter of
 2014 instead of the fourth quarter of 2013.


https://www.flightglobal.com/news/articles/aa09-mitsubishi-unveils-major-changes-to-mrj-progra-332045/                            1/7
4/25/2019           Case 2:18-cv-01543-JLRAA09: Mitsubishi unveils
                                            Document         143-1 major Filed
                                                                         changes04/30/19
                                                                                 to MRJ programme
                                                                                              Page 84 of 184


                                                                                                         
                                                                                                            SIGN IN / REGISTER
                                                                                                                                  
                                                                                                                                  




                           NEXT Cyber-Cutter! Robotic Lawn Mowers Are Beginning its Test Run At Several Parks W…




    MRJ-stretch


 "Although first flight is delayed by two quarters, the number of flight test aircraft will be
 increased from four to five, which will shorten the flight test period," says Mitsubishi Aircraft.
 The changes are necessary to ensure that the company comes up with a competitive
 regional jet, it adds.


 Mitsubishi could add a 100-seat model to the already announced 92-seat MRJ90 and 78-
 seat MRJ70, potentially putting it in contention against Bombardier's CRJ1000 and
 Embraer's E190.


 "The MRJ stretch model is added to the family to respond to customer needs. The launch is
 subject to demand and business case," it says.


 With the aluminium wings, the company moves away from its earlier aim of using significant
 amounts of composite materials for the airframe. The result is that the only remaining
 composite parts will be the empennage, horizontal tail and vertical tail, amounting to 10-
 15% of the total airframe.


 "Conceptually, this is a very big change," admits Mitsubishi Aircraft. "Structural changes are
 easier and require shorter lead-time with aluminium wings. With an aluminium wing box,
 the wing structure can be more easily optimised for the MRJ70/90 and the stretch model,
 which enhances the overall competitiveness of the MRJ family."


https://www.flightglobal.com/news/articles/aa09-mitsubishi-unveils-major-changes-to-mrj-progra-332045/                            2/7
4/25/2019           Case 2:18-cv-01543-JLRAA09: Mitsubishi unveils
                                            Document         143-1 major Filed
                                                                         changes04/30/19
                                                                                 to MRJ programme
                                                                                              Page 85 of 184
 The change will allow its engineers to develop an optimum wing for the MRJ90 and
 minimise the deterioration of range performance for the stretched version. The biggest
 benefit will be for the MRJ70, which will weigh less.
                                                                 SIGN IN / REGISTER
                                                                                                              
                                                                                                               

 "This will allow weight reduction through structural changes,
                                                      changes allowing for
                                                                         f r larger winglets and
                                                                         fo
 resulting in a reduction of block fuel [consumption] and take-off performance improvement,"
 says Mitsubishi.


 The company has also increased the height of the cabin by 1.5in (3.81cm) to 80.5in,
 increasing the fuselage height by 2.5in to 116.5in. This will give the MRJ a rounder cabin,
 and one that is wider and higher than comparable aircraft manufactured by Bombardier and
 Embraer.


 The aft cargo compartment has been enlarged and the forward cargo compartment is
 eliminated. This will make "baggage handling simpler and easier and to use space more
 efficiently", says Mitsubishi.


 It reiterates that the changes will not affect the performance of the MRJ, promising that this
 will still be "the most fuel efficient aircraft, have the lowest fuel-burn, noise and emissions,
 and the most comfortable cabin" in the regional jet market.


 "We want to deliver an aircraft that our customers will want and use for decades," says
 Mitsubishi.




                        ADVERTISING




https://www.flightglobal.com/news/articles/aa09-mitsubishi-unveils-major-changes-to-mrj-progra-332045/         3/7
4/25/2019           Case 2:18-cv-01543-JLRAA09: Mitsubishi unveils
                                            Document         143-1 major Filed
                                                                         changes04/30/19
                                                                                 to MRJ programme
                                                                                              Page 86 of 184


                                                                                                         
                                                                                                            SIGN IN / REGISTER
                                                                                                                                  
                                                                                                                                  




                 Related Content


https://www.flightglobal.com/news/articles/aa09-mitsubishi-unveils-major-changes-to-mrj-progra-332045/                            4/7
4/25/2019           Case 2:18-cv-01543-JLRAA09: Mitsubishi unveils
                                            Document         143-1 major Filed
                                                                         changes04/30/19
                                                                                 to MRJ programme
                                                                                              Page 87 of 184
  CRJ1000 flight tests suspended; deliveries
  delayed

  Avianca poised to become early CSeries or
                                                                                                         
                                                                                                            SIGN IN / REGISTER
                                                                                                                                  
                                                                                                                                  
  MRJ customer

  Mitsubishi marketing MRJ to Taiwan's
                              T
  Evergreen Group

  PARIS AIR SHOW: Pratt to begin detailed
  design of geared turbofan in July

  Mitsubishi completes preliminary design
  review for MRJ




                         ADVERTISING



    MARKETPLACE RECOMMENDATIONS




      Cabin Management   Upgrade Baker’s Cabin
    System (CMS) Upgrade Management System




       Generation easyJet          Vueling Cadet Training
         Pilot Training                   Program



                                           Ads Powered with




                                                        Trendingg News
https://www.flightglobal.com/news/articles/aa09-mitsubishi-unveils-major-changes-to-mrj-progra-332045/                            5/7
4/25/2019           Case 2:18-cv-01543-JLRAA09: Mitsubishi unveils
                                            Document         143-1 major Filed
                                                                         changes04/30/19
                                                                                 to MRJ programme
                                                                                              Page 88 of 184
                                                                                                    PICTURE: United unveils

                                                                                                                                 
                                                                                                                                 
                                                                                                    blue take on globe livery
                                                                                                        SIGN IN / REGISTER
                                                                                                       

                   ANALYS
                   ANALYSIS:
                   ANAL  LYSISIS:: 73
                                   7377 Max
                                         Max
                   grounding
                   grou
                   gr ound
                         ndi
                           din
                            ing costs
                            ing cost
                                co  stss Boeing
                                    st   Boei
                                         Bo eing
                                             ing $1
                                                 $1
                                                           PICTURE: First                           23 HOURS AGO
                   billion
                                                           ACJ319neo takes flight

                                                                                                    US Army awards five
                                                                                                    FARA prototype contracts




                   23 HOURS AGO                            5 HOURS AGO                              23 HOURS AGO


                   PICTURES: ANA reveals                   Two Cathay pilots suffer                 Air Italy to suspend three
                   new A380 interior                       vision impairment during                 transatlantic routes over
                                                           flights                                  the winter



                   A DAY AGO                               A DAY AGO                                A DAY AGO


                   Boeing Defense backlog                  Atlantic Airways to serve                Norwegian outlines
                   hits $67bn on surveillance              New York from autumn                     expected cost of Max
                   aircraft orders                                                                  grounding



                   20 HOURS AGO                            A DAY AGO                                9 HOURS AGO




 Copyright © 2019 Reed Business Information Limited




https://www.flightglobal.com/news/articles/aa09-mitsubishi-unveils-major-changes-to-mrj-progra-332045/                           6/7
4/25/2019           Case 2:18-cv-01543-JLRAA09: Mitsubishi unveils
                                            Document         143-1 major Filed
                                                                         changes04/30/19
                                                                                 to MRJ programme
                                                                                              Page 89 of 184
   About us

   Contact us                                                                                            
                                                                                                            SIGN IN / REGISTER
                                                                                                                                  
                                                                                                                                  
    ed a centre
   Media ce t e

   Events

   FAQs

   RSS




   FlightGlobal Brands

   Diio

   FlightStats

   Flight Ascend Consultancy

   Jobs at FlightGlobal

   Disclaimer




   Terms and conditions

   Privacy Policy

   Cookie Policy

   Fair Processing Notice

   Advertise

   Site map




https://www.flightglobal.com/news/articles/aa09-mitsubishi-unveils-major-changes-to-mrj-progra-332045/                            7/7
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 90 of 184




  EXHIBIT 19
4/25/2019                                 www.flythemrj.com/news/date/news_100915.html
                  Case 2:18-cv-01543-JLR Document       143-1 Filed 04/30/19 Page 91 of 184




    Mitsubishi Aircraft News No. 16

              Mitsubishi Aircraft Proceeds With MRJ
                      Manufacturing Phase
                                                                            September 15, 2010


    Mitsubishi Aircraft Corporation announced today that it has entered the
    production drawing phase for the company’s next-generation Mitsubishi
    Regional Jet (MRJ) and continues to proceed with the manufacturing
    process. Since finalizing the MRJ configuration in September 2009,
    Mitsubishi Aircraft has been working on the design review targeted for
    completion by summer 2010.

    In the manufacturing process, Mitsubishi Aircraft is responsible for design
    integration, while production of components will be carried out by respective
    partners. Mitsubishi Aircraft’s partners have already been designated, while
    Mitsubishi Heavy Industries (MHI) is responsible for fabricating the fuselage,
    wing, empennage, and aircraft final assembly.

    Development of the MRJ program continues to progress on schedule, with
    first flight scheduled for 2Q 2012, and first delivery in 1Q 2014.

    About Mitsubishi Aircraft Corporation
    Mitsubishi Aircraft Corporation commenced operation on April 1, 2008 to
    conduct the design, type certification, procurement, sales & marketing and
    customer support of the Mitsubishi Regional Jet (MRJ). It is currently
    capitalized at 100 billion yen, with financing furnished by, among others,
    Mitsubishi Heavy Industries, Ltd., Toyota Motor Corporation, Mitsubishi
    Corporation, Sumitomo Corporation and Mitsui & Co., Ltd.

    About MRJ
    The Mitsubishi Regional Jet (MRJ) is a family of 70- to 90-seat next-
    generation regional jets which will offer both top-class operational economy
www.flythemrj.com/news/date/news_100915.html                                                     1/2
4/25/2019                                 www.flythemrj.com/news/date/news_100915.html
                  Case 2:18-cv-01543-JLR Document       143-1 Filed 04/30/19 Page 92 of 184
    and outstanding cabin comfort based on a vision of applying advanced
    mainline jet technology to create a new standard of next-generation regional
    jets.

    The MRJ is under development by Mitsubishi Aircraft and will be based on
    cutting-edge technology cultivated by Mitsubishi Heavy Industries, Ltd.
    (MHI) during its many years engaged in the development and manufacture
    of both military and commercial aircraft.

    By featuring state-of-the-art aerodynamic design, noise analysis
    technologies and a game-changing engine, the MRJ will significantly cut fuel
    consumption, noise and emissions, consequently improving airline
    competitiveness and profitability. The MRJ will have a four-abreast seat
    configuration, large overhead bins, and feature an innovative slim seat
    offering heightened passenger comfort.




www.flythemrj.com/news/date/news_100915.html                                                  2/2
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 93 of 184




  EXHIBIT 20
4/25/2019                                 www.flythemrj.com/news/date/news_120425.html
                  Case 2:18-cv-01543-JLR Document       143-1 Filed 04/30/19 Page 94 of 184




    Mitsubishi Aircraft News No. 21

            Mitsubishi Regional Jet Schedule Update
                                                                                    April 25, 2012


    Since its establishment in 2008, Mitsubishi Aircraft Corporation (MITAC) has
    aggressively conducted world-wide Mitsubishi Regional Jet (MRJ) sales
    campaigns focusing on the 70-100 seat regional jet market that is
    envisioned to exceed more than 5,000 units over the next 20 years. Airlines
    have placed high expectations on the MRJ as the sole "next-generation"
    regional jet able to deliver unbeatable competitiveness through superior fuel
    efficiency, environmental friendliness, and cabin comfort.

    Following an in-depth review of the MRJ program, MITAC today announces
    the following schedule update:
    MRJ first flight is scheduled for JFY* 3Q 2013, in order to:
    (i) Confirm respective fabrication processes.
    (ii) Provide sufficient time for technical studies.
    First flight details to be announced at a later date or during events such as MRJ roll-out.
    First delivery of MRJ is slated for the summer or later half of JFY* 2015.
    MITAC continues to strive towards accelerating development and delivery the first MRJ to the
    customer. And also we are considering to ramp up in following mass production line.
    MITAC notes that the Pratt & Whitney PurePower® engine program is
    progressing smoothly with first test flight of the MRJ's PW1217G engine
    planned from the end of this month.

    MITAC is fully committed to fine-tuning the MRJ's development program in
    order to ensure that the MRJ becomes the true game-changer setting the
    new standards for next-generation regional jets.

    *JFY (Japanese fiscal year) runs April to March.

    MRJ
    Mitsubishi Regional Jet is a family of 70~90-seat next-generation aircraft

www.flythemrj.com/news/date/news_120425.html                                                         1/2
4/25/2019                                 www.flythemrj.com/news/date/news_120425.html
                  Case 2:18-cv-01543-JLR Document       143-1 Filed 04/30/19 Page 95 of 184
    featuring state-of-the-art aerodynamics and Pratt & Whitney's revolutionary
    PurePower® engine to drastically reduce fuel consumption, noise, and
    emissions, while offering top-class operational benefits, an outstanding
    cabin, large overhead bins, and an innovative slim seat designed for
    heightened passenger flying comfort.




www.flythemrj.com/news/date/news_120425.html                                                  2/2
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 96 of 184




  EXHIBIT 21
4/25/2019                                Mitsubishi
                    Case 2:18-cv-01543-JLR          Aircraft delays
                                              Document              regionalFiled
                                                                143-1        jet delivery to 2017 - Reuters
                                                                                     04/30/19        Page 97 of 184




                                                                         Maples Rugs Area Bella 5 x 7 Non Slip Lar…
                                                                                           49
                                                                         $
                                                                             82.10                                Add to Cart




    BUSINESS NEWS
    AUGUST 22, 2013 / 12:30 AM / 6 YEARS AGO



    Mitsubishi Aircraft delays regional jet delivery to 2017




    Mitsubishi Aircraft Corp President Teruaki Kawai holds a model of a Mitsubishi Regional Jet (MRJ) after an interview
    with Reuters in Tokyo February 22, 2013. REUTERS/Yuya Shino




https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822   1/11
4/25/2019                                Mitsubishi
                    Case 2:18-cv-01543-JLR          Aircraft delays
                                              Document              regionalFiled
                                                                143-1        jet delivery to 2017 - Reuters
                                                                                     04/30/19        Page 98 of 184
    TOKYO (Reuters) - Mitsubishi Aircraft Corp, a unit of Mitsubishi Heavy Industries Ltd
    (7011.T), said on Thursday it would delay the initial delivery of its regional jet to the second-
    quarter of 2017 to ensure the company can meet Japanese safety regulations.


    The Mitsubishi Regional Jet (MRJ), Japan’s first commercial aircraft in half a century, was set
    to start being delivered to customers in 2015.


    Mitsubishi Aircraft CEO Teruaki Kawai said the delay was due to the company’s
    underestimation of the time it needed to sort out how to validate the safety of the
    manufacturing process of the jet and its components, and not from any issues with specific
    suppliers.


    ADVERTISEMENT




    A report by the Nikkei business daily had put the delays down to problems with the delivery of
    parts, including engines from Pratt & Whitney.


    “We were late in noticing (how long this will take), and that is largely because this is new for
    us,” Kawai told a news conference. “We are confident we can meet this schedule.”



https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822   2/11
4/25/2019                                Mitsubishi
                    Case 2:18-cv-01543-JLR          Aircraft delays
                                              Document              regionalFiled
                                                                143-1        jet delivery to 2017 - Reuters
                                                                                     04/30/19        Page 99 of 184
    Pratt & Whitney, a unit of United Technologies Corp (UTX.N), also denied there were any
    delays on its part. “We are on track and on time to deliver the first engine as required by
    Mitsubishi’s schedule,” the company said in a statement.


    ADVERTISEMENT




                                                  PA I D F O R A N D P O S T E D B Y F I S H E R I N V E S T M E N T S

                                                  Fisher Investments’ Insights
                                                  Get a unique perspective on market movements and investment strategies from
                                                  Fisher Investments


                                                  Get Them Here ›




    Mitsubishi Aircraft already has 165 firm orders for the MRJ, and this is the third time the
    company has pushed back the jet’s delivery schedule. The MRJ will now go on its first flight in
    2015 instead of later this year, Kawai said.


    The plane, which has 70-90 seats, has a sticker price of $42 million. It aims to compete with
    jets made by Brazil’s Embraer (EMBR3.SA) and Canada’s Bombardier (BBDb.TO). The first
    delivery of the jet, developed at a cost of $1.9 billion, will go to Japanese airline ANA Holdings
    (9202.T).


    Reporting by Yoko Kubota; Editing by Miral Fahmy
    Our Standards: The Thomson Reuters Trust Principles.


    MORE FROM REUTERS




https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822   3/11
4/25/2019          Case 2:18-cv-01543-JLRMitsubishi Aircraft delays
                                             Document          143-1regional jet delivery
                                                                          Filed           to 2017 - Reuters
                                                                                    04/30/19         Page 100 of 184




        AD        00:08 / 00:15




https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822   4/11
4/25/2019          Case 2:18-cv-01543-JLRMitsubishi Aircraft delays
                                             Document          143-1regional jet delivery
                                                                          Filed           to 2017 - Reuters
                                                                                    04/30/19         Page 101 of 184
     PAID PROMOTIONAL LINKS                                                                                                   Promoted byccD
                                                                                                                                           Dianomi




     Fast & Cheap Online Degrees For Seniors                                    A Shockingly Lucrative Cash Back Card If You
     Education | Sponsored Links                                                Have Excellent Credit
                                                                                The Ascent




     Nationwide VAs with L.inc                         Top 10 Credit Cards That                          Video Shows How Some
     rider: new rates, more                            Can't Be Beat In 2019                             Retirees Are Trading Options
     retirement income.                                NerdWallet                                        To Earn Income
     Nationwide                                                                                          TradeWins




https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822                     5/11
4/25/2019          Case 2:18-cv-01543-JLRMitsubishi Aircraft delays
                                             Document          143-1regional jet delivery
                                                                          Filed           to 2017 - Reuters
                                                                                    04/30/19         Page 102 of 184
     MORE FROM REUTERS




     Picture emerges of well-to-do young bombers behind                         Islamists attack French church, slit priest's throat
     Sri Lankan carnage                                                         27 Jul
     25 Apr




     Exclusive: Gold worth billions                    White supremacist executed in                     House oversight chairman cites
     smuggled out of Africa                            Texas for dragging death of black                 'massive' obstruction by Trump,
     24 Apr                                            man                                               Barr
                                                       25 Apr                                            24 Apr


     PAID PROMOTIONAL LINKS                                                                                                   Promoted byccD
                                                                                                                                           Dianomi




     How TCCO Is Set To Capitalize On Trump's                                   A Shockingly Lucrative Cash Back Card If You
     $700 Billion Spending Spree                                                Have Excellent Credit
     Sponsored by Equity News Report                                            Sponsored by The Ascent
https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822                     6/11
4/25/2019          Case 2:18-cv-01543-JLRMitsubishi Aircraft delays
                                             Document          143-1regional jet delivery
                                                                          Filed           to 2017 - Reuters
                                                                                    04/30/19         Page 103 of 184




     When Is the Last Time You Upgraded Your                                    This Company's Invention Could Kill The Cell
     Phone?                                                                     Phone As We Know It
     Sponsored by Samsung                                                       Sponsored by The Motley Fool




     See How Some Retirees Use Options Trading As A Safe Way To Earn Income
     Sponsored by TradeWins




     Which Travel Card Has The                         Online Degrees For Seniors -                      Nationwide VAs with L.inc
     Most Valuable Miles?                              Fast & Cheap                                      rider: new rates, more
     Sponsored by NerdWallet                           Sponsored by Education |                          retirement income
https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822     7/11
4/25/2019     Case 2:18-cv-01543-JLRMitsubishi Aircraft delays
                                        Document          143-1regional jet delivery
                                                                     Filed           to 2017 - Reuters
                                                                               04/30/19         Page 104 of 184
     Sponsored by NerdWallet       Sponsored by Education |                               retirement income.
                                   Sponsored Links                                        Sponsored by Nationwide




     MORE FROM REUTERS




     House panel chair accuses Trump of 'massive'                               Leader of self-styled U.S. citizen border patrol
     obstruction; Trump...                                                      attacked in jail
     25 Apr                                                                     25 Apr




     Explainer: Congress no longer runs                Scaffolding firm says workers                     Blood brothers: the wealthy family
     a jail, so just how powerful are...               smoked at Paris' Notre-Dame                       behind Sri Lanka's suicide attacks
     25 Apr                                            24 Apr                                            24 Apr




https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822              8/11
4/25/2019          Case 2:18-cv-01543-JLRMitsubishi Aircraft delays
                                             Document          143-1regional jet delivery
                                                                          Filed           to 2017 - Reuters
                                                                                    04/30/19         Page 105 of 184
     PAID PROMOTIONAL LINKS                                                                                                   Promoted byccD
                                                                                                                                           Dianomi




     10 Credit Cards That Can't Be Beat In 2019                                 Why Investors Love This Defense Stock
     NerdWallet                                                                 Equity News Report




     See How Some Retirees Use Options Trading                                  #1 Cash Back Credit Card Has a Surprise
     As A Safe Way To Earn Income                                               Bonus
     TradeWins                                                                  The Ascent




https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822                     9/11
4/25/2019          Case 2:18-cv-01543-JLRMitsubishi Aircraft delays
                                             Document          143-1regional jet delivery
                                                                          Filed           to 2017 - Reuters
                                                                                    04/30/19         Page 106 of 184




     Why Investors Love This                           Save Hundreds On Interest                         6 Credit Cards You Should
     Defense Stock                                     With A Top Balance Transfer                       Not Ignore If You Have
     Sponsored by Equity News                          Card                                              Excellent Credit
     Report                                            Sponsored by                                      Sponsored by NerdWallet
                                                       CompareCards.com




     A Shockingly Lucrative Cash Back Card If You                               Here’s What Beginners Should Know About
     Have Excellent Credit                                                      Trading Options For Income
     Sponsored by The Ascent                                                    Sponsored by TradeWins




              Apps      Newsletters       Advertise with Us       Advertising Guidelines         Cookies     Terms of Use          Privacy




                          All quotes delayed a minimum of 15 minutes. See here for a complete list of exchanges and delays.

https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822             10/11
4/25/2019          Case 2:18-cv-01543-JLRMitsubishi Aircraft delays
                                             Document          143-1regional jet delivery
                                                                          Filed           to 2017 - Reuters
                                                                                    04/30/19         Page 107 of 184
                                                          © 2019 Reuters. All Rights Reserved.




https://www.reuters.com/article/us-mitsubishi-jet/mitsubishi-aircraft-delays-regional-jet-delivery-to-2017-idUSBRE97L09720130822   11/11
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 108 of 184




   EXHIBIT 22
4/25/2019                                   Certification Delegation
                    Case 2:18-cv-01543-JLR Document        143-1 Causes
                                                                     FiledLatest MRJ DelayPage 109 of 184
                                                                           04/30/19

                                                                                                               print | close




   Certification Delegation Causes Latest MRJ Delay
   AWIN First
   _Bradley Perret
   Bradley Perrett perrett@aviationweek.com (SINGAPORE)
   Fri, 2013-08-30 13:00

   The cause of the third delay to the MRJ program — getting delegation to perform certification processes — is now
   resolved, Mitsubishi Aircraft says, predicting only the usual challenges as the regional jet moves toward its new
   first-delivery target of early 2017.

   The reason for the timing of the company’s delay announcement, only months before the previously scheduled first
   flight, remains unclear, especially since Mitsubishi Aircraft has been working on the certification-delegation issue
   since 2009 and completed it almost a year ago. The task evolved over time, the company says.

   Despite the delay, the order book, for 165 aircraft, is not likely to suffer cancellations, says Yuko Fukuhara, the
   project’s head of sales.

   Mitsubishi Aircraft has begun making six MRJ airframes, five for flight-test aircraft and one for static ground
   testing. For the most advanced airframe, that of the first prototype, 90% of parts have been made and fuselage
   sections are to be joined “in the near future,” the company says. Final assembly of the whole aircraft is due in the
   northern fall. The first Pratt & Whitney PW1217G engines will arrive in spring and first flight should now take place
   in the second quarter of 2015.

   Major shareholder Mitsubishi Heavy Industries is building the airframe for the aircraft, which will have standard
   seating for 92 and 78 passengers in two versions.

   The latest delay to the MRJ extends development to nine years from the originally planned five and three quarter
   years. Its cause, not previously detailed, stems from 2009, Fukuhara told reporters in a conference call on Aug. 30.
   In that year Mitsubishi Aircraft learned that it needed company-wide organization delegation authorization (ODA),
   under which it would act on behalf of the certifying authority in the more routine aspects of approving designs and
   ensuring airworthiness standards. Mitsubishi Aircraft believes the MRJ program is the first to be fully covered by
   the ODA system.

   Mitsubishi also underestimated the amount of effort in getting ODA from the Japan Civil Aviation Bureau, which
   locally instituted the FAA system to keep certification regulations internationally consistent. A key issue seems to
   be that achieving ODA is a once-only company effort. The company “was adopting the ODA-type system while our
   own program was also in development,” says a Mitsubishi Aircraft spokesman. “Therefore we had to handle both
   tasks at once.” Any later program by the company will rely on only updates to its ODA.

   Still, it remains unclear why Mitsubishi Aircraft took until Aug. 22, more than five years after program launch and
   less than five months before its previous first-flight target, to announce that the ODA task, by then complete, had
   caused another delay of about 18 months. In 2009 Mitsubishi Aircraft delayed first delivery by about one quarter
   from the original target of late 2013 because of design changes. Last year it pushed the schedule out by an
   indefinite period—roughly a year and a half—because it found that it had not properly documented production
   processes. The ODA work was separate from that problem and ended in September 2012 when the authorization
   was received.


https://aviationweek.com/print/commercial-aviation/certification-delegation-causes-latest-mrj-delay                            1/3
4/25/2019                                   Certification Delegation
                    Case 2:18-cv-01543-JLR Document        143-1 Causes
                                                                     FiledLatest MRJ DelayPage 110 of 184
                                                                           04/30/19
   Delegation of aspects of certification work has a long history in aircraft certification, but the ODA system is more
   extensive than the traditional approach, demanding that a whole organization, not just certain individuals in it,
   show its competence and procedural compliance. At the level of a type-certificate holder, such as Mitsubishi
   Aircraft, the organization must also ensure that its suppliers comply. Satisfied that the manufacturer can be trusted
   for routine activities, the government authority can devote more of its resources to high-level supervision.

   Since the MRJ’s ODA work is complete and the earlier problem of undocumented processes rectified, the program
   now has no hurdles except the usual challenges of moving through manufacturing to flight testing and certification,
   Fukuhara says.

   Although Mitsubishi Aircraft appears not to have sought special assistance for its ODA work, Boeing has been an
   adviser to the program and the Japanese company has hired many foreign experts, especially ex-Boeing people, to
   help it with such development challenges as relations with suppliers, ground tests, flight tests, and certification.

   Since MRJ development is now due to last so much longer, the program must be greatly exceeding its original
   budget. The increased cost of delays can be absorbed within the business case, however, Fukuhara says.

   Employing engineers and facilities on the MRJ for almost twice the intended period is probably not the only source
   of a cost blowout. A manufacturer would normally have to compensate customers for late deliveries and, although
   Mitsubishi Aircraft will not comment on the issue, suppliers are typically entitled to compensation when
   certification is greatly delayed. The causes of the three delays do not appear to be the fault of any supplier.




https://aviationweek.com/print/commercial-aviation/certification-delegation-causes-latest-mrj-delay                        2/3
4/25/2019                                   Certification Delegation
                    Case 2:18-cv-01543-JLR Document        143-1 Causes
                                                                     FiledLatest MRJ DelayPage 111 of 184
                                                                           04/30/19




   awx_08_30_2013_p0-611747

   Source URL: https://aviationweek.com/commercial-aviation/certification-delegation-causes-latest-mrj-delay




https://aviationweek.com/print/commercial-aviation/certification-delegation-causes-latest-mrj-delay            3/3
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 112 of 184




   EXHIBIT 23
4/25/2019                                 www.flythemrj.com/news/date/news_151111.html
                  Case 2:18-cv-01543-JLR Document     143-1 Filed 04/30/19 Page 113 of 184




                               MRJ Completes First Flight
                                                               Mitsubishi Aircraft Corporation
                                                                 Mitsubishi Heavy Industries,
                                                                                          Ltd.


    Nagoya, November 11, 2015 –
    Mitsubishi Aircraft Corporation and Mitsubishi Heavy Industries, Ltd. (MHI)
    today conducted the first flight of the first flight test aircraft for the MRJ
    (Mitsubishi Regional Jet), their next-generation regional jet.

    The MRJ took off from Nagoya Airport and confirmed its basic
    characteristics and functionality in ascent, descent and turning in airspace
    off the Pacific coast during its 1.5-hour first flight.

    “The MRJ successfully took to the sky today thanks to ongoing cooperation
    and support from all members involved,” said Hiromichi Morimoto,
    President, Mitsubishi Aircraft Corporation. “We will make our utmost efforts
    towards type certificate acquisition, committing all our resources to develop
    and produce the finest regional jet aircraft to enter commercial service in
    2017.”

    “Operational performance of the MRJ was far better than expected. We had
    a significantly comfortable flight,” said Pilot Yasumura, who served as
    captain.

    Mitsubishi Aircraft and MHI will continue to conduct flight tests for the first
    delivery scheduled for the second quarter of 2017. The flight tests in the US
    are scheduled to start in the second quarter of 2016, from the MRJ base at
    Grant County International Airport at Moses Lake in Washington State.

    Going forward, Mitsubishi Aircraft and MHI continue to devote their
    collective resources towards the successful completion of the MRJ project.



www.flythemrj.com/news/date/news_151111.html                                                     1/1
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 114 of 184




   EXHIBIT 24
MRJ airliner delay won’t disrupt jobs here, says local partner | The Seattl... https://www.seattletimes.com/business/boeing-aerospace/japans-mrj-airli...
                        Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 115 of 184




1 of 5                                                                                                                             5/15/2018, 11:48 AM
MRJ airliner delay won’t disrupt jobs here, says local partner | The Seattl... https://www.seattletimes.com/business/boeing-aerospace/japans-mrj-airli...
                        Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 116 of 184




2 of 5                                                                                                                             5/15/2018, 11:48 AM
MRJ airliner delay won’t disrupt jobs here, says local partner | The Seattl... https://www.seattletimes.com/business/boeing-aerospace/japans-mrj-airli...
                          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 117 of 184




                 Play Video




3 of 5                                                                                                                             5/15/2018, 11:48 AM
MRJ airliner delay won’t disrupt jobs here, says local partner | The Seattl... https://www.seattletimes.com/business/boeing-aerospace/japans-mrj-airli...
                        Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 118 of 184




                                                                  CLICK TO GET A

                                                                         NOW!




4 of 5                                                                                                                             5/15/2018, 11:48 AM
MRJ airliner delay won’t disrupt jobs here, says local partner | The Seattl... https://www.seattletimes.com/business/boeing-aerospace/japans-mrj-airli...
                        Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 119 of 184




                        [Gallery] A Kid Was Missing For 2 Years.                           The Best Way To See Hawaii: Cruise 4
                        Then Someone Told Cops To Look Behind                              Islands in 7 Days With Norwegian Cruise
                        The Dresser                                                        Line
                        6SRQVRUHG_$EVROXWHKLVWRU\                                        6SRQVRUHG_1RUZHJLDQ&UXLVH/LQH


                        What is psoriatic arthritis? Look for                              Search Europe Cruises And Book Your
                        symptoms, causes & more                                            Vacation Today
                        6SRQVRUHG_<DKRR6HDUFK                                          6SRQVRUHG_1RUZHJLDQ&UXLVH/LQH


                        Retirees Should Think Twice Before Living                          Amazon Doesn’t Want You To Find This
                        in These 10 States                                                 Site.
                        6SRQVRUHG_.LSOLQJHU                                              6SRQVRUHG_7RSKDWWHU


                                                                                                                               5HFRPPHQGHGE\




5 of 5                                                                                                                                          5/15/2018, 11:48 AM
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 120 of 184




   EXHIBIT 25
5/9/2017            Case 2:18-cv-01543-JLR Mitsubishi
                                            Document  expected to announce
                                                             143-1         another04/30/19
                                                                         Filed     MRJ delay Page 121 of 184
Return To
News Search Results


Mitsubishi expected to announce
another MRJ delay
           22 Jan 2017 21:10 GMT-05:00
           Mavis Toh (Singapore)

Mitsubishi Heavy Industries is expected to announce yet another delay to the MRJ
regional jet programme at a press conference in Tokyo this afternoon.

The delivery of the first MRJ90 will be pushed back by two years from mid-2018 to mid-
2020, says Nikkei in a report.

It adds that a design modification that requires the relocation of electronic equipment
has forced Mitsubishi Aircraft to reconsider its delivery schedule.

Speculation that the Japanese manufacturer will delay its programme has been rife
since last October, when it admitted that it had warned launch customer All Nippon
Airways of a “risk of delay” to the first MRJ.

If confirmed, this will be the fifth delay to the the regional jet programme. In December
2015 the manufacturer pushed back delivery of the first aircraft by a year to mid-2018.




http://dashboard.flightglobal.com/app/#/articles/433396?context=newssearch                                     1/1
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 122 of 184




   EXHIBIT 26
5/9/2017                                   Mitsubishi delays
                    Case 2:18-cv-01543-JLR Document          MRJ deliveries
                                                           143-1      Filed by 04/30/19
                                                                               two years Page 123 of 184
Return To
News Search Results


Mitsubishi delays MRJ deliveries by two
years
           23 Jan 2017 02:04 GMT-05:00
           Mavis Toh (Singapore)

Mitsubishi Heavy Industries has confirmed a two-year delay to the MRJ regional jet
programme, the fifth time its schedule has been pushed back since launching in 2008.

The first MRJ90 is now targeted to be delivered to launch customer All Nippon Airways
in mid-2020, from a former goal of mid-2018.

“The change is due to revisions of certain systems and electrical configurations on the
aircraft to meet the latest requirements for certification,” says MHI and Mitsubishi Aircraft
in a joint statement.

It emphasised that the design changes will not affect the aircraft’s structure, nor its
performance, fuel consumption or the functionality of its systems.

“We will continue with [the] ongoing flight test programme with current test aircraft
configuration and obtain certification flight test data of performance, flight characteristics
for type certification,” it adds.

The Japanese manufacturer says it has enhanced its business structure, with more
foreign experts appointed to "fast track" the MRJ's development. A programme
management system has also been put in place, and the type certification process
clearly laid out.

It has also set up a business promotion committee, personally chaired by MHI president
and chief executive Shunichi Miyanaga, to oversee the MRJ’s development. This will
also allow for quick decision-making and execution.

The MRJ90 is now expected to obtain type certification in mid-2019. Mitsubishi says the
programme has made “significant progress” in both engineering and tests, with three
flight test prototypes in the US.

The aircraft are now undergoing flight tests to determine its configuration for type
certification. The jets are expected to be fully engaged in certification flight tests from the
second quarter of the year, and throughout 2018.

In a presentation in Tokyo, Mitsubishi also acknowledged that the delay will raise
development costs. It expects cash flow to “peak out” within two to three years, but
assured that future cash demand can be met by the MHI group. Although the profit
payback period will be prolonged, the impact on profit for each fiscal year will be
minimal, it adds.

http://dashboard.flightglobal.com/app/#/articles/433402?context=newssearch                                 1/2
5/9/2017                                   Mitsubishi delays
                    Case 2:18-cv-01543-JLR Document          MRJ deliveries
                                                           143-1      Filed by 04/30/19
                                                                               two years Page 124 of 184
“MHI is committed to the development and delivery of the MRJ with world-class
performance and compatibility with the latest industry certifications,” it adds.

When the programme was launched in March 2008, the original target was for the first
aircraft to enter service in the second half of 2013. The last time Mitsubishi announced a
delay was in December 2015, pushing back delivery of the first aircraft by a year to mid-
2018.

Mitsubishi has commitments for 427 aircraft, comprised of 233 firm orders, 170 options
and 24 purchase rights.




http://dashboard.flightglobal.com/app/#/articles/433402?context=newssearch                                 2/2
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 125 of 184




   EXHIBIT 27
4/25/2019           Case 2:18-cv-01543-JLR Latest revisions bring
                                             Document             MRJ back
                                                              143-1        to preliminary
                                                                        Filed    04/30/19 design Page
                                                                                                 work 126 of 184


                                                                                                          
                                                                                                             SIGN IN / REGISTER
                                                                                                                                   
                                                                                                                                   
                                                                     ADVERTISING
                                                                     ADVE
                                                                     AD VER
                                                                          RTI
                                                                           TISI
                                                                             SING
                                                                               NG




 NEWS     MANUFACTURER & MRO AIRCRAFT PROGRAMMES LATEST REVISIONS BRING MRJ BACK TO PRELIMINARY DESIGN
 WORK




 Latest revisions bring MRJ back to
 preliminary design work
                                                                                                                  
                                                                                                                  
                                                                                                                       |



 24 JANUARY, 2017 | SOURCE: FLIGHT DASHBOARD | BY: MAVIS TOH | SINGAPORE




 Mitsubishi Aircraft says the need to relocate components in the MRJ
 regional jet's avionics bay and reroute electrical wiring harnesses are
 the main reasons for the pushback of the programme by two years.

 In a conference call with reporters, vice-president and general manager of sales and
 marketing Yugo Fukuhara disclosed that the issue first surfaced last autumn, when the
 manufacturer was conducting a design review in Nagoya.


 That review found that some components in the avionics bay would need to be relocated
 and wiring moved to meet certification requirements for continued operation in extreme


https://www.flightglobal.com/news/articles/latest-revisions-bring-mrj-back-to-preliminary-desig-433445/                            1/7
4/25/2019           Case 2:18-cv-01543-JLR Latest revisions bring
                                             Document             MRJ back
                                                              143-1        to preliminary
                                                                        Filed    04/30/19 design Page
                                                                                                 work 127 of 184
 situations. Examples include scenarios where there is an explosive device onboard or
 water leakage from the cabin into the avionics bay.                SIGN IN / REGISTER                    
                                                                                                                  
                                                                                                                   

                                                   Ads by ZEDO
 ____
            Learn More




 Fukuhara stressed that the necessary design changes will not affect the MRJ’s
 performance, fuel consumption or functionality of its systems. The Japanese manufacturer
 will however require an additional two years because the changes are required to undergo
 preliminary design work, where additional analysis and tests are required.


 “We are conducting the preliminary design review for the design change area and will get
 into the critical design phase in a few months,” he says.


 Mitsubishi announced on 23 January that the delivery of the first MRJ90 to launch customer
 All Nippon Airways will be pushed to mid-2020, two years later than planned. The aircraft is
 now targeting to obtain type certification in mid-2019.


 Mitsubishi adds that the four flight test aircraft will continue with the ongoing flight test
 programme in their current configuration. The manufacturer will however also use
 additional aircraft with the design changes incorporated at a later date. Three flight test
 aircraft are in already Moses Lake, and a fourth is expected to make its ferry flight to the
 US “very soon”.


 The airframer also has two to three production aircraft in final assembly, and admits that the
 latest delay will require some revision to its production rate.
https://www.flightglobal.com/news/articles/latest-revisions-bring-mrj-back-to-preliminary-desig-433445/            2/7
4/25/2019           Case 2:18-cv-01543-JLR Latest revisions bring
                                             Document             MRJ back
                                                              143-1        to preliminary
                                                                        Filed    04/30/19 design Page
                                                                                                 work 128 of 184
 Fukuhara says that Mitsubishi Heavy Industries (MHI) will be more directly involved in the
 MRJ's development going forward, and also emphasised that the Japanese       conglomerate
 can absorb the additional costs that a fifth delay will bring.
                                                                 SIGN IN / REGISTER
                                                                                                                  
                                                                                                                   

 “We are committed to this business for
                                    f r the long-term and MHI is one of the biggest
                                    fo
 companies in Japan and can afford this long-term investment,” he adds.


 The firm would not say if its customer contracts stipulate penalties for delays, but stressed
 that it keeps in close communication with customers and that they understand the
 challenges, and support the programme. There will also be no cancellations, says
 Fukuhara.


 “Building and certifying a new aircraft is a very complex process and include a lot of
 challenges. But this is a long-term business and we at Mitsubishi Aircraft and MHI are
 committed to the business. Our customers understand our challenges, appreciate MRJ
 values and support the MRJ,” he adds.


 When the regional jet programme was launched in March 2008, the original target was for
 the first aircraft to enter service in the second half of 2013. The last time Mitsubishi
 announced a delay was in December 2015, pushing back delivery of the first aircraft by a
 year to mid-2018.


 Mitsubishi has commitments for 427 aircraft, comprised of 233 firm orders, 170 options and
 24 purchase rights.




                        ADVERTISING




https://www.flightglobal.com/news/articles/latest-revisions-bring-mrj-back-to-preliminary-desig-433445/            3/7
4/25/2019           Case 2:18-cv-01543-JLR Latest revisions bring
                                             Document             MRJ back
                                                              143-1        to preliminary
                                                                        Filed    04/30/19 design Page
                                                                                                 work 129 of 184


                                                                                                          
                                                                                                             SIGN IN / REGISTER
                                                                                                                                   
                                                                                                                                   
                                            7,500
                                            $          NISSAN
                                                       CASH
                                                       BACK [1]



                                        +   $
                                              2,187    PACKAGE
                                                       SAVINGS [2]




                                   UP
                                   TO
                                        $   9,687      TOTAL
                                                       SAVINGS*




   THE 2018 NISSAN TITAN XD ®
   *MORE OFFER INFORMATION

                               SHOP NOW         BUILD YOURS




                 Related Content

https://www.flightglobal.com/news/articles/latest-revisions-bring-mrj-back-to-preliminary-desig-433445/                            4/7
4/25/2019           Case 2:18-cv-01543-JLR Latest revisions bring
                                             Document             MRJ back
                                                              143-1        to preliminary
                                                                        Filed    04/30/19 design Page
                                                                                                 work 130 of 184
  PARIS: MHI tight-lipped on plans beyond
  MRJ

  Mitsubishi rationalises MRJ design change
                                                                                                          
                                                                                                             SIGN IN / REGISTER
                                                                                                                                   
                                                                                                                                   
  AN to lease four 737s to cope
  ANA                        p with MRJ
  delay

  Mitsubishi takes "close look" at MRJ testing
  campaign

  Mitsubishi still finalising new MRJ
  production schedule

  Mitsubishi Aircraft appoints new president,
  CEO

  Trans States 'disappointed' over latest MRJ
  delay

  Mitsubishi delays MRJ deliveries by two
  years

  Mitsubishi works to accelerate MRJ US flight
  tests

  MRJ misses end 2016 US fleet size target

  Mitsubishi evaluates MRJ programme
  schedule




                          ADVERTISING



     MARKETPLACE RECOMMENDATIONS




      Airline Pilot Training              Pilot Training
                                          Programmes



                                             Ads Powered with




https://www.flightglobal.com/news/articles/latest-revisions-bring-mrj-back-to-preliminary-desig-433445/                            5/7
4/25/2019           Case 2:18-cv-01543-JLR Latest revisions bring
                                             Document             MRJ back
                                                              143-1        to preliminary
                                                                        Filed    04/30/19 design Page
                                                                                                 work 131 of 184

                                                          Trending News
                                                                                                              
                                                                                                                      SIGN IN / REGISTER
                                                                                                                                              
                                                                                                                                              
                                                                                                          PICTURE:
                                                                                                          PICT
                                                                                                          PICTUR
                                                                                                            CT URE
                                                                                                               UR E: U
                                                                                                                  E: United
                                                                                                                       nit
                                                                                                                       ni
                                                                                                                        ite
                                                                                                                          ted unveils
                                                                                                                          ted unve
                                                                                                                              un veilililss
                                                                                                                                 ve
                                                                                                          blue take on globe livery




                                                                                                          23 HOURS AGO


                                                                                                          US Army awards five
                                                                                                          FARA prototype contracts
                    ANALYSIS: 737 Max                        PICTURE: First
                    grounding costs Boeing $1                ACJ319neo takes flight
                    billion

                    23 HOURS AGO                             5 HOURS AGO                                  23 HOURS AGO


                    PICTURES: ANA reveals                    Two Cathay pilots suffer                     Air Italy to suspend three
                    new A380 interior                        vision impairment during                     transatlantic routes over
                                                             flights                                      the winter



                    A DAY AGO                                A DAY AGO                                    A DAY AGO


                    Boeing Defense backlog                   Atlantic Airways to serve                    Norwegian outlines
                    hits $67bn on surveillance               New York from autumn                         expected cost of Max
                    aircraft orders                                                                       grounding



                    20 HOURS AGO                             A DAY AGO                                    9 HOURS AGO




https://www.flightglobal.com/news/articles/latest-revisions-bring-mrj-back-to-preliminary-desig-433445/                                       6/7
4/25/2019           Case 2:18-cv-01543-JLR Latest revisions bring
                                             Document             MRJ back
                                                              143-1        to preliminary
                                                                        Filed    04/30/19 design Page
                                                                                                 work 132 of 184

 Copyright © 2019 Reed Business Information Limited

                                                                                                          
                                                                                                             SIGN IN / REGISTER
                                                                                                                                   
                                                                                                                                   
   About us

   Contact us

   Media centre

   Events

   FAQs

   RSS




   FlightGlobal Brands

   Diio

   FlightStats

   Flight Ascend Consultancy

   Jobs at FlightGlobal

   Disclaimer




   Terms and conditions

   Privacy Policy

   Cookie Policy

   Fair Processing Notice

   Advertise

   Site map




https://www.flightglobal.com/news/articles/latest-revisions-bring-mrj-back-to-preliminary-desig-433445/                            7/7
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 133 of 184




   EXHIBIT 28
5/9/2017                                    Mitsubishi rationalises
                    Case 2:18-cv-01543-JLR Document        143-1MRJFiled
                                                                    design04/30/19
                                                                          change   Page 134 of 184
Return To
News Search Results


Mitsubishi rationalises MRJ design
change
           01 May 2017 23:02 GMT-04:00
           Mavis Toh (Nagoya)

Mitsubishi Aircraft's decision to announce a design change to its MRJ regional jet
programme that would push back delivery by two years, was mainly to mitigating the risk
of not meeting certification criteria, or having to make changes even further down the
aircraft's development.

In an interview with FlightGlobal, Mitsubishi's executive chief engineer Nobuo Kishi says
the issues first arose last summer, when foreign experts joined the team and conducted
a design audit of the jet.

"We found that in some small areas, it was very difficult to show the compliance of the
avionics bay, so we decided to relocate components in the avionics bay and this also
led to a change in the electrical wires routing," he says.

Asked why the issue was only discovered more than eight years into the MRJ's
development, Kishi stresses that the manufacturer was already aware of the
requirements, but explains that certification regulations do not "precisely define" the risk
analysis that must be done. There was also the risk that it would "take a lot of time" to
explain how the system meets compliance to Japan's Civil Aviation Bureau, which could
further delay its schedule.

He adds that the original design of the location of the components and wiring were
compliant, but that there was also room to further improve safety. This is if it considers
emergency scenarios such as water in the avionics bay or a terrorism threat. An
example is having all three components of the flight control system in the same avionics
bay, which risks a complete shutdown in worst case scenarios.

"From some efficiency view point, our original design of the avionics bay components
was very efficient. But at the same time we need a complex process to certify it. So from
the viewpoint of how easy it is for certification, our original design was not so good,"
adds Mitsubishi's vice president and general manager of sales Yugo Fukuhara.

The issue was first identified sometime between summer and autumn last year, and
Kishi says that as chief engineer, he made the tough call for a design change in
December. The delay of the first MRJ90 to launch customer All Nippon Airways to mid-
2020 was subsequently announced in January.

Preliminary design for the changes are underway. This involves swapping some
components between the forward and aft avionics bays. Engineers also need to re-
assess the routing of 23,000 wires.

http://dashboard.flightglobal.com/app/#/articles/436743?context=newssearch                           1/2
5/9/2017                                    Mitsubishi rationalises
                    Case 2:18-cv-01543-JLR Document        143-1MRJFiled
                                                                    design04/30/19
                                                                          change   Page 135 of 184
"For the electrical wire systems, we will also decide on a new partner for the design and
manufacture in the near future. We need a new partner which have the expertise to
design," says Kishi, adding that the work is currently done in-house by Mitsubishi Heavy
Industries.

With the design change, the manufacturer will also require additional aircraft to join its
flight test campaign. Kishi says the plan has not been finalised, but he expects the need
for between one and two additional aircraft, and about five hundred extra hours to
certificate the MRJ. The new aircraft are expected to start flying between next spring
and early summer.

"If we kept [the previous design] and, in one or two years, in the last moments of
certification, we learned that this cannot be certified, the push back would be even
bigger," says Fukuhara. "That will be at an even later stage of development, so an
earlier decision was much better."




http://dashboard.flightglobal.com/app/#/articles/436743?context=newssearch                           2/2
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 136 of 184




   EXHIBIT 29
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 137 of 184
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 138 of 184
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 139 of 184




   EXHIBIT 30
                   Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 140 of 184




                                                                     aero.bombardier.com>
I      r
    ~ -nvoye:
                                        Yvonne
                                        22 octobre 2015 12:55
     A:                                 Dominique
     Objet:                             Fw:
     Pieces jointes:                    IMG_1231.JPGJpg; IMG_1230.JPGJpg; IMG_1229.JPG.jpg



     One of the trucks is back now.

     Sent from my BlackBerry 10 smartphone on the Verizon Wireless 4G LTE network.




     Here are pictures of the truck! Parked across the street on Tyler at the north end of the Golf Course.

     Jeremy

     From: Joel
  Sent: T h u r ~ 2 , 2015 11:43 AM
  To: J e r e m y - -
u  ubject: FW:



     From:-[mailto:
     Sent: T h ~ e r 22, 2015 11:43 AM
     To:Joel--
     Subject:




u
                                                                  1
      Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 141 of 184




r




r()




l
    Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 142 of 184




(




                            •
                            •

0
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 143 of 184
                     Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 144 of 184




                                                                      I-                            ,.· .. i
                                                 : '-..:   I '.   ,        .1        .'   \




                                     I
                                   t·c..,.·, '" . . - ~-.C.. ,
                                         I•~ I
                                                           l!3!.l• '

                                 I                                                            c •



                               /:-L/;:::~.:-~:::-~:'_::~~:::~:::::"~;, . ,
                                                           r    --
                                                           .      --
                                                           ! • •IJlmr.11. •:
                                                                          ..     ,
                                                                                '1




0



     ,,(
    1..-·   --.,··•.J,:.-~"t
             I


                          ·--




                                                                                                                       '.     /    ;
                                                                                                                                        ~~ ...              ...:-
                                                                                                                             ,""                        ....            '

                                                                                                                            ·. ( . i"   '1
                                                                                                                                        ,    II .l ;I   I
                                                                                                                                                                    /


                                                                                                                                   l .o.. tJI rnz;.r,;
                                                                                                               I·I '
                                                                                                          - ,I
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 145 of 184




   EXHIBIT 31
              Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 146 of 184




De: zoombromsey@gmail.com [mailto:zoombromsey@gmail.com]
Envoye: 17 septembre 2015 15:09
A: Alex Bellamy
Objet: Fw: Introduction

Coincidence?

Sent from my BlackBerry 10 smartphone on the Rogers network.
From: Nichelle Williams via Linkedin <member@linkedin.com>
Sent: Thursday, September 17, 2015 3:02 PM
To: Andrew Bromsey
Reply To: Nichelle Williams via Linkedin
Subject: Introduction




            rrxi"ii   Nichelle Williams
            ci        Senior Recruiter at Velocity Consulting Solutions




             Hi Andrew,

            Thanks for connecting with me. I reached out to you because of your impressive
            experience in flight test and certification and your people and technical leadership skills.
            I'm a Seattle aerospace recruiter working with a client who needs a Director of
            Engineering. You may be a good fit for this position.
                                                            1
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 147 of 184

My client is a growing flight test and certification company in Seattle. They recently
partnered with Mitsubishi on the MRJ project and need a Director to build their
engineering team and direct the technical work associated with all the projects the
company manages.

I don't know if a move to Seattle is even on your radar but given your background, I
wanted to get this opportunity in front of you. If you are interested, I can send you more
information on the company and the position or I'm free to talk over the phone at your
convenience.

Thank you for your time and I look forward to your response.

Nichelle Williams
Sr. RecriuterNelocity Consulting Solutions
nwilliams@velocity-cs.com
425-879-8233



  Reply to Nichelle




D Replying via your email application will message everyone in the conversation.




                                               2
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 148 of 184




   EXHIBIT 32
                                                       Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 149 of 184




 C,.,.--'\e:

        ::1hvoye:
                                                                                                                 Alex Bellamy
                                                                                                                 20 octobre 2015 ~0:33
       A:                                                                                                        Andrew Bromsey
       Objet:                                                                                                    Fw: Flight Test Opportunities in Seattle



       See answers below.

       Alex Bellamy - Flight Test Team Manager (act)
      +1(5-14)-
                        ·--·---·------- ·---··--------~--------
      From.: Michel Korwin-Szymanowski <mkorwin@aerotec.com>
      Sent: Tuesday, October 20, 2015 5:36 PM
      To: Alex.Bellamy
      Cc: Dale Goulding
      Subject: RE: Flight Test Opportunities in Seattle

      Not quite.
    ____. ,_. ,. . . .,._. . __,. . ~o;----
     From; Alex Bellamy [mailto:Alexander.Bellamy@aero.bombardier.com]
                                                                           ...... ..,,.,_.,...____ ,                          -----··---------··-~~- ___
                                                                                                     ., . _,..,,.... .........................._                                                                                                                            ________                                                        ~




     Sent: Tuesday, October 20, 2015 3:14 PM
     To: Dale Goulding <Dale.Goulding@aero.bombardier.com>; Michel Korwin-Szymanowski <mkorwin@aerotec.com>
     Subject: RE: Flight Test Opportunities in Seattle

Oichel,                                                                                                                           .

      I can just feel that you:

                    •            Came up with the idea<< Marco Biondo actually, but it was too complicated at BA to make it happen
                    •            Setup all the travel<< yup
                    •            Wrestled the existing team to follow along, despite their lack of enthusiasm« some enthusiasm, but did have
                                 to get one person onboard.
                   •             Wrote the website (at night) « yup
                   •             Pulled together the flyer (over cornflakes)<< delegated- hired an expert and got it done for $100
                   •             Wrote the Q&A specifically targeting the weakness of the BA system© <<delegated.Just turned out that
                                 way.                                                                               .
                   •             Set up the hotline which probably re-directs straight to your cell « yup. Give it a try! It will ring my cell and HR
                                 at the same time {and a whole bunch of other cool features. www.evoice.com )

    That's why you are awesome!« Stop it!© Need you                                                                                                                    to bring your own brand of awesome here!
    Alex.


    ••••••'••• ., ................... ,•••••• ..•••••--••••   ,•••••••••••••••-••••-• ...•••.. •••••••••••-•-••-n-••••••-•••-•••••• ~•••r   .•••••••••,., ,,••••••--••.,.., .. _.. ••••..•••••• '"""••••••••• •,-,.,,, • .,,, •• ••••   .,,,.,•,• ,,.,,,,,,, .......... ,, ... ,.._,   •,   ,,,._,. • •   , .. ••••.w,,,,   ..   •••••••••I_,, . .,..,,.,.. ,_,_,._,




      From~ Dale Goulding
      Sent: Tuesday, October 20, 2015 5:36 PM
.(-- --~o: Michel Korwin-Szymanowski; Alex Bellamy
\~~bject: RE: Flight Test Opportunities in Seattle

     Alex's em?il bounced from the original...not sure if he got the first message, so correcting it-here ..
                                                                                                                                                                                       1
                        Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 150 of 184

 . .. -
 =· - -- • -
             •          •
                         •                 .-
                             •                     .
                            •
 ·-
          •    •
          - •• • • • - • •• I • • - •                                                                         0

BOMBARDIER                           +             CSER/ES



From: Dale Goulding
Sent: Tuesday, October 20, 2015 5:35 PM
To: 'Michel Korwin-Szymanowski'; alex.bellamy@aero.bombardier.com
Subject: RE: Flight Test Opportunities in Seattle


There are known knowns. These are things we know that we know. There are known unknowns. That is to say,
there are things that we know we don't know. But there are also unknown unknowns. There are things we don't
know we don't know.

Donald Rumsfeld


Read more at http://www.brainyquote.com/quotes/quotes/d/donaldrums148142.html#ALWqzDGsXyPrUpiO. 99

;-)

            •        •
                                          ..
I ,
.••
       -·-.-
             •-         •
                    •        •
.- - ••
      • •
                 • • • - • ••    .- • -
                                 •
                                               •




BOMBARDIER
T
C
      514-
      438
                                 +              CSERIES


From: Michel Korwin-Szymanowski [mailto:mkorwin@aerotec.com]
Sent: Tuesday, October 20, 2015 4:42 PM
To: alex.bellamy@aero.bombardier.com; Dale Goulding
Subject: FW: Flight Test Opportunities in Seattle
                                                             2
                                                          Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 151 of 184
     r.
            I thought I would let you know that I sent this to 247 Bombardier accounts (though their linked~in personal accounts). I
            guess-I made a few friends over the years.©
 .~
 (               \

 V\fou know someone who qualifies, let them know.

            BTW: I used the word "know" 3 times in this email, which then leads us to this famous quote which beats me:

                     "I know that you know, and now, you know that I know that you know that ... "

           Cheer:s!

           Michel
          ...,..-.,..-...-_,..•..-.-,... - - -... - - • • - - · . - - , ............. _ . . _ _ , ____ .......,..,.,..•..._,,...., __ •.,...,-••._....,.,._,-,_. ••.•~-• ,._••...,._,. • ..,... .., •. ••••I..,..•..•··~•••-• • ..__, ___ ,.,._ ·••·••-.-r .•...,.....- • .__.,_,.,.,.,....,•. - .•• ••-. •• -~,. ., ... •·· _,, ..,.._,_,..., .. -   ; ••••• - .... • -.-•-•-~• .. ,-.--.v- • •· •-· •• •• .. ,,..


          From: Michel Korwin~Szymanowski
          Sent: Tuesday, October 20, 2015 12:54 PM
          Subject: Flight Test Opportunities in Seattle

          Hi,

          I hope you are doing well.

          First off, I want to apologize for using a form letter- I have met just too many awesome professionals such as
          yourself to be able to craft an individual e~mail for everyone. If you are getting this, it is because you have made such
          a strong positive impression on me in the past.

n.,anted to let you know that I will be visiting Wichita and Montreal, and I am hoping to reconnect with you to share
~;;ht test opportunities we have at AeroTEC, the company I recently joined in Seattle. The bigger project we have going
   on is, of course, the development and certification of the Mitsubishi Regional Jet (MRJ) which we plan to fly here in
   Moses Lake, just outside of Seattle. In addition, we always have a handful of STC projects on the go.

          As a result, I have positions open immediately for Test Engineers, Flight Test Engineers, Instrumentation and Data
          System Engineers, Data Center Technicians, Project Managers, A&P Mechanics, Technicians, Supervisors, In addition, I
          expect to start hiring for experimental test pilots next month.

          I y.,ould love to see you, either· socially or for a confidential interview, and to answer any questions you may have about
          AeroTEC, the type of work we do, the IVIRJ program, our benefits, etc.

          If you are intere~ted, you can:

                       1.             Read more details here: http://www.aerotec.com/content/mri/index.html
                                         a. Our Q&A is located here: http://www.aerotec.com/content/mrj/MRJ Q&A.pdf
                                         b. E-mail me with any questions you may have.

                       2.             Call to setup a confidential interview
                                          a. Call us at our hiring hot line here: 1-888-791-3555
                                          b. Call me directly at: 2 0 6 -
                                          c. Or send your resume to careers@aerotec.com
                                          d. Or send me an email to my address: mkorwin@aerotec.com

                       3.             Meet me at our informc!I social event after work (drinks & food on me)
                                        a. Wichita: Thursday, 22 Oct at'Hangar One, 4PM-9PM
                                                                                                                                                                                                              3-
                    Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 152 of 184
               b.     Montreat: Wednesday, 28 Oct at Boston Pizza in Mirabel, 4PM-9PM
                                                  i. Located at Exit 31, Highway 15
               c.    Please note that this is strictly for socializing and is not a "hiring event". As such, I have invited
                     M_anagers and Directors to "this event as well. Do, however, come on over for a good time so that we ca;-----,
                     chat!                   ·                                                                              ~

     4.    Meet me at the Hyatt Regency in Wichita:
             a. Friday 10/23, 7AM- 7PM
             b. Saturday 10/24, 7AM - 4PM

     5.   Meet me at the Sheraton Hotel in Laval:
            a. Thursday 10/29, 7AM - 7PM
            b. Friday, 10/30, 7AM - 2:30 PM

And please, send a copy of this email to your friends and co-workers.©

I look forward to seeing you, and catch up with what is going on with you.

Cheers!

Michel Korwin-Szymanowski
Director, Test & Evaluation
Cell:206-



 ~EROTEC/
AeroTEC LLC
6100 4th Ave S, Suite 300
Seattle, WA 98108




                                                                 4
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 153 of 184




   EXHIBIT 33
               Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 154 of 184




From: Michel Korwin‐Szymanowski <michel_k17@yahoo.com> 
Sent: Sunday, October 25, 2015 10:12 PM 
To: Stephen Stowe; Lanna Hermann; Ray Craig 
Cc: Michel Korwin‐Szymanowski 
Subject: Re: Steve Stowe  

Thanks Steve.

Lanna & Ray: please review and setup an interview for Mr Stowe.

Thanks,

Michel



On Saturday, October 24, 2015 2:14 PM, Stephen Stowe <Stephen.Stowe@aero.bombardier.com> wrote:


Michel‐san, 

Thanks for the opportunity to talk with you this afternoon.  Attached is my resume.  It doesn’t list hours on different 
types but I’ve got about 750 hours in the Boeing 757 and of course rated on it.   

Good seeing you again and good luck with the MRJ testing. 

Best Regards, 
Steve Stowe 




                                                             1
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 155 of 184




   EXHIBIT 34
                 Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 156 of 184




De : Michel Korwin-Szymanowski [mailto:mkorwin@aerotec.com]
Envoyé : Tuesday, October 20, 2015 4:03 PM
Objet : Michel K-17 upcoming visit to Montréal

Hi, 

I just wanted to let you know that I will be in town for a hiring event, and would love the opportunity to catch up with 
you and see how things are going with you. I plan to be at at Boston Pizza in Mirabel (Exit 31, Highway 15), from 4PM‐
9PM on Wednesday, 28 Oct, and would be happy to buy you drinks & food. 

I look forward to seeing you again!  

Cheers! 

Michel Korwin‐Szymanowski 
Director, Test & Evaluation 
Cell: 206‐724‐8414 




AeroTEC LLC 
6100 4th Ave S, Suite 300 
Seattle, WA 98108 




                                                             1
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 157 of 184




   EXHIBIT 35
4/25/2019                              Q&A: Mitsubishi
                     Case 2:18-cv-01543-JLR            Aircraft CEO
                                                Document            on Japan’s
                                                                 143-1         New 04/30/19
                                                                           Filed   Jet - Japan RealPage
                                                                                                    Time - WSJ
                                                                                                           158 of 184
This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
http://www.djreprints.com.

https://blogs.wsj.com/japanrealtime/2014/10/17/qa-mitsubishi-aircraft-ceo-on-japans-new-jet/


JAPAN REAL TIME

Q&A: Mitsubishi Aircraè CEO on Japan’s
New Jet
By Eric Pfanner
Oct 17, 2014 1112 am JST




               Teruaki Kawai, president of Mitsubishi Aircraft Corp., with a model of the Mitsubishi Regional Jet.
               ERIC PFANNER`THE WALL STREET JOURNAL



On Saturday, Japan will show oﬀ the first commercial airliner it has developed in about half a
century, the Mitsubishi Regional Jet.

The red-carpet event in Nagoya held by Mitsubishi Aircraft Corp. precedes the first test flight,
which is scheduled for the second quarter of next year. The plane, initially oﬀered in 76- and 88-
seat versions, will compete with regional jets sold by Embraer SA of Brazil, Bombardier Inc. of
Canada and a handful of smaller players, rather than the larger passenger jets made by Boeing
Co. and Airbus Group NV.

Mitsubishi Aircraft is majority owned by Mitsubishi Heavy Industries Ltd., which builds wings
for Boeing’s 787 airliner, as well as making Japanese military aircraft. Other shareholders
include Toyota Motor Corp. and several of Japan’s big trading companies.

In an interview, the president of Mitsubishi Aircraft, Teruaki Kawai, provided an update on the
project, which has suﬀered from several delays, and explained the challenges it still faces.
https://blogs.wsj.com/japanrealtime/2014/10/17/qa-mitsubishi-aircraft-ceo-on-japans-new-jet/                                                                  1/4
4/25/2019                     Q&A: Mitsubishi
            Case 2:18-cv-01543-JLR            Aircraft CEO
                                       Document            on Japan’s
                                                        143-1         New 04/30/19
                                                                  Filed   Jet - Japan RealPage
                                                                                           Time - WSJ
                                                                                                  159 of 184
Edited excerpts:

WSJ: Why did Mitsubishi decide to make a passenger airliner?

Mr. Kawai: We have been building aircraft structures for Boeing for a long time. But in making a
whole airplane, we have been limited to military aircraft for the Japanese Self Defense Forces.
We haven’t built such a large airplane, a commercial airplane. We want to be a total airplane
manufacturer. But based on our capability we cannot make a large airplane like Boeing or
Airbus, so we are making a relatively small airplane.

WSJ: There are a number of competitors in the market for regional jets. What kind of share can
you obtain?

Mr. Kawai: Based on our surveys, there is demand for roughly 5,000 airplanes in this category
of roughly 100-seater airplanes over the next 20 years. Five thousand is not a small number.
The main players at this time are just Embraer and Bombardier. We may be able to get into that
market.

WSJ: So how many of those 5,000 aircraft will you provide?

Mr. Kawai:I’m claiming we can get 50% of that. That’s what we are aiming at right now. But in
20 years, I’m saying, not in three to five years, if our research is correct. We have to be
ambitious.

WSJ: You’ve had orders and options for 375 planes, and
Japan Airlines recently signed a letter of intent for 32
more, which would bring the total to more than 400. Still,
analysts say that’s a modest number. Do you see orders
picking up as you gear up for the launch?

Mr. Kawai: It’s a normal situation, because we have not
flown this airplane yet. We’re calling it a paper airplane.
                                                            A part of the forward fuselage section for the
Even though it’s only a paper airplane, we’ve sold more Mitsubishi Regional Jet BLOOMBERG
than 400 airplanes. At least our customers agree that our
airplane is pretty good.

WSJ: You’re confident that the schedule will go as planned, with the first test flight taking place
in second quarter of next year, despite the delays you’ve faced already?

Mr. Kawai: Yes. The main reason for the delays is that in Japan nobody has had any experience
building a brand new airplane for a long time—neither the manufacturing side nor the
government. There are a lot of rules and regulations in place but nobody has had to follow
them. So the most diﬃcult thing is how to apply a rule or requirement, or to show how we

https://blogs.wsj.com/japanrealtime/2014/10/17/qa-mitsubishi-aircraft-ceo-on-japans-new-jet/                   2/4
4/25/2019   Case 2:18-cv-01543-JLRQ&A: Mitsubishi Aircraft CEO
                                           Document            on Japan’s
                                                            143-1         New 04/30/19
                                                                      Filed   Jet - Japan RealPage
                                                                                               Time - WSJ
                                                                                                      160 of 184
comply. That involves a lot of discussions. We have no teachers. That kind of situation has made
things worse, schedule-wise.

WSJ: What still needs to be done before the test flight? Pictures from the factory show what
looks like a completed jet.

Mr. Kawai: There is still a lot of work to do. All the equipment we have installed, we have to
check it one by one. There may be troubles that we have to solve. Even after the first flight, there
may be troubles. That’s natural. We have a very densely populated area here, and we have to fly
over that area. Safety is the most important thing.

WSJ: How important is it for Japan that this project succeeds?

Mr. Kawai: It looks like a national project, but it’s actually a private, Mitsubishi-led project. Of
course the Japanese government is helping us a lot, but not for money. We have a chance to use
government facilities, including test facilities.

For a long time, Japan has been successful in industries such as automobiles. It should last, but
we need to find new industries. Aircraft manufacturing can be one of them.

WSJ: Beyond making airplanes, you have to sell them and service them. Your competitors have
those capabilities in place. How will you go about it?

Mr. Kawai: That’s why I don’t think we can go into head-to-head competition with Embraer or
Bombardier right now. It will take time. In various areas, including customer service and parts
supply and of course the sales force, we have to do a lot of things.

WSJ: When will the project be profitable?

Mr. Kawai: Good question. That depends on how much we can market the aircraft to customers,
and how much we can sell it. We have a prediction, of course--it’s secret. Unfortunately we
don’t have any experience in this market. That’s why I’m hesitant to tell you.

                                                           WSJ: How much have you invested in development of
                                                           this aircraft?

                                                           Mr. Kawai: The budget is roughly $1.8 billion. Big planes
                                                           are much, much more.

                                                           WSJ: And how much does it cost?

A Mitsubishi Regional Jet being assembled at               Mr. Kawai: Our list price is $40-some million. There will
a Mitsubishi Heavy Industries Ltd. plant in                be some escalation of the list price every year–5% or so.
Nagoya. MITSUBISHI AIRCRAFT CORP.
                                                           Everybody does it–we are doing the same thing.

https://blogs.wsj.com/japanrealtime/2014/10/17/qa-mitsubishi-aircraft-ceo-on-japans-new-jet/                           3/4
4/25/2019                     Q&A: Mitsubishi
            Case 2:18-cv-01543-JLR            Aircraft CEO
                                       Document            on Japan’s
                                                        143-1         New 04/30/19
                                                                  Filed   Jet - Japan RealPage
                                                                                           Time - WSJ
                                                                                                  161 of 184
WSJ: Once the Mitsubishi Regional Jet is flying, will you start thinking about bigger aircraft?

Mr. Kawai: I don’t think so. There are two big boys. We don’t want to compete with them.
Mitsubishi Heavy is a supplier to Boeing. And we don’t have the capability to compete head to
head with Airbus or Boeing.




Share this: http://on.wsj.com/ZwQRCo


              AVIATION              BOEING              BOMBARDIER                  EMBRAER                MITSUBISHI HEAVY INDUSTRIES

                                                                MITSUBISHI REGIONAL JET

Copyright ©2017 Dow Jones & Company, Inc. All Rights Reserved

This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
http://www.djreprints.com.




https://blogs.wsj.com/japanrealtime/2014/10/17/qa-mitsubishi-aircraft-ceo-on-japans-new-jet/                                                                  4/4
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 162 of 184




   EXHIBIT 36
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          163 of 184




    BUSINESS NEWS
    APRIL 17, 2017 / 4:48 PM / 2 YEARS AGO




    Japan jet may not make money, but aims to revive dormant
    industry

    Tim Kelly, Maki Shiraki



    TOKYO (Reuters) - The Mitsubishi Regional Jet (MRJ) has been delayed ﬁve times and faces
    rising costs, yet its future as the vanguard of Japanese-built passenger jets seems assured by
    the corporate muscle behind it and a government set on reviving an aerospace industry
    dismantled after World War Two.




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   1/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          164 of 184




    FILE PHOTO: A visitor takes a picture of a poster of Mitsubishi Regional Jet (MRJ) during Japan Aerospace 2016 air
    show in Tokyo, Japan, October 12, 2016. REUTERS/Kim Kyung-Hoon/File Photo



    The delays - the new 90-seat plane was due to take oﬀ in 2013, but the ﬁrst delivery is not now
    seen until 2020 - have dented its chances of commercial success as established regional jet
    makers, Brazil’s Embraer SA and Canada’s Bombardier Inc, catch up with its innovations, and
    China and Russia ﬂex their aerospace ambitions.


    But the Japanese government’s primary goal isn’t to make money for Mitsubishi Aircraft, the
    MRJ’s manufacturer, rather it’s to have the plane cement an industry revival that failed to take
    oﬀ half a century ago with Japan’s last passenger plane, the YS-11.


    “Rather than a simple question of whether it makes a proﬁt or loss, what is more important is
    will it over the longer term be the foundation of a strong aerospace industry,” a government
    source who is helping the program told Reuters. He asked not to be identiﬁed as he is not
    authorized to talk to the media.


    Presentation documents prepared by the Ministry of Economy, Trade and Industry, seen by
    Reuters, see the MRJ as the ﬁrst in a three-generation program stretching beyond 2060.


    ADVERTISEMENT




                                                                                       Learn More
                                               ©Disney © & ™ Lucasfilm Ltd.




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   2/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          165 of 184
    With the plane still awaiting U.S.-standard certiﬁcation for commercial ﬂights, signed-up
    customers are banking on the backing of big-name Japanese companies to see the project
    through.


    Mitsubishi Aircraft Corp is 64 percent-owned by Mitsubishi Heavy Industries, with Toyota
    Motor Corp and Mitsubishi Corp each holding a 10 percent stake. Other shareholders include
    state-owned Development Bank of Japan, Sumitomo Corp and Mitsui & Co.


    “Not a bad list,” says Jep Thornton, a partner at Aerolease Aviation in Florida which has
    ordered 10 of the planes. “This is coming from the government sector, the ﬁnancial sector and
    the investor sector.”


    Launch customer ANA Holdings, Japan’s biggest carrier, says it won’t walk away from its order
    for 15 MRJs even as it has to keep older aircraft ﬂying and leases four Boeing 737-800 aircraft
    to make up for a capacity shortfall.


    “We want this plane in our ﬂeet and although we have been on stand-by for a while, we await it
    with anticipation,” said Yuji Hirako, who runs All Nippon Airways.


    ADVERTISEMENT




    RE-WIRING


    The plane’s latest delay, announced in January, can be dated back more than 20 years - six
    years before Mitsubishi even considered a passenger jet - when a Boeing 747 plunged into the
    Atlantic, killing 230 people.


    Investigators blamed a short circuit that ignited a fuel tank ﬁre, prompting the U.S. Federal
    Aviation Authority (FAA) to tighten wiring certiﬁcation in 2007.


    Mitsubishi, which had by then begun work on the MRJ, overlooked the change, said two people
    with knowledge of the project. “Mitsubishi was clearly aware of it but did not apply it to the

https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   3/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          166 of 184
    design,” said one, who didn’t want to be named as he is not authorized to talk to the media.


    Hundreds of engineers wiring the MRJ did so without using a common design framework
    incorporating the new rule. So, when asked by Japanese regulators certifying the jet to FAA
    standards how it complied with the stricter standard, Mitsubishi Aircraft faced a time-
    consuming task to explain each twist and turn in the 23,000 wires snaking through the plane’s
    fuselage.


    “They decided it would be easier to start from scratch,” the second person said.


                                                                     In response to Reuters queries, Mitsubishi Aircraft
                                                                     said: “We were aware of the regulation in our early
                                                                     phase of design, so it is not accurate to say we
                                                                     overlooked the regulation. Our design was made
                                                                     reﬂecting the regulations, but we made a
                                                                     subsequent decision to relocate certain systems for
                                                                     a better design. System location was the main
                                                                     reason for requiring wiring changes and the re-
    Slideshow (2 Images)
                                                                     routing ensures we meet the highest safety
                                                                     standards.”


                                                                     Four of the ﬁve delays so far have been caused to
    some degree by similar failures to document work for certiﬁcation, forcing engineers to redo
    some of their work, said Yugo Fukuhara, vice president and general manager of sales and
    marketing at Mitsubishi Aircraft, adding the company is hiring ex-Boeing engineers and other
    foreign experts to help it better navigate FAA rules.



    BREAKING EVEN?

    Mitsubishi Aircraft has orders for 233 MRJs, and aims to sell more than 1,000 of the planes
    over two decades. The company declined to say how many planes it has to sell to break even.




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   4/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          167 of 184
    Based on presentations by Mitsubishi Heavy, the ﬁrst four delays doubled the MRJ’s
    development cost, and the latest delay could add another 30 percent - taking total spending to
    350 billion yen ($3.17 billion), equivalent to the value of 67 list-price MRJs.


    At the average operating margin of 7.84 percent at commercial planemakers including
    Embraer, Boeing and Airbus over the past three years, the proﬁt per MRJ plane would be $3.7
    million, according to Reuters calculations.


    At that rate of return, Mitsubishi Aircraft would need to sell more than 800 of the planes to
    cover its costs.


    “Assume a very conservative 30 percent discount to the list price, then re-do. That probably
    brings us to 1,200 jets, and they’ll never get there,” said Richard Aboulaﬁa, an analyst at Teal
    Group, when asked about Reuters’ estimate. A more realistic number, he says, would be 30
    aircraft a year over 25 years, adding up to sales of around 750 MRJs.


    “We understand that the commercial aircraft business is a long-term investment, and we
    expect to absorb the development costs over the long run,” Mitsubishi Aircraft told Reuters.


    “We see this as the creation of a new industry, establishing supply chains and a regulatory
    certiﬁcation process,” said Fukuhara, the sales and marketing manager, in his oﬃce at Nagoya
    Airport. “I don’t think it will end with the MRJ.”


    (For graphic comparing regional jets, click: here)


    Reporting by Tim Kelly and Maki Shiraki, with additional reporting by Allison Lampert in MONTREAL and
    Brad Haynes in SAO PAULO; Editing by Ian Geoghegan
    Our Standards: The Thomson Reuters Trust Principles.


    MORE FROM REUTERS




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   5/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          168 of 184




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   6/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          169 of 184
    P A I D P R O M O T I O N A L L I N K S Promoted by  Dianomi




    #1 Cash Back Credit                Top 10 Credit Cards
    Card Has a Surprise                For People With
    Bonus                              Excellent Credit
    The Ascent                         CompareCards.com




    Why This 1              This                   Help provide
    Defense                 Company's              clients with
    Stock Is Set            Invention              protected
    To Soar                 Could Kill The         income to last
    Equity News             Cell Phone As          through
    Report                  We Know It             retirement.
                            The Motley             Nationwide
                            Fool




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   7/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          170 of 184
    MORE FROM REUTERS




    Picture emerges of well-           Exclusive: In rare move,
    to-do young bombers                French warship passes
    behind Sri Lankan                  through Taiwan Strait
    carnage                            25 Apr
    25 Apr




    Delek closing in        Brexit discontent      Conservatives to
    on $2 billion           drives new             demand clear
    deal for                grassroots push        departure
    Chevron's North         for Scottish           schedule from
    Sea...                  independence           May
    24 Apr                  25 Apr                 24 Apr




    P A I D P R O M O T I O N A L L I N K S Promoted by  Dianomi




    See Why TCCO Is The A Shockingly
    #1 Defense Stock    Lucrative Cash Back
    Sponsored by Equity Card If You Have
    News Report         Excellent Credit
                                       Sponsored by The
                                       Ascent




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   8/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          171 of 184




    Nationwide VAs with                How Much Do People
    L.inc rider: new rates,            Really Get From a
    more retirement                    Reverse Mortgage?
    income.                            Sponsored by Lending
    Sponsored by                       Tree-Reverse Mortgage
    Nationwide




    Never Run out of Storage Again with the
    New Samsung Galaxy S10
    Sponsored by Samsung




    See how                 Credit Cards           This 90-
    millions of             with Massive           Second Move
    retirees use            Rewards for            Could Add
    option                  World                  284 Points to
    trading to              Travelers              Your Credit
    safely earn             Sponsored by           Score
https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   9/13
4/25/2019                    Japan jet may not make money, but aims to revive dormant industry - Reuters
        y  Case 2:18-cv-01543-JLR
                  p        y            Document      143-1       Filed   04/30/19       Page      172 of 184
    income      NerdWallet       Sponsored by
    Sponsored by                                   The Penny
    TradeWins                                      Hoarder


    MORE FROM REUTERS




    Scotland will prepare for          Barclays ﬁrst quarter
    a second independence              proﬁt falls 10 percent as
    vote regardless of...              investment bank...
    24 Apr                             25 Apr




    Farah in dispute        Russian                UK minister:
    with                    pranksters             Huawei leaks
    Gebrselassie            posing as              'unacceptable',
    over theft at           Ukraine                criminal
    Ethiopian's hotel       president-elect        investigation...
    25 Apr                  trick France's...      25 Apr
                            24 Apr




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   10/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          173 of 184




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   11/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          174 of 184




              Apps     Newsletters      Advertise with Us       Advertising Guidelines       Cookies      Terms of Use       Privacy




                         All quotes delayed a minimum of 15 minutes. See here for a complete list of exchanges and delays.

https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   12/13
4/25/2019                           Japan jet may
                   Case 2:18-cv-01543-JLR         not make money,
                                               Document      143-1but aims to revive
                                                                         Filed       dormant industry
                                                                                 04/30/19       Page  - Reuters
                                                                                                          175 of 184
                                                        © 2019 Reuters. All Rights Reserved.




https://uk.reuters.com/article/uk-japan-aerospace-mrj-analysis/japan-jet-may-not-make-money-but-aims-to-revive-dormant-industry-idUKKBN17J1UE   13/13
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 176 of 184




   EXHIBIT 37
4/26/2019         Case 2:18-cv-01543-JLR Documentwww.flythemrj.com/corp/
                                                  143-1 Filed 04/30/19 Page 177 of 184




             Company Pro le

                                                                                                                      As of April1 , 2019




Company Name              Mitsubishi Aircraft Corporation
Commenced                 April, 2008

operation
Employees                 Approximately 1,600


Business                  Development, Production, Sales and Customer Support of MRJ
                          (Manufacture is to be commissioned to MHI)

Location                  Head O ce
                          Nagoya Airport, Toyoyama-cho, Nishikasugai-Gun, Aichi 480-0287
                          TEL +81-XXX-XX-XXXX FAX +81-XXX-XX-XXXX
                          URL https://www. ythemrj.com/

                          Oye o ce
                          2-15, Oye-cho, Minato-ku, Nagoya-shi, Aichi Prefecture 455-8555
                          (Located at Nagoya Aerospace Systems Works within Mitsubishi Heavy Industries' Oye Plant)

                          Tokyo O ce
                          Marunouchi-Nijubashi Bldg., 2-3 Marunouchi 3-Chome, Chiyoda-ku, Tokyo 100-8332
                          （Mitsubishi Heavy Industries, Ltd.）
                          TEL +81-(3) 6275-6197 FAX +81-(3) 6275-6478

                          Mitsubishi Aircraft Corporation America, Inc. Seattle
                          1601 East Valley Rd, 3rd Floor Renton, WA 98057 USA
                          TEL +1 (206) 513-7700 FAX +1 (425) 496-8459

                          Mitsubishi Aircraft Corporation America, Inc. Dallas
                          4965 Preston Park Blvd. Suite 90, Plano, TX 75093 USA
                          TEL +1 (469) 573-5800 FAX +1 (469) 573-5801




www.flythemrj.com/corp/                                                                                                              1/1
Case 2:18-cv-01543-JLR Document 143-1 Filed 04/30/19 Page 178 of 184




   EXHIBIT 38
4/26/2019                       Hirofumi TakahashiDocument
                   Case 2:18-cv-01543-JLR         - Manager Corporate
                                                                143-1 Planning - Mitsubishi
                                                                           Filed    04/30/19Aircraft Corporation
                                                                                                     Page 179    | LinkedIn
                                                                                                                     of 184

                                                                                                                 Sign in      Join now




            Hirofumi Takahashi                                                                  Mitsubishi Aircraft
                                                                                                Corporation
            Mitsubishi Aircraft Corporation - Manager
                                                                                                Mitsubishi Heavy Industries
            Corporate Planning
            Dallas/Fort Worth Area                                                              Bond University

            Airlines/Aviation                                                            500+ connections




            View Hirofumi Takahashi’s full profile. It's
            free!                                                                                                Sign in
            Your colleagues, classmates, and 500 million other professionals are
            on LinkedIn.




            Experience

                          Manager Corporate Planning
                          Mitsubishi Aircraft Corporation
                          November 2017 – Present • 1 year 6 months



                          President
                          Mitsubishi Aircraft Corporation America, Inc.
                          July 2010 – Present • 8 years 10 months
                          Dallas, TX, USA



https://www.linkedin.com/in/hirofumi-takahashi-2b5bb432                                                                                  1/6
4/26/2019                       Hirofumi TakahashiDocument
                   Case 2:18-cv-01543-JLR         - Manager Corporate
                                                                143-1 Planning - Mitsubishi
                                                                           Filed    04/30/19Aircraft Corporation
                                                                                                     Page 180    | LinkedIn
                                                                                                                     of 184
                          Manager
                                                                                                                 Sign in      Join now
                          Mitsubishi Aircraft Corporation
                          April 2008 – June 2010 • 2 years 3 months
                          Nagoya, Japan

                          Marketing, MRJ
                          (Aircraft OEM)



                          Assistant Manager
                          Mitsubishi Heavy Industries
                          April 1995 – March 2008 • 13 years




            Education

               Imag       Bond University
            e for         Master, Business Administration
            Bond          2003 – 2006
            Universi
            ty
               Imag       Kobe University
            e for         faculty, Legal
            Kobe          1987 – 1991
            Universi
            ty
               Image      奈良学園高等学校
            for 奈良        1984 – 1987
            学園高
            等学校

            Skills & Endorsements

            Join LinkedIn to see Hirofumi’s skills, endorsements, and full profile




            Groups

                          Aviation Solutions Experts




https://www.linkedin.com/in/hirofumi-takahashi-2b5bb432                                                                                  2/6
4/26/2019                       Hirofumi TakahashiDocument
                   Case 2:18-cv-01543-JLR         - Manager Corporate
                                                                143-1 Planning - Mitsubishi
                                                                           Filed    04/30/19Aircraft Corporation
                                                                                                     Page 181    | LinkedIn
                                                                                                                     of 184
                Imag
                Imag AILM Associazione Italiana Lean Managers (Italian Lean ManagersSign                              Society)
                                                                                                                          in   Join now
            e for
            e for
            Aviatio
            AILM
            n
            Associa
            Solutio
            zione
            nsImag Airlines Industry Professionals Worldwide
            Italiana
            e  for
            Experts
            Lean
            Airlines
            Manage
            Industry
            rs
            Professi
                Ima Blue Sky- Innovation and opportunity for traditional and low cost carriers
            (Italian
            onals
            ge for and investors
            Lean
            Worldw
            Blue
            Manage
            ide
            Sky-
            rs
            Innova
            Society)
                Imag Bond University Alumni
            tion
            e for
            and
            Bond
            opport
            Universi
            unity
            ty Imag Aviation Professionals (180,000+ Members)
            for
            Alumni
            e for
            traditi
            Aviatio
            onal
            n
            and
            Show 2 more groups
            Professi
            low
            onals
            cost
            (180,00
            carrier
            0+
            s and Hirofumi Takahashi’s full profile to...
            View
            Membe
            invest
            rs) See who you know in common
            ors
                 Get introduced
                 Contact Hirofumi Takahashi directly


                 Sign in


      People also viewed

                   Satomi McElroy
                   Controller at Mitsui Bussan Aerospace Corp


                   Mari Tanaka

https://www.linkedin.com/in/hirofumi-takahashi-2b5bb432                                                                                   3/6
4/26/2019                       Hirofumi TakahashiDocument
                   Case 2:18-cv-01543-JLR         - Manager Corporate
                                                                143-1 Planning - Mitsubishi
                                                                           Filed    04/30/19Aircraft Corporation
                                                                                                     Page 182    | LinkedIn
                                                                                                                     of 184
                   Recruiter at Mitsubishi Aircraft Corporation (Global)
                                                                                                                 Sign in      Join now
                   Mari Shibahara
                   Recruitment Project Manager at Mitsubishi Aircraft Corporation Global Career


                   Roger Marszalek
                   Manager, Marketing at Mitsubishi Aircraft Corporation America


                   Yoshikazu Akatsuka
                   Mitsubishi Aircraft Corporation Global Career - Project Engineer


                   Jonathan Radzicki
                   Design Engineer for Cooling Systems R&D at DENSO, Inc.


                   Nanae Barriga
                   Manager, Customer Relations Sales


                   Hiromi Parcasio
                   Global Recruiting Team at Mitsubishi Aircraft Corporation Global Career


                   Toshio Masaki
                   Mitsubishi Aircraft Corporation America, Inc.


                   George Fitzgerald
                   Business Development Manager, Americas at Meggitt Control Systems




      Search for other people you know

       First name                   Last name



      Find a different Hirofumi Takahashi

                   Hirofumi Takahashi
                   IT Consultant at Network Resource Inc.
                   San Francisco Bay Area


      More professionals named Hirofumi Takahashi


https://www.linkedin.com/in/hirofumi-takahashi-2b5bb432                                                                                  4/6
4/26/2019                          Hirofumi TakahashiDocument
                      Case 2:18-cv-01543-JLR         - Manager Corporate
                                                                   143-1 Planning - Mitsubishi
                                                                              Filed    04/30/19Aircraft Corporation
                                                                                                        Page 183    | LinkedIn
                                                                                                                        of 184

                                                                                                                    Sign in      Join now




      Learn new skills with online courses


      め
       判断力
       方 の高 判断力の高め方
       人を動かす 人を動かすには
      には

       ジェーム
      ス・ホワイ
                              ジェームス・ホワイト：レーザーホースのイラストを                                                 描く
      ト：レーザー
      ホースのイラ
      ストを く          描
      View all online courses


      Hirofumi’s public profile badge
      Include this LinkedIn profile on other websites


               Hir       Hirofumi Takahashi
            ofumi Mitsubishi Aircraft Corporation - Manager Corporate Planning
            Takah
                     Manager Corporate Planning at Mitsubishi Aircraft Corporation

                sc
            ool
                h    Bond University
            image
            for



             View profile
                                                                                                                                 Linke
      View profile badges
                                                                                                                                 dIn



https://www.linkedin.com/in/hirofumi-takahashi-2b5bb432                                                                                     5/6
4/26/2019                       Hirofumi TakahashiDocument
                   Case 2:18-cv-01543-JLR         - Manager Corporate
                                                                143-1 Planning - Mitsubishi
                                                                           Filed    04/30/19Aircraft Corporation
                                                                                                     Page 184    | LinkedIn
                                                                                                                     of 184

                  © 2019                                              Copyright Policy                           Sign in      Join now

     About                                                            Brand Policy

     User Agreement                                                   Guest Controls

     Privacy Policy                                                   Community Guidelines

     Cookie Policy                                                    Language




https://www.linkedin.com/in/hirofumi-takahashi-2b5bb432                                                                                  6/6
